          Case 5:19-cv-04679-JLS Document 2 Filed 10/07/19 Page 1 of 111



                           IN THE UNITED STATES DISTRICT
                               COURT FOR THE EASTERN
                             DISTRICT OF PENNSYLVANIA

    Ed\vard Ko111ito,

    Plaintiff,

    -v-

    Thom:~onReuters Holdings, Inc.,                       Civil Case No. 19-
    Thomson Reuters Corporation,
    WESTLAW, Inc. and Eliot Wrenn.                       COMPLAINT AND JURY
                                                              DEMAND
    Defendants.




                                          COMPLAINT


Plaintiff Edward Kornito ("Plaintiff') brings this Complaint for defamation, libel, negligent

inflictio11 of en1otional distress and failure to supervise against Thomson Reuters Corporation,

Thomson F~euters Holdings, Inc., WESTLA Wand Eliot Wre11n and states tl1e folloVving upon

informatiort and belief:




                                                                                                   1
     Case 5:19-cv-04679-JLS Document 2 Filed 10/07/19 Page 2 of 111


                             JURISDICTION AND VENUE



1. .Jurisdiction is proper under Title 28, U.S.C., § l 332(a)(l) as there is complete diversity

   an1ong the parties.

2. Venue is proper in tl1e Eastern District of Pennsylvania, as the Plaintiff is domiciled in

   Lehigh County, Pennsylvania.

3. UJ)Oll information and belief Defendant Tl1omson Reuters Holdings, Inc., (hereinafter

   "THI") is incorporated in the State of Delaware with its principal office and place of

   business located at 3 Times Square, New Yorl<, NY I 0036.

4. UJ)OJl information and belief Defendant Thomson Reuters Corporation (hereinafter "TR"

   or "Thomso11 Reuters) is a Canadian Con1pa11y witl1 its principal place of business

   located at 610 Opper1nan Drive, Eagan, :rvIN 55123.

5. U_pon information ai1d belief Defendant WESTLAW a subsidiary ofDefenda11t TR, is

   incorporated i11 the State of Delaware v..ith its principal office and place ofbusi11ess

   located at 610 Opperman Drive, Eagan, MN 55123.

6. Urion infonnatio11 and belief and based upon his own statements, Defe.ndant Eliot Wrenn

   is the manager it1 charge of the Reference Attorney area for Defendant Thon1son

   Reuters, Inc. and heads the CLEAR report department. Upon information and belief

   Defendant Wrenn is a reside11t of Minnesota and 11as a busi11ess address located at 610

   Opperman Drive, Eagan, MN 55123.

7. The Defendants co11duct business in Lehigh Count)', Pennsylvania.

8. PJfjntiff s damages as a result of Defendants' actio11s are in excess of $75,000.00

   exclusive of interest ru1d costs.




                                                                                                  2
         Case 5:19-cv-04679-JLS Document 2 Filed 10/07/19 Page 3 of 111



9. In addition to co1npensatory da1nages and punitive damages, Plaintiff asks t11is Court to

    enjoin Defendants and gra11t a permanent injunction preventing Defendants from issuing

    fwther false, libelous, defamatory· and misleadi11g reports in regard to Plai11tiff.



                                       STATEMENT OFFACTS

10. De·fendants are engaged in, among other lines of business, the dissemination of

   cre~dit   history and background checks, i11cluding cri1ninal background cl1ecks,

    through CLEAR and WESTLA W.

11. W,ESTLA Wis a well-kno\Vll provider of legal citations and other related items including

    cre.ation and publication of consu1ner and related i1llormation which is provided to those

   wbo pay for its (WESTLAW's) services.

12. Al! information i11 its database(s) is available to subscribers who can "cherry pick" the

    i11fOrmation they wish to access to create their O\Vll reports.

13. Plaintiff is a licensed professio11al within tl1e financial services field and is

    engaged in trying to find suitable employment in the financial services field.

14. In   ~arly   Septen1ber, 2019, Plaintiff applied for a position with Axa Advisors, LLC.

    (he:rei11after "Axa") which is a financial services orga11ization with its principal

    offices and place of business located at 1290 Avenue of the Americas, New York,

   NY 10104.

15. Axa required Plaintiff to complete a Pre-Hire Consent form (See Plaintiff's

   EX:hibit "A") which authorized Axa to investigate Plai11tiff's background. Axa

   employed the services ofDefe11dant TR in order to investigate Plaintiff's

   background.



                                                                                                3
     Case 5:19-cv-04679-JLS Document 2 Filed 10/07/19 Page 4 of 111



16. 011 or about September 18, 2019, Plaintiff signed the appropriate documents to

   al_ov-l Axa to perform its requisite background check on Plaintiff and forwarded

    same to AXA.

17. 011 or about September 22, 2019 Defe11dant TR and its subsidiary Defendant

    WESTLA W caused to have disseminated a CLEAR report to Axa which contained both

   materially false and defamatory information regarding Plaintiff(a copy of which is

   anached as Plaintiffs Exhibit "B").

18. A:<a u11derstood Exhibit B contains improperly reported bankruptcies as well as

    irr,properly reported and required regulatory filings. In addition, Exhibit B also

    in1;orrectly alleges Plaintiff's affiliation \vith orgai1izatio11s in which he did not nor did

   he ever ha\'e involvement with. Further, Exhibit B also falsely alleges Plaintiffl1ad

    criminal involvement.

19. 011 or about September 23, 2019 Plai11tiffbecarne aware that a CLEAR report had been

    supplied to Axa and based upon that report Ax.a raised numerous concerns about

   Plaintiff's viability as a candidate for employment with Axa.

20. Irn_mediately upon reviewing all this inforrnatio11 Plaintiff reached out to a number of

   individuals within Defendant Thotnson Reuters and Defendant WESTLA W i11 an

   attempt to try to correct the report and 1nitigate the drunage being caused by these

   Defendru1ts.

21. Dffendants· employees, in most cases, refused to provide t11e names of anyone who

   inight be able to provide assistance, and further refused to even provide their o'Vl-n names

   or any other fonn of identification. It appears that this practice is so widespread withh1

   Defe11da11ts' organization that it ca11 be presumed to be corporate policy.



                                                                                                     4
     Case 5:19-cv-04679-JLS Document 2 Filed 10/07/19 Page 5 of 111



22. In most cases \Vhen Plaintiff requested assistance, Defendants' representati·ves simply

   11tl11g up the phone. In other cases, Plaintiff was asked to "hold" and was left to hold for

   thirty minutes or more without a11y kind of furtl1er communication from Defendants'

   en1ployees.

23. For the first time, on September 26, 2019, Plaintiff received a PeopleMap report

   generated by the Defendants througl1 WESTl,AW (a cop)' of which is attached as

   Plaintiffs Exhibit "C"). Exhibit C inaccurately includes numerous judgments attributed

   to Plaintiff which were exting11ished by the discharge of Plaintiffs Chapter 13

   bankruptcy on or about December 2, 2008. (See Discharge Order attached as Plaintiffs

   E>J:iibit "D").

24. In addition, Exhibit C contai11s i1u1nerous additional inaccuracies including it1correct

    social security numbers, incorrect addresses, incorrect email addresses, incorrect inarital

    strtus, incorrect business affiliations and most significantly· allegation of criminal

   ac·ti\1ity which was "disposed" of in November, 2013. Exhibit C contai11s other alleged

   debts dating back nearly 30 years, Vv"hich are inaccurate.

25. Despite having left messages v.rith various senior officers of TR, Plaintiff did not receive

   any communications of any kind from Defendant TR or anyone who claimed to

   re1)resent TR for several days.

26. Ort September 25. 2019, Plaintiff finally received a call from defendm1t Eliot Wrenn.

   W"eru1 called Plaintiff from Wrenn's personal cell phone on September 25, 2019 at

   ap]?toximately 10:04AM. Duri11g the course of the phone call, Defendant Wreru1 told

   Plaintiff he had accessed Plaintiffs files at Thomson Reuters and \VESTLAW and

   further stated that any litigation Plaintiff might pursue \.Vould end the same as Plaintiff's



                                                                                                   5
     Case 5:19-cv-04679-JLS Document 2 Filed 10/07/19 Page 6 of 111



   prior litigation against another information provider. He specificall)' 11amed the

   compan:y involved and said the previous matter had been dis1nissed with prejudice.

27. Defendant Wrenn failed to address m1y oftl1e inaccuracies i11 Exhibit C and continued to

   act in an outrageous, belligerent and unprofessional 1nanner, harassing, challenging and

   <ls.ring Plaintiff to instigate litigation against Defe11dants TR and WESTLAW. Wrenn's

   01Jtrageous and unprofessional actions caused Plaintiff extreme emotional distress. Such

   distress manifested itself both physically and emotionally.

28. w·renn never sought nor was he ever give11 consent by Plaintiff to review and investigate

   any aspect of Plaintiff's credit or legal history or any· other pri,1ate bacl(ground matters.

   Tl1us, in addition to the emotio11al distress inflicted on Plaintiff by Defendant Wrenn,

   D1~fendant   Wrenn violated Plaintiffs privacy rights and civil rigl1ts b:y accessing

   infonnation which he was not permitted to view.

29. AJter speaking with Wrem1, and 011 or about September 25, 2019 Plaintiff spoke '\Vith an

   in·iividual named Miranda who stated she was administrative assistant to James C.

   Srnit11 the CEO of defendant TR. Plaintiff provided extensive details to S1nith's

   assistant describi11g what had happened. Miranda srud that vvhile Smit11 was unavailable,

   she would contact or othenvise communicate '\vith Defendant Smith vv·hat had occurred.

   Tlierefore, S1nith was or reasonably should 11ave bee11 aware of Plaintiffs concerns.

   However, Smith failed to act on the information or communicate with Plaintiff in ru1y

   fashion.

30. 011 September 25, 2019, and September 26, 2019, Plaintiff left messages with Dory

   Harris the Executive Assistant to Deirdre Stanley, Executive Vice Preside11t, General

   Counsel and Secretary for Defe11dant T11omson Reuters Corporation concen1ing the facts



                                                                                                   6
     Case 5:19-cv-04679-JLS Document 2 Filed 10/07/19 Page 7 of 111



   alleged herein, and agent for Defendant Thomson Reuters Holdi11gs, Il1c. 011 September

   26, 2019 Plaintiff also left a message directly for Ms. Stanley on l1er answering machine.

   No response \Vas e\'er received fro1n Ms. Han·is or Ms. Stanley'.

31. Lastly, Plaintiff spoke with Sharon Cody the Executive Assistant to Stephane Bello

   F;x.ecutive Vice President at Defendant Tho1nson Reuters Corporation. Upon Ms.

    Cody's request, Plaintiff provided his phone number and contact infor1natio11 after Ms.

   Cody promised that sl1e would have a se11ior level executive return my call. No such

    ca:!I ever took place. Nor has there been any contact from any senior member of

   ini:magement of tl1e Defendants.

32. De:fendants have an obligation to disseminate accurate, truthful information about

   Plaintiff. Plaintiff is a private individual at1d not in the public eye. Defendants have

    failed to provide the duty of care owed to Plaintiff and have disseminated a11d continue

   to disseminate false, misleading, libelous and slanderous information about Plaintiff.

33. Further, due to the 11ighly sensitive nature of the data and information Defendants have a

   fiduciary obligation \Vhich it owes to the Plaintiff not to disseminate false, misleading,

   or libelous reports. Defendants breached that fiduciary duty owed to Plaintiff.

34. Defe11dants fail to exercise appropriate oversight over their employees as e\'idenced byr

   Wrenn' s outrageous, wrongful, harmful and incendiary actions and their failure to e\ren

   return phone calls and allowing the continuing creation and dissemination of the false

   re11orts to third parties.

35. Lik.ewise, as alleged previously, there is a pervasi\'e patter11 and practice of negligent

   supervision of employees by Defendants.




                                                                                                 7
        Case 5:19-cv-04679-JLS Document 2 Filed 10/07/19 Page 8 of 111



36.   D1~fendants   permit offsite, unsupervised private cellpho11e use for harassment b.Y

      en1ployees a11d either Defendants either have no policy precluding such activity or if

      there is such a policy-, do not enforce it. Defendants failure to prohibit or enforce such

      private offsite calls; and failing to anticipate the results of such calls by individuals like

      Defendant Wrenn are clearly a foreseeable risk that could have been easily anticipated.

      Defendants 11ave a duty not to create such a foreseeable rislc. Instead, Defendants turned

      th1eir backs ru1d allowed a "Wild West" culture to exist. The Defendants' failure to

      properly supervise their employee resulted i11 harm both physical and emotional harm to

      Plaintiff.

37. Defendants' false, libelot1si derogatory and misleading reports are the direct and

      proximate cause of Plaintiff being unable to obtain employment for several years.

                                    COUNT I- DEFAMATION

38. Plaintiff incorporates by reference into this CoUI1t all of the allegations appearing in

      paragraphs 1-3 7 appearing in this Complaint.

3 9. Tltere are seve11 ele1nents to defamatio11 under Pennsylvania law: ( 1) the defamatory

      character of the commm1ication; (2) its publication by the defendant; (3) its applicatio11

      to the plaintiff; (4) the Wlderstanding by the recipient of its defamatory meaning; (5) the

      llllderstanding by the recipient of the intention to be applied to the plaintiff; (6) special

      hann resulting to the plaintiff from its publication; and (7) abuse of a conditionally·

      prlvileged occasion.

40. fc,r there to be a privileged occasion one of the following circun1stances would 11ave to

      talce place: (I) A staterne11t that is tnade for the protection of the publisher's interest; (2)

      A statement that is made for the protection of the interests of a third person; (3) A


                                                                                                         8
      Case 5:19-cv-04679-JLS Document 2 Filed 10/07/19 Page 9 of 111



   state1nent that is made for the protection of common interest; (4) A statement that is

   made to ensure tl1e wellbeing ofa family member; (5) A statement that is made where

   the person making the communication believes that the public interest requires

   communication oftl1e stateme11t to a public officer or other official or; (6) A statement

   that is made by an inferior state officer V.'110 is not entitled to an absolute privilege.

41. In publishing Exhibits B and C, Defendants engaged in the unprivileged publication of

   false and defamatory infor1nation that injured Plaintiffs reputation. The communication

   in Exhibits B ru1d C include numerous errors concerning everythi11g from Plaintiff's

   ability to 11andle credit properly, to judgme11ts that don't exist; to false allegations of

   criminal activity·. Defendants' failure to properly verify the information i11 Exhibits B

   an:i C is defamation on the part of the publisher Defendants.

42. The statements included it1 Exhibits Band C impute to Plaintiff a criminal violatio11 as

   well as an i11ability to properly handle his finances. The publication of Exhibits B and C

   proxilnate}yr caused general and special dan1ages to Plaintiff.

43. The publication specifically had Plaintiff's name and part of his social secuTity number

   so that there could be no misunderstanding as to who the report applied to. Further,

   upon information and belief there is no other individual living in the United States with

   Plaintiff's nan1e. It is unique and one of a kii1d.

44. A>;a understood the meaniJ1g oftl1e publication since it requested clarification of a

   nrrnber of issues contained within the report from Plaintiff. Likewise, by asking

   Plaintiff for the   above~mentioned   clarification(s) to the publication no other reasonable

   inference can be drav..'11 but that this publicatio11 was applied and is intended to be

   ap]'lied solely and exclusivel:y to Plaintiff.   For there to be a privileged occasion one of



                                                                                                   9
    Case 5:19-cv-04679-JLS Document 2 Filed 10/07/19 Page 10 of 111



   th~~   follo\ving circun1stances \Vould have to take place: (1) A stateme11t that is made for

   the protection of the publisher's interest; (2) A statement that is made for the protectio11

   of the interests ofa third person; (3) A statement that is made for the protection of

   cotUlnon interest; (4) A statement that is made to ensure the wellbeing of a family

   member; (5) A statement that is made where the person making t11e communication

   believes that tl1e public interest requires communication of the statement to a public

   officer or other official or; (6) A statement that is made by ru1 inferior state officer who

   is :Jot entitled to an absolute privilege.

45. De:fendants knew, anticipated, foresaw, and i11tended that Exhibits Band C would be

   read by persons throughout the United States given the manner in V·lhicl1 they conduct

   business and that same would drunage tl1e reputation of the Plaintiff.

46. The statements contained in Exhibits Band C have adversely affected Plaintiff's

   professional credibility.

47. Defendants communication fulfills none of the criteria} for conditional privilege.



                                  COUNT II-DEFAMATION PER SE

48. Plaintiff incorporates by reference into this Count all of the allegations appearing in

   paragraphs     1~47   of this Complaint.

49. Defamation Per Se encompasses u11true statements :i11cluding a criminal offense such as

   the:· Defendants caused to have published.

50. A :ltatement is considered defan1ation per se relating to business misconduct when the

   speaker imputes to another co11duct, cl1aracteristics of a conditio11 that would adversel)'




                                                                                                 10
     Case 5:19-cv-04679-JLS Document 2 Filed 10/07/19 Page 11 of 111



   a:fi:ect Plaintiff in their la""·ful business or trade. Typically, business misconduct refers to

   conduct that is illegal or connotes illegal activity.

51. TJ-•_e false statements, individually and collectively, referred to herein have caused, are

   causing, and will continue to cause Plaintiff to suffer irtjury to his professio11al standing,

   to his reputation and good name; and, they have held and will continue to hold Plaintiff

   up to public scandal and ridicule. The statements contained in Exhibit Band C expose

   Plaintiff to public scorn, and ridicule. By such published stateme11ts, Defendants did

   injure the Plaintiff's reputation within his professional circles and in the community at

   large. The publication of the statements proxilnatel)' caused general and special damages

   to the Plaintiff. TI1e statements published by the Defendants have ad\'ersely itnpacted

   Plaintiff's personal and professional credibility, and opportunities for employment. The

   stateme11ts have da1naged Plaintiff's professional standing in the fi11ancial community.

52. Defendants have inaccurately iinputed criminal and business activ·ity by Plaintiff by

   releasing to others claims that Plaintiff\\.'as somehow i11volved in crin1i1tal and therefore

   illegal activity.

53. As alleged i11 Paragraph 13 of this complaint, Plaintiff is engaged in the financial

   services trade and acts in a fiduciary capacity in that regard. The allegations by the

   Defendants of criminal conduct have adversely affected Plaintiff in his lav.,ful business

   or trade.



                                        COUNT III-LIBEL

54. Plz.intiff incorporates by reference into this Count all of the allegations appearing i11

   paragraphs 1-53 of this Complaint.



                                                                                                  11
       Case 5:19-cv-04679-JLS Document 2 Filed 10/07/19 Page 12 of 111



55.   G~:nerally,   where tJ1e defamation is con1municated by sight as in a '\Vriting, such as

      Exhibits B and C, it is libel.

56. Tb_e unprivileged false, 1nisleading ai1d defa1natory information contained in Exhibits B

      and C constitutes libel on the part of these Defendants.

57. B)..- virtue of the unprivileged publication of Exhibit Band C the Defendants have caused

      Plaintiff to suffer injury to his personal and professional reputation and good nan1e.


                                   COUNT IV-LIBEL PER SE


58. Plaintiff incorporates by reference into this count all of the allegations appearing in

      paragraphs 1-57 of this Complaint.

59. Wl1en the words of a publication such as in Plaintiff's Exhibit B and C are of such

      character as to degrade in the estimatio11 of friends, or the public, or loss to his character,

      reJiutation or business, then there is no need to prove special damages. An action may be

      brought without showing any special damage, since the law will presume that any one so

      slandered has suffered damage.

60. The actions of these Defe11dants in publishing unprivileged defamatory documents

      (EJchibits Band C) to a third party, alleging Plaintiffv.i.th having committed criminal

      actions as well as having judgments and debts is libel per se.

61. Su13h publication has caused and continues to cause Plaintiff to suffer injury to his

      personal and profession standing, his reputatio11 and good name; and such publication

      has and will continue to expose Plaintiff to public scorn and ridicule. By such

      publication as appears in Exhibits B ru1d C, Defendants did injure Plaintiffs reputation

      within his professional circles and the conununity at large.




                                                                                                  12
         Case 5:19-cv-04679-JLS Document 2 Filed 10/07/19 Page 13 of 111



               COUNT V-NEGLIGENT INFLICTION OF EMOTIONAL DISTRESS

62. Plaintiff incorporates by reference into this    COW1t   all of the allegations appearing in

    paragraphs 1-61.

63. Defendants Wrenn, Thomson Reuters Corporation, WESTLAW, and Thompson

    Reuters Holdings, Inc. employees ll1cluding supervisory en1ployees o\ved a duty of care

    to the Defendant. Further, due to the sensitive nature of the information that these

    defendants disseminate to potential employers and others, these defendants owe a

    fiduciary duty toward t11e plaintiff.


63. Defendant Wrenn's comments to Plaintiff were such that Plaintiff suffered severe

    etr.otional distress over an extended period of time including but not limited to

    sleeplessness, and anxiety which caused Plaintiff physical hann and in turn added to the

    emotional harm Plaintiff suffered.


64. It   '"as reasonably foreseeable that the tortious conduct committed by these Defendants
    would cause genuine a11d substantial emotional distress or mental harm to Plai11tiff.

65. Defenda11t Wrenn' s conduct was outrageous ai1d reckless. Plaintiff felt humiliated,

    arucious, wo1Tied, and shocked as a result of Defendant Wrenn' s conduct. Defendant

    Wrenn by· his position at Defendant TR held a position of authority that gave him real or

    appare11t pov.,er to effect Plaintiff's interests.




                                                                                                   13
     Case 5:19-cv-04679-JLS Document 2 Filed 10/07/19 Page 14 of 111



                                   COUNT VI NEGLIGENT SUPERVISION

66. Plaintiff incorporates b)' reference into tltis count all of the allegations appearing in

    paragraphs 1-65.

67. At all times instant to this matter, Defendai1t Vv'rem1 was employed by Defendant

    Thomson Reuters Corporation and WESTLAW and was under the Defendants' direct

   SUJ)ef\rision and control when he committed the V.Tongful acts alleged herein.

   DE·fendant Wrenn engaged in the wrongful conduct while acting in t11e course and scope

    of his employ1nent with Defendants Thomson Reuters Corporation and WESTLA W.

   Defendants TR and WESTLAW failed to pro\.ride reasonable supervision of Wrenn, and

   failed to exercise ordinary care in supervising Wrenn in his assignment and failed to

   prt:vent the foreseeable misconduct of Wreru1 that caused harm to Plaintiff. Defendm1ts

    failed to institute appropriate safeguards ai1d policies that could have precluded Wrenn

    from causing Plaintiff hrum.


                                      PRAYER FOR RELIEF


68. PlaJntiff demands judgme11t against Defendants, jointly and     severall~y,   as follows: (i) for

compe11satory damages in the amount of $2 million ($2,000,000) 011 Cou11t I, on Count II,

$2 million for pU11itive, special and compensatory damages ($2,000,000) on Count III $2

millior1 in compensatory damages; on Count IV; $21nillion ($2,000,000) in punitive, on

Count V, $2 million ($2,000,000.00) punitive, special and con1pensatory damages; on Count

VI )$2 million ($2,000,000.00) in compensatory, and punitive damages (iii) both pre-

judgme11t and post-judgment interest 011 both Counts; and, (iv) a Permanent Injunction




                                                                                                   14
           Case 5:19-cv-04679-JLS Document 2 Filed 10/07/19 Page 15 of 111



     again~,t   Defendants and (v.) such other and further relief as this Court finds just and

    equitable.



                                              JURY TRIAL

Plaintiff demands a jury trial.




Respectfully subn1itted,




Edward Kc·mito
1326 Doe J'rail Road
Allentown, PA 18104
Telephone: (610) 395-7898
Facsimile: (610) 395-7898
E-mail: ekomito@gn1ail.com
PlaiI1tiff Pr:J Se




                                                                                                 15
Case 5:19-cv-04679-JLS Document 2 Filed 10/07/19 Page 16 of 111




                    Exhibit
                     ''A''
Doc1.1S1gn Envelope ID: 7791D7CF-CCCB-4B8F-B100-E3CACD16E026
                   AXA Case 5:19-cv-04679-JLS Document 2 Filed 10/07/19 Page
                       Aavlsors                                              17Use
                                                                           BLC  of c>nly:
                                                                                   111

  m
  -
                                                                                                                            C'ase #
                       AUTHORIZATION AND RELEASE FORM                                                              FADV' Fax# (888) 214-0986 or
                                                                                          E-mail us in Send Secure: ' ienl.' ~rvices.ret ttest £il. 'adv. COil/

      In processing 1ny application fbr employment or association with AXA Nehvork, LLC and/or AXA Advisors, LLC ("AXA") l tmderstand that AXA
      tnay obtain or have prepared a consumer or investigative consumer report for e1nployn1ent and/or ussociation purposes concerning miy prior
      e1nployment, 1nilitary record, education, credit worthiness, credit standing, credit capacity, character, general reputation, persona! characteristics,
      criminal background, or 1nod<: of living. 1 undcrstaiid that an h1vc.stlgativc consumer report is a report in which int;;1mation concorning 1ny
      character, general reputation, personal characteristics, or mode of living, is obtained through personal interviev.'s with neighbors, friends, or
      associates v.-ith whon1 lam acquainted. I understand that upon request to AXA, I wi11 be inforined of\vhether a consumer report >va~ requestt:d and,
      if so, the name and address of the consumer-reporting agency thai furnished the report,

      By signing belo\v, I an1 authorizing AXA to obtain a consun1er or investigate conswner report on n1e as part oftbe Con1pany's pre-employment/pre-
      wsociation background screening process. lfl am ofi(."fed employ1nent or other contractual association with AXA, I further authorize AXA to obtain
      additional consurnor und/or investigative consumer reports on 1ne fbr e1nployrnent or contract retention purposes .1t any li1ne during 1ny
      employment/association.

      l also hereby give my consent for AX.A., or an authorized dcslgnee to verify iny previous employment and registration hisLory through !he FINRA
      CRl) system. I acknowledge and understand that the information provided to AXA pursuant to thi~ authoriz.o'ltion mty be communicated, as
      nccessaiy, to its afliliatcs or designce~. I furlhor ocknowledge and under~tand that n1y employment and/or association \Viih AXA or its affiliates, is
      contingent upon the results of my background check.

      I further authorize and release any per3on or entity, including but not limited to, present or former employees, schools, Jaw enlOrccmcnt officers and
      agencies, insurance co1npanies, govern1nental bodies and agencies, \Vhich have information about 1ne relating to employment, special training,
      personal character, and finances, to furnish the bearer with any and all infonnation and copies of records in their po~ses:;ion regarding 1ne <1nd l
      release such entity or person from any and all liability, claim, or cause of action of any nature >vhatsoever, kno\vn or unknown, by reason of
      furnishing such infurn1ation.

      ff this Authorization is being used in conjunction with an independent contractor ("contraccof'), nothing herein is to be consnued to alter the
      independent contractor relationship of the contractor and any references to "e1nployn1ent" or "en1ployce" in this docun1ent, notices, applications, of
      lhe Fair Credit Reporling Act itself are not intended to and do not alter the independent contractor relationship of contractors.

      I agree that a photocopy of this Authorizati{Jn and Release should be accepicd \vith the same authority as the original.

      The intOrmation be!ovv will be used for purposes of identification only and \.\'ill not be used for discri1uinatory purposes. Federal law prohibits
      discrimination in en.1ploy1nent on 1he basis of race, co!or, religion, national origin, age, sex, marital status, veteran or disabled status, sexual
      orientation, or disability.

      Pull Name:                       Edward                               L                                   KOmito
                                                                                          (Please Print)

      Maiden nrunc, Alias. or change in name if applicable:         -"~/-•_ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _"_ _ _ _ _ __



      Social Security Ntln1bcr:


      Date of Birth:
                                                                        -
                                                                        09/18/1958
                                                                                                           (Please Print)




      Itesident Street Address         1326 Doe Trail Road

      Resident City, State, Zip        Allentown, PA 18104

      Collllty of Residence
                                       Lehigh
                                            o~cuSignod   by:


      Applicant Signature:              £~J~.~01~•~r~J..._,k~lil'<-il~bo-----------------------"------
                        9/18/2019           '!'l'\"l'f'}\'"''EDT
      Dated this                                               Day of                                      , Jn the year


      Region:      EAST                                                         Branch:        ATLANTIC



                                                                                                                              Authorization and Re!ease Form
                       Associate Hiring &
                       Contract Administration                                                                                         Updated on 11/11/2009
                                                                                                                                                   Doc 294588
Case 5:19-cv-04679-JLS Document 2 Filed 10/07/19 Page 18 of 111




                     Exhibit
                      ''B''
                Case 5:19-cv-04679-JLS Document 2 Filed 10/07/19 Page 19 of 111
                                                                                                                        09/25/201914:43:04
PeopleMap Report (Premier)
EDWARD KOMIT{)




Possible Peo1>le Information
Pel'sOn Overvie,11
 EDWARD KOMITO
 1326 DOE TRAIL RD
 ALlENTOWN, PA 18104-2053 I LEHIGH County
 Phone Nt11nber(s):
 610-395-7898
 201-247-2618
 20 l-967-486fi
 SSN:
 XXX-XX-1789- issued in NJ in 1966-1967
 DOB:
· - - · (Age: 61)
, Spouse/Close! Association:
  ABBY




Date of Birth S1111nmary
 Dai~-"Of~:Birth     -      .                                         Source
 '09/XX/t95s (Age: 61)                                               Address Historical i Experian Credi! Headei- ! Experian Credit
                                                                     Header Real Time 1 People Pind I People Historical #1 People  !
                                                                     J.~istorical #2 ; People His.toric~!_ #3 ] Poop le Household
                                                                      Addn:.~~ HistoJ'ical
 09/XX/1958(Age: 61)



 SSN Sununary
  SSN                                                                 Source
 XXX-XX-1789- issued in NJ in 1966-1967                                                                   i
                                                                      Docket Equifu~ Credit Header Bxperinn Credit Header : ExpC!ian Credit '.
                                                                      Header Real Time ' People Find : People Historlcnl I Utility #I 1 Utility
                                                                      #2 .i Utility #3 '. Utility #4
 XXX-XX-1987 - issued in NJ in 1966-1967                              Experinn Credit Header


 XXX-XX-1879 - issued in NJ in 1934-195 l                             Experian Credit Header, People Historicnl

  XXX-XX-l 879- issued in NJ in 1966-1967                             People Historicn\


  XXX-XX-OOOJ            - SSN not issued                             Experian Credit Header Real      Tin1c

  XXX-XX-0000            - SSN not issued




  WGSTLAW ·rh,.:imson Re1,1\Brs. No clain1 to originBi lJ.S.         Gov(.'~rnrnent       \i\forks.                                               1
 The data provided to you by WESTLAW may not be used as a factor In establishIng a consumer's eHg!bllity for
 credit, insurance, employment, or for any other purpose authorized under the FCRA.
                Case 5:19-cv-04679-JLS Document 2 Filed 10/07/19 Page 20 of 111                                                              l   w •
PeopleMap RepE)rt (Premier)                                                                                             09/25/2019 14:43:04 -
EDWARD KOMrro



Name Va1iatio1t)
Name                                                                 Source
EDWARD L KOMITO                                                                         i
                                                                     Address Historical Crirninal&\nfraclion 1 Equifax Credit
                                                                                                               !
                                                                     Header ' fupcrian Crcdil Header Experian Credit Header Real
                                                                     Ti.n:e: L-iwsuit ! PcoJ)lC Find.' People Hist()ri~al. People Hous~old
EDWARD KOMITO                                                        Docket : Experian Credit Header Ren! Time

EDWARD LA\\'RENCE KOMITO                                             CriininaJ&!nfraction


MREDWARDLKOMITO                                                      People Household


L EDWARD KClMITO                                                     Experian Credit Hendel' ! Experian Credit Head~r Re.ii Tiine


. EDWARD L KUV!ITO                                                   Expcd31J. Credit Hender ! Experian Credit Header Real TI me


EKOMITO
                                                                             --                     < •"   •

                                                                     Experian Credit Header Real Time
EDKOMITO

EDWARD KO?vlITE

EDWARD CAMITO                                                        &perian Credit Header Real Time

                                                                      ··~                     ""   --~

EDWARD ROMITO                                                        Experian C1edir. Header Re.11 Time


 EDWARD KON.!10                                                     , Experia~· Cfcdit Header Renl Ti~e




_.\.ddresses
 Address
 1326 DOE TRAIL RD, ALLENTOWN, PA 18104-2053 I LEHIGH County
 Reported 01/0112004- 1110112018
 By Utility 08/021201 I - 11/01/2018              Utility #l Utilily #2 ; Utility #3
 By Experian Credit Header Rea! Time 01/1212006 - Expciian Credit Header Real Time
04/0412018
By People Find 10/29/2013- 10/29/2013                                People Find
By People House,hold Ol/Ol/2004 - 06/30/2013                         People Household
By Experian Credit Header 01/1212006 - 01/11/2012                    Experinn Credit Hender
By Phone Records 07/ 15/2008 - 07/15/2008                            Phone Records
By Equifax Credit Header 08/0 l/2006 - 08/3 ln006                    &1uirax Credit Header
By Address Historical                               Addre.~5 Historical
By Pr_(lfess}onal_ l~ice1.1_s~--    ~ .             Pl'Ofessinnal License #I : Professional Licen~e #2 J Professional License #3
577 EDER AVE, WYCKOFF, NJ 07481-1145 I BERGEN County
Reported 0410211991 - 1211112012
By Utility 11/30/2008 - 12/l J/2012                 Utility#! : Utility#2
By Equifax Credit Header 01/01/2012- 01/31/2012     Equifux Credit He.1der
By Experian Credit Header 07/30/1996 - 12/03/2008   Experian Credit Hendm·
By Experian Credit Header Real Time 07/30/1996 -    Experian  Credit Header Real Time
12103/2008
By People Find 12/01/1998- 12/01/1998               People Find
By_ Pe9ple Histori_c_al .o I/O l/~.993 - 12/31/1993 People Historical

 WESTLAW ·rh,:;:mson Fieuters, No c!air11 to originai U.S. Governn~ent \;\forks.
The data provided tu you by WESTlAW may not be used as a factor in establishing a consumer's eliglbiHty for
credit, insurance, employment, or tor any other purpose authofized under the FCRA.
                       Case 5:19-cv-04679-JLS Document 2 Filed 10/07/19 Page 21 of 111
      PeopleMap Report (Premier)                                                                                               09/25/201914:43:04
      EDWARD KOMITO



      By Real Propert}' Deeds                                               Real Propcity Deeds #I i Renl Propllrly Deeds #1
    ,/ 38 E RIDGEWOOD AVE STE 200, RIDGEWOOD, NJ 074S0-3808 I BERGEN County                                                .
       Reported 12/0911998- 01131/2012
      By Equifax Credit Header 01/01/2012 - 01/31/2012                      Bq11ifnx Credit Header
      By Experian Credit Header Real Time 12/09/1998 -                      Experian Credit Header Real Time
      05/15/2003
                                                                            Exp01ian Credit   [~ender
      By Experian Credit Header 12/09/1998 -08/1512002
    J!326 nOE RD, ,~LLENrowN, PA i8104.
      Reported 08/0712006 - 0812112009
      By Expeiian Credit Header 08/07n006 - 08/2 ln009                      Expeiian Credit Header
      By Experian Credit Header Real Time 08/07n006 -                       Experian Credit Header Rea! Time
      03121noo9
    Vt326 DOE RD, ALLENTOWN, PA 18104-3702 ILEHIGH County
      Reported 08/0712006 - 0812112,009
      By Experian Credit Header Real Time 08/07/2006 -                      Experian CredH Heatlcr Real Time
      08/21/2009
/     i326 DOVE TRL, ALLENTOWN, PA l8104
      Reported 0511612006 - 0511612006

    );1?~ri1~nA~;~i~1g~~~:s~2~~o;~ ~~~~fi~6NTGO~;~a~~:~Ieader                                                                                ...   '
      Reported 04/0812005 - 04/0812005                                            ·
      By Experian Credit Header 04/08/2005 - 04/08n005                      Experian Credit Header
    vJs'E RIDGEw()QD~Av~· R'iDGEwoOD; Ni 074SO;J80ti i'BERGEN c~~ntY .
     . Reported 12/09/l998 - 0511512003
     , By Experian Credit Header Real Time 12/09/1998 -    fuperian Credit Header Real Time
       05/15/2003
    ~oO 38 RiDGE\vOOn Av~ RIDGEWOOD: NJ 07450<3808 I_BERGEN County·
       Reported 01123/.~003 - 0112312,003
       By People Find 0112312003 - OJ/23/2003              People Find
     . 35-JOHN ST, HALEDON, NJ o7508-~i445 'j p·AsSA1c County
       Reported 121161;'991 - 0112312003
      By People Find Ol/23n003 - 01123/2003                                 People Find
      By Experian Credit Header 12/16/1991 ~ 05/13/1997                     Expt:iian Credit Header
       By Experian Credit Header Real Time 12/1611991 -                     Experian Credit Header Real Thne
       05/13/1997
      ·By People ff1storical 01/01/1996 - 12131/1996                        People Hi$tQrical #I ,!'_copk: Historical #2
      3Si   ANDERso.N·sT, ttACKENsACK,"NJ 01601-2829 ]BERGEN. COuiitY.
      Reported 03116//992 - 0112312,003
       By People Find 07/18/2001 - 07/18/2001            People Find
       By Experian Credit Header 03/1611992 - 10n4/1999  Expcri~n Credit Header

       By Experian Credit Header Real Time 03/16/1992 -  E~p~'rian Crcd\L Header Real Tilnc

     . I 0/2411999
       By People Historical 01/01/1993 - 12/31/1996      People Historical#! . People Hlslorica! #2
     . By Real Property Deeds                            Real Property Deeds
    Jro     BOX-8376, 'HALEDON, NJ M538:8376 IPASSAIC County .. .
      Reported Ol/0//}996 - 01/2312,003
      By People Find ·11113nooo - 11/13/2000             People Find
      By Experian Credit Header 08/04/1996 - 07/18/1998  Experian Credit Header
     .BY People Historical OJ/01/1996 - 12/31/(996       f'oople Historical
      151 PRO:SPEC~r AVE, -MAv\\iooD, NJ oi607-12i4 J BERGEN.Collnty
      Reported l 1/05/J989 - 0711812000
      By Experian Credit Header 11/05/1989 - 07/1812000                     Experian Credit Header
            " " '"            --                            '


                                                           -------~,----·----·---
       WESTLAW Thomson Fleutcrs. !'-lo c!airn to originnl lJ.S. Governinenl Worl1s.                                                                3
      The?~     provided to you by WESTLAW may not be used as a factor In establishing a consumer's eliglbllity tor
     credit, insurance, employment, or for any other purpose authorized under the FCRA.
                         Case 5:19-cv-04679-JLS Document 2 Filed 10/07/19 Page 22 of 111
       PeopleMap Report (Premier}                                                                                                    09/251201914:43:04
       EDWARD KOMIT1)



        By Experian Credit Header Real Time I 1105! 1989 -                         Experian Credit Hc.1dcr Real Time
        fYl/18/2000
     V 8376, HALEDON, NJ 0753!i-8376 IPASSAIC County
        Reported 08/0411996 - 0711811998

     AKoE~i;~~i:tJ~rif~~~~,\ii~;b~~~b~~NJ 074so~~i~ar~=~~~ ~ounty
                                                                                                             0



        Reported 07/0111998 - 0710111998

      ~~~cijerz~:; ~ici=£~~~~~~~J 07662-7263 ·1 BER~;~c~~~dty
        Reported 10!13!l992 -1012711996
        BX.J3J1,.per.~a!!. q:~~-i.!_!!eade~ .l.0/_13/1.99~ ~.   10/2?/l 9~   ..    Expei·ian Credit Header
      \/1263, ROCHEL.LE PARK, NJ 07662-7263 I BERGEN County
       'Reported 10113/}992 - 1012711996
        ~y Ex.J?e_fi<IIJ Cr.e:Jit Hea_d.ei:. 1_
                                              _9/.13/1992 ~ I 0/27/1996            Expetia'.1 C:~-c<lil Hea_der
     V170 W RIDGEWOOD A VE, RIDGEWOOD, NJ 07450-3702 I BERGEN County
       . Reported 08127/1996 - 0812711996
       ·By Experian Credit Header Real Time 08/27/1996 -  Experian Credit Header Real Time
       :08/27/1996
         307 PRos:PEC'f AV&; HACKENSACK, NJ 07601-2514 I BERGEN County
         Reported NIA
        By. ~dd!ess'"Historical  .     .    . . ..        Add_:ess Historic~!.
       , 151 PROSPECT AVE, HACKENSACK, NJ 07601-2209 I BERGEN County
       · Reported NIA
       . By People Historical                                                     People Historical
v· 5 AVE C3·, HALEDON, NJ 07538.I PASSA1c cOunty
        Reported NIA
       By Address His·:o.rical                                                    Address Historical


       E1na,il Addresses
       Email                                                                      Source
/       EKOMITO@INVESTORSCAPITALCOM                                               Professional Lkct1sc

    y/ eko~ito@latinrnaii.Com                                                     Work Affiliations

    .,/ eko~itO@Yahoo.'~m                                                         Bu;iness Profile

       EKOMITO@YAHOO.COM                                                          People Email


       EDKOMITO@AOLCOM



      Utility Records
      Type ...of Uui:itr                       Address                            Connection Date                       View Full Text
       CONVENIEN<:E                            1326 DOE TRAil.. RD                11/01/2018                            Full-Text
                                               ALLENTOWN, PA
                                               18104-2053
       CONVENIENC::E                           1326 DOE TRAIL RD                  05/31/2012                           , Full-Text
                                               ALLENTOWN, PA
                                               18104-2053

      - W2STLAW l~;~ute;;~f\!o ·~!:liin                           !o orig~.-.S:-~:;;;;:;:;;,:;l-wori:~~·~----------·--·4
      The data provided to you by WESTLAW may not be used as a factor in establlsh!ng a consumer's ellgibillty for
      credit, Insurance, employment, or tor any other purpose authorized under the FCRA.
                Case 5:19-cv-04679-JLS Document 2 Filed 10/07/19 Page 23 of 111
                                                                                                                           09/25/2019 14:43:04
PeopleMap Re1)ort (Premier)
EDWARD KOMITO



Type o! Uti~ty                      Address                           Connection Date                         View Full Text
                                    577EDERAVE                         i l/30/2008                            F11ll-Tcxt
CONVENIENCE
                                    WYCKOFF, NJ 07481-1145
LONG DIST Al~CE
                   -                577EDERAVE                         04/02/1991                             F~l!-Text

                                   'WYCKOFF_, NJ 07481-1145


Phone Nun1ber.s_
 Phone                                                                 Source
6l 0-395-7898                                                          D&B Mal'kct ldc11tlfiers {Dlvlf) : Experian Cre<lit Header Real
                                                                       Tin1c ' Peopk Find '. Phone Records t U1i!ity
                                                                       ExPc1·ian Credi';Hc~der Rea! Ti1n~ rutility


'20 l-967-4868

. 610-395-7898                                                         Experian O·edit Header Real Time


 201-247-2618

 201-848-5046                                                          Utility#!   ! Utiliiy#2

 488-7663                                                              People Find : People Historical

 791-7300                                                              People Histo1ical




Possible Asset Information
Rteal ?rope:i;-:ty. 1'r!1.l!S.~ctio1~s
Property A(!.dl°jei>s.           Sale ~;-ice             M~!,_f:gage-·Am<>unt ~         Recording Date                _View F'~U Tex_t ..
577 EDER AVE:                    $789,000.00            _$1,285,750.00        ..    .   07/2912005                     FuH-Text
WYCKOFF, NJ
'074:81.~J145
 577 EDER AVE:                                                                                                         Full-Text
 WYCKOFF, NJ                ·     ___ _

 j;~s~:Rso-~·s~s,000.00- ____                                                                                        : Fu!l"Tcxl
 HACKENSACl(, NJ --------------
 07601-2829


Unclaimed Assets
 Asset Type                                     Asset Value                                      View Full Text
                                                                                                 Full-Tc:n




Possible Adverse Information

 W~$Tl.AV-V     Thomson Reuters. No c!airn to otiq!na! U.S. Goverr.rnent VVorks.                                                             5
The data provided to you by WESTLAW may not be used as a facto'r In establish Ing a consumer's ellgiblllty for
C'f'Eldlt, insurance, ernployment, or for any other purpose authorized under the FCRA.
                      Case 5:19-cv-04679-JLS Document 2 Filed 10/07/19 Page 24 of 111
     PeopleMap Reporl (Premier)
     EDWARD KOMITO
                                                                                                                                               '
                                                                                                                                09/25/2019 14:43:04
                                                                                                                                                       .
     Criminal & lnfraction Records
     Offense Charged             Date of Offense or Charges Source State                                     View Full Text
                                      Filed                                                                           ... ·
                                      11/29120!3                          NC                                ! Full-Text
     OBEDIENCE TO                     04/l l/2012                         PA                                 'Fun-Te."..t ...
     TRAFFIC-CONTROL
     DEVICES


     J~awsuit Records
     Plaintiff                        Defe!1dant                          Case TY\l.e                        View Full Text
     AMERICAN EXPRESS                'KOMITO, EDWARD                      CONTRC-REG                         Full-Text
/    CENTURION
    ~iJNsiiINE ATKiNs                 KOMITO, EDWARD                      BOOKACCNT                          Full-Text
 v   MINASS.IAN &                                                        •U   '"U'   -     ••   .
 /-~QTQ.. !q.SEP.~.~ _                Kp~l'[O, ~DW ~                    , CON}'RC·REG                        FuU-Tc.~r

 ,/'EIFFEL TOWER CO OP                NATIONAL CO:MMUNITY CONTRACT                                           FuU-Tex:t


~§NMOUTH OCEAN
                                      BANK OF NEW JE:R,SEY
                                      KOMITO, EDWARD       CONTRC-REG                                        Fu!1-Text


A:~~!'.0~RS                          . KOMITO, EDWARD                    CONTRACT                            Full-Tex.t


~.~~.oi::.~· 1,'0J.31<               . KQM:ITQ,, ED.WA,RJ?    ~9~RACT                                       Full-Text
     PARAMUS HONDA                     KOMjTO, EDWARD        CONTRACT                                       Fui]:Tcxt
                                                             ---- - '
     GENERA.L. ACc:iDEm                JAMES D. CUMMINS, CO. PIPCOVERG
                                                                                         ~-·

                                                                                                           , Full-Text
\/J!<slJl<ANcE coMPANY
"0/yf\RGAS, FRA:NCISCO                f)OES AD, JOHN                     AUTO                               Full-'fc.x1



   Lieus. &     Judgnu~nts
     Debtor                           Creditor                           Amount                             View .Full Text
/-·KOMITO,ED\VARD                     SUNSHINE ATKINS                    $25,111.00                        'Fu!l-'T'c.~t

                                      MINASSIAN AND
r.,,/KOMITO, EDVT ARD                 MONMOUTH OCEAN                     $402.00
                                      COLLECTION SVC
v KOMITO, EDVIARD                     MONMOUTH OCEAN                     $402.00 ...                       ·Full-Text
                                      COLLECTION SVC
V'KoM!ro:EDw ARD                      AMERICAN EXPRESS                   $12,857.00                         Full-Texl
                                      CENTURION
VK.oM!TD,EDWARD                       AMERICAN EXPRESS                                                      Full-Text
                                      CE~'.f!JRION BANK
                                      AMERICAN EXPRESS                   $12,857.00                         Full-Text
                                      CENTURION
i,,/K6M!'fiJ, EDWARD                 : NOTO JOSEPH C                     $3,689_.00 ...                    - Full-Text
                                                                                                           ' F~·1iJfext
vi§~~::z~~z~
                                      PARAf11JS HONDA                    $1,000.00
                                      BANK OF NY                                                            Full-Tc.~t

J.KOM!TO,EDWARD                       CALLAHAN LA WYERS                  $45.00                             Full-Text
                                      SERVICE
J'~oMJTa,·eo:wARD                     CALLAHAN LAWYERS                   $45.00
                                    .'. ~EISYJC::~   ~-
      ¥'\!'ESTLAW   ~-homson   Reuters, !'-Jo clailn to original U.S- Go\/ern1nent \!Vorks.                                                        6
  The data provldeij to you by WESTLA.W may not be used as a factor in establishing a consumer's eli9lbllity for
  credit, insurance, employment, or for any other purpose authorized under the FCRA.
                      Case 5:19-cv-04679-JLS Document 2 Filed 10/07/19 Page 25 of 111
                                                                                                                                        09/25/2019 14:43:04
     PeopleMap    Rep(~rt   (Premier)
     EDWARD KOMITO




     Ban~~uptcy Records
     Court                                            Filing Date                                    View Full Text
                                                                                                     Ft~l-Tc.~t
     NJ-BKR                                           10/21/2004


     Dockets
      Court                                           Filin_g Date                                   View Full Text
                                                      12/08/1999                                     Full-Text
     SUPERIOR COlJRT
                                                                                                     FuU-Tcxr
     :SUPERIOR COiJRT                                 ll(i,8/]997,,
                                                                                                     Full-Text
      .S~gfg9~-¢Q1JRT                                 04/04/1997
                                                       12i2.6/!996                                   Full-Text
     SUPERIOR COlJRT
                                                                                                     Full-Text
     SUPER1o~·co1JRT                                  02/1§/1994
                                                      0112411992                                     Full-Text
     SUPERIOR COlJRT




     Possible Business & Employment
     Professional l,ic•enses
      -~!£e!l~e~TyJ>e _                  ·License Issue Date                  Lice~e Ij:xpii:ati~n   Date             View_ Fu_ll Text
                                         . 10/01/2009                         09/30/2011 .                            Full-Text
     .PRODUCER
      RESIDENTP?oouCER                  - ( 12i01120-0_5                      12/07/2007                                 Full-Text
                                                                                                                   ... : Ft~!l-T~xi ·
      NON-RESIDENT
      INSUJ<ANCE AGJlNT


     Work Affiliations
     ':Busin~~   Naille .                -             Bus.iness. Address                            Yiew Full Text
    / CIIlEFI'AINS SENIOR DRUM                         1326 DOE TRAIL RD ALLENTOWN,                  Full-Text
J     'BUGLE C~RPS ING                                 18104-2053



     C~r~.ora~~ Rcco.rd_s & Business .Registrations
      Business Name                           Bu_siness Address                                      View ~~~.Text
      ELK CAPITAL ADVISORS LLC                         1326 DOE TRAIL ROAD                           Fu!l-Tci;t
                                                       ALLENTOWN, PA 18104


     DMI.
      Business Name                                    Busi.!1-~SS. Add~eg;                          View Full Text
      ELK CAPITAL ADVISORS, LLC                        1326 DOE TRAIL RD ALLENTOWN. Full-Text
                                                       PA 18104-2053


     Bus~nC8-~ Pr~fi,le
      Busin~s    Name                                 Business Add.ress                              Vi~w    Full Text
      ELK CAPITAL ADVISORS LLC                         J 326 DOE TRAIL RD ALLENTOWN,                 Full-Te.><1
                                                   .... PA 18104-2053

      \iVESTtAW Thomson R0uters. !'Jo clain1 to original U.S. Government\IV011's.                                                                         7
     The data provldecl 10 you by WESTLAW may not be used as a factor ln eStablfshing a consumer's ellg!billty for
     credit, insurance, employment, or for any other purpose authorized under the FORA.
                     Case 5:19-cv-04679-JLS Document 2 Filed 10/07/19 Page 26 of 111
PeopleMap Reporl. (Premier)
                                                                                                                                    '
                                                                                                                     09/251201914:43:04
EDWARD KOMITO



 Business Name                                   Business Address                                Vie1v Full Text
 ALL INDUSTRIAL ROOFING &                        38 E RIDGEWOOD A VE STE 200                     Full-Text

 SHEET METAL                                     RIDGEWOOD, NJ 07450-3808



Full·Text Documents
All Full-Text Documents


Utility Records( 4)
       ToSuminary



                                                               Uti'Uty Record



Source Inform1ation                                                      Address Information
  Information Cul'rent               09/25/2019                          Service Address:                     577EDERAVE
· Thr()ugh:.       _                                                                                          WYCKOFF. NJ 07481-1145
'P':J.tabase Last Updated:           0912512019                                                                       -
 Update Fi:eqll~n~y: _               DAILY                                Billing Address:                    1326 DOE TRAIL RD
 Current Date:                       09/25/2019                                                               ALLENTOWN, PA
 Source:                             EQUIFAX                                                                  J 8 !04-2053



Individual
      ...  Information
                  .                      ,,_,.

 Name:                               EDWARD ROMITO
 SSN<                               . XXX-XX-1789                             7
 Service. ':l'.Ype:                   CONVENIENCE
 Connect Date:                        J 1/30/2008
 :1!-~ported Date:                   l l/30/2008
 Contact Phone:                      201-247-2618

End of Uot'.Un1ent




                                                               Utility Record



Source Infor11nation                                                     Address Information
 Information Current                 09/25/2019                          Service Address:                    577EDERAVE
 Throng_~:                                                                                                   .WYCKOFF, NJ 07481-! 145
· ~atabase Last lJ~d?ted:            09/25/2019

 WE:STLA'fl Thorn sen Rculers. !\io clain• to onoinal ll.S (;overnn10nt VVorks.                                                         8
The data provided t<J you by WESTLAW may not be used      aSa factor in establishing a consumer's eligibility for
credit, insurance, e1npJoyment, or for any other purpose authorized under the FCRA.
                        Case 5:19-cv-04679-JLS Document 2 Filed 10/07/19 Page 27 of 111
    PeopleMap Report {Premier)                                                                                                       09/25/2019 14:43:04
    EDWARD KOMITO



     Upd~te: frequ,~nc:y:              DAILY                              Billing Address:                            577 EDER AVE
     Current Date:                     0912512019                                                                    ,WYCKOFF, NJ 07481-1145
     Source:                           EQUIFAX


    Individual I11formation
     Name:                             EDWARD KOMITO
                                       X~-XX-1789

I
     SSN'
     Serv!<;~   Type:                  LONG DISTANCE
     Connect Date:                     04102/1991
     R~por!t'.~,,IJa.t~:               12/11/2012
     Contact PhonE ~                   20 1-848-5046

    End of J)ocu1nent                                                        if; 2019 TIHITT!!.<>ll R.('ute-rs. No claim ro original \.l.S. Qovcrn1ncnt '\¥01 f.:~.

          To Sumn1ary



                                                                Utility Record



    Source Information                                                   Address Information
    ; Information Current              09/2512019                         Service Address:                             l 326 DOE "fRAJL RD
    . ThrQngh:                                                                                                         ALLEN'fOWN, PA
    _Data ha~~ J..!lSt .Upd;ited:      09J?5!2Q 1_9                                                                    18104-2053
      Up~~~_Freq~e~cy: _               DAILY
     Cu~.~n~Jl~.te.:                   0912512019
     Source:                           EQUIFAX


    Individual Information
    ,Name:                             ED~ARD.I<OMJJO
     ~S~:                             .· X0X-XX:-17,89___ ,,
     Serv.ice Type:                    CONVENIENCE
     Connect Date:                      J J/OJ/2018
     Reported :Date:                   08/02/201,1
     Contact Phone:                    610-395-7898




          To Suminary



                                                                Utility Record



    Source Inforn11ation                                                 Address Information

     \<V!\!:SfLAW Thomson Reuters. f\Jo claivn to original U_S Gcvernrnent 1Norks.                                                                               9
    The data provided tc• you by WESTLAW may not be used as a factor in establlshlng a consumer's ellgibiUty for
    credit, insurance, en1)'.lloyment, or for any other purpose authorized under the FCRA.
                       Case 5:19-cv-04679-JLS Document 2 Filed 10/07/19 Page 28 of 111
PeopleMap Report (Premier)                                                                                                                                           '
                                                                                                                                            09/25/2019 14:43:04
EDWARD KOMITO



 Information Current                09/25/2019                         Service Address:                                     1326DOETRAILRD
 T.hrough:                                                                                                                  ALLENTOWN, PJ-\
  ~atabii~e.L~st Up~ated:.          09/25/2019                                                                              18104-2053
 UP<!~te Frequency:_                DAILY
 Current Date:                      09/2512019
 Source:                            EQUIFAX


Individual lnfc)rmation
 Name:                              EDWARD KOfyfITO
 SSN,                               XXX-XX-1789
 ~ervi~ .Type:                      CONVENIENCE
 Connect Date:                      05/3 l/2012
 Reported.Date:                    '05/31/2012
 Contact Phone:                     201-848-5046


End of Docnmcnt                                                           ~)   2{i 19   'llioni~on   Re1al'r:<.. No ~luim   t(l   original U.S. G'"":n1111..:11t \Vork~.




Historical People Records(3)
       To Sumn1ary


                                                           People liistorical



Individual Information                                                Historical Address Information
 Name:                              KOMI'fO. EDWARD L                  Address l;                                       PO BOX 8376
 SSN:                               XXX-XX-XXXX                                                                         HALEDON, NJ 07538-8376
 Date ofBirth:
 On File Since:                    ; o91oii1996 ·                      Address Last Reported:                          '1996
 Phone Number 1:                    791-7300                           Address Typ~: ·   ·    ....                      PQ BOX ApDRESS

F..11d uf 1Jocu1nent




                                                           People Historical



Individual Information                                                Historical Address l11formation
 Name:                              KOMrro,,EJ)W ARI) I.               Address 1:                                       35 l ANDERSON ST
 SSN:                              ..XXX-XX~J789                                                                        HACKENSACK. NJ
 Date of Birth:                                                                                                         07601-2829
 On File Since:                     05/01/1978

 \f'JESTLAW Thornson Reutors. No clain) to ongina\ lJ.S. (--lovern1r1ent 1!1forks.                                                                                  10
The data provided !:o you byWESTL.AW may not be used as a factor in establlshlng a consumer's eligibility for
credit, insurance, employment, or for any other purpose authorized under the FCRA.
                     Case 5:19-cv-04679-JLS Document 2 Filed 10/07/19 Page 29 of 111
PeopleMap Report (Pre1nier)                                                                                                09/251201914:43:04
EDWARD KOMl'fO



 Phone Number 1:                    488-7663                          Address Last Reported:                   !993
                                                                      Address Type:                            STREET OR
                                                                                                               RESIDENTIAL ADDRESS
Additional Ir1formation                                               Address 2:                               577EDERAVE
                                                                                                               WYCKOFF, NJ 07481-1145
 SSN:                               XXX·XX-1987
                                                                      Address Las.~ Reported:                  1993
                                                                      Address Type:                           STREET OR
                                                                                                              RESIDENTIAL ADDRESS
                                                                      Address 3:                              35 JOHN ST
                                                                                                              PATERSON, NJ 07508-1445 .
                                                                                                                                                           I
                                                                      Address Type:                           STREET OR
                                                                                                              RESIDENTIAL ADDRESS
                                                                      Address 4:                             , 15 I PROSPECT AVE
                                                                                                             'tIACKENSACI(, NJ
                                                                                                              07601-2209

                                                                      Address Type:                           !IlOH-RJSE OR BUSINESS
                                                                                                              COMPLEX

fnd of Dorun1cnt                                                         if) 2019 Th•rn1s<m Reuters. N<l dnirn to ,1riginal U.S. fi(Jv,;n\mcnt   \Vork~.


      To Summary


                                                           People Historical




                             ...
Individual Information                                                Historical Address Information
 Name:                             : KOf'.1I'f.0, EJ?WARD             Address 1:                               35 JOI-JN ST
 SSN:                                                                                                         HALEDON, NJ 07508-1445
 Date of Birth:
 On File Since:                    0510111996                         ~d<!i:e~s f:~st.Rep.~rted:             '1996
                                                                      Address Type:                           STREET OR
                                                                                                               RESIDENTIAL ADDRESS
                                                                      Address 2:                             , 35 l ANDERSON ST
                                                                                                             . HACKENSACK, NJ
                                                                                                               07601-2829

                                                                      Address La§t Reported:                  1996
                                                                      Address Type:                           STREET OR
                                                                                                              RE$IDENTIAL ADDRESS

I1nd of Doc111ncnt




Historical Address Records(3)

 Wl£5TL.AW Thornson Reu\Cl'S. No clairn to original U.S. Gov0rn1nent Work:.,.                                                                        11
The data provided to you by WESTLAW may not be used as a factor in establishing a consumer's eligibility for
credit, insurance, employment, or for any other purpose authorized under the FCRA.
                      Case 5:19-cv-04679-JLS Document 2 Filed 10/07/19 Page 30 of 111
PeopleMap Report {Premier)                                                                                                           09/25/201914:43:04
EDWARD KOMITD


       'l'o Sumn1ary



                                                          Address Historical




                                ·-······
Individual Information                                               Historica.1 Address Informa_ti~n
'Name:                              . K01'1.11'0, EDWARD              Address:                                            1326 DOE 1'RAIL RD
 Date of Birth:                 .                    .
                                                                                                                          AJ..1.ENTOWN. r>A
                                                                                                                          18104-2053



 Eud of })1J<:umcnt                                                      ID 2019 TI1.:1mson R<'uicTo. N(• (I aim to uriginil \.1.$_ 011ve.n1m,111t \Vork:;.

       T0Sum11mry



                                                          Address Historical



Individual Information                                               Historical Address Information
 Name:                              . r<_()l\'.flTO,_EDWARD L         Address:                                            307 PROSPECT AVE
 Date ofBirtb:                                                                                                        HACKENSACK, NJ
                                                                                                                     ·07601-2514


r<ud ofDo ...·wn~nt

       T0Sur111naty


                                                          Address Historical


                                                                                                                                                 ·--··-·--
Individual In.formation                                              Historical Address Inf~r~ati"Oit
 Name:                              , _KOMI1:0, EDWAR'D               Address:                           .~               51\VEC3
                                                                                                     ( _ ___ __':__ . _   H~~~~N,_NJ 07538

End of Oocum~ut                                                          if;) ~0!9 'l"IHHllSOll   Rt'!lto;-rs. N'1 daim to original l.l.S. GOl-'<;fllflWnt Wm·k~.




People Find Records(!)
       To Sun1mary



                                             People Finder~ Historic Tracker Record
~~-·----~·.-·---·--~---N~-,--~~-·-~--~-----·-·--~----~--~~-~-~---------
 W_IESTlAW l"hornson i=-1eu\era. f\lo clain• to originaf U.S. (',o,1ernln0nl lf\/01'1\G.                                                                      12
The data provided to you by WESTLAW may not be used as a factor fn establishing a consumer's ellgib11ity for
credit, insurance, j)mployment or for any other purpose authorized under the FCRA.
                  Case 5:19-cv-04679-JLS Document 2 Filed 10/07/19 Page 31 of 111
PeopleMap Report {Premier)                                                                                                     09/2512019 14:43:04
EDWARD KOMIT-0




 Source Inforn1ation                                                  Last Known Address Information
 Information Cu;rrent                  08/3!/2019                      Current Address:                           1326 DOE TRAIL RD
 Through:                                                                                                         ALLENTOWN, PA
  D_ll_tabas~ ~ast ~ipda~~d:           09/06/2019                                                                 18104-2053
  Updat~   freq_ne!_lcy:               MONTID...Y
  C~rren~"~at~:                        09/25/20!9                      Phone Number 1:                            6 [ 0-395-7898
 Source:                               TRANS UNION                     Adci.t:~ss First Rep_orted:                09/01/2013



 Individual Information                                               Other Address Information
   Name:                               KOMITO, EDWARD L                Previous Address:                         . 351 ANDERSON S'F
                                   --KoMiTO: EDWARD

                                   .......
 · Also Known As:                                                                                                  HACKENSACK, NJ
                                                                                                                   07601-2829
 SSN.,                             __ XXX-)Q(-1789 .
 Date of Birth;                                                        Address First RePorted:                   -07/181260!
                                                                       Previous Address: " --                    '35 JOHN ST
 Hist~ric Phl)_ne r~umhe_r:            488-7663
 On File Since:                        05/01/1978                                                                .HALEDON,NJ 07508-1445

                                                                       Address First RePOrted~                   '07(18/2001
                                                                       Previo~s Address:                          PO BOX 8376
                                                                                                                  HALEDON, NJ 07538-8376
                                   '
                                   '                                   Address First Reported:
                                                                       Previous Address:
                                                                                                                 • 1!il3/2000
                                                                                                                   577EDERAV
                                                                                                                 , WYCKOFF, NJ 07481-J 145

                                                                       A~dress First Reported:                    !2{01/1998
                                                                       Previous Address:                          38 E RIDGEWOOD AV 200
                                                                                                                  RIDGEWOOD. NJ
                                                                                                                  07450-3808

                                                                                                                  07/0l/1998

                                                                          f!   7019 ·niouioon l~!'Uf?f>'.- No d\lirn 10 origin~! U.S. Ckivc111m~nr \Vnrks.




Email Address Records(2)
      ToSunnnmy



                                                         People Email Record



Source Information                                                    Indivi~ual          Information
 Information Current              08/31/20 l 9                       Name:                               E,R~:\~D KOMITO
~.----· ,_.                         _ .                              E-l\!Iail:                          EKOMITO@YAHOO.COM
  W~STLA\IV Tho;nson Re~;K~~;~~J~~:i~i~~··l~·~;~;;;1~~!iJ.~1~(;~;;;nco;t l/\lork·~---- -··--~~-~------~,~-;
The data provided to ~1ou by WESTLAW may not be used aS a factor in establishing a consumer;s eligibility for
credit, fnsurance, em1lloyment, or tor any other purpose authorized under the FCAA.
                            Case 5:19-cv-04679-JLS Document 2 Filed 10/07/19 Page 32 of 111
PeopleMap Report (Premier)                                                                                                    09/25/2019 14:43;04
EDWARD KOMITO



 ~atabase Last Updated:                  09/24/2019                    IP Address:                               192.100.81.46
 Update Frequency:                       MONTHLY                       Address:                                  I 326 DOE TRAIL RD
 Current Date:                           09/25/2019                                                              ALLENTOWN, PA 18104

                                                                       Reported Date:                           . 0912412012


 !•:1111 of Dor.1111ien !                                                 <D .:01 c1 Th<Jrnso11 Rcutcr:i. No daini t<l ,,r\gin11! t!.S, Government \Vorks.

         To Sum1nary


                                                         People Email Record



Source Inforrn1ation                                                  Individual Information
 Information Cur-rent                   ; 08/31/2019                   Name:                                    EDW ~RD J;:OMITO
, !hr~.ll.@:!J_:                                                       E-Mail:                                  _EDKOMI:f9@AOL.COM
-~?-.t_?.b~.s~_L_~~t_Updated:            091241201_9_                  IP Address:                               192.10~.J..6.36
 Upl_:l_ate FreqlJency:                  MONTffi,Y                     Address:                                  577 EDER AVE
 Cun·ent Date: __                        09/25/2019                                                              WYCKOf'F, NJ 07481

                                                                       Reported Date:                            07/3112012

!Cn(I of .Document




Experian Credit Header Records(l)
         To Snm111acy


                                                          CREDIT HEADER

Source Informaition
 l~fo_r!-llatioJ!_Cutrrent      'J'.hrough:                               08/0!/2019
__ Databa_se L!lst 1Jpdated:                                             "'0'912012019
-Update Freque•ncy:                                                       MONTHLY
 Current Date:                                                            09/25/2019
 Source:                                                                  EXPERIAN CREDIT HEADER
Individual _Information
_Na~~-=--                                                                 KOMITO, .EDWARD
. Also KJ10WD_ As:                                                        KOMITO,EDWARDL
  Also Known A1i:                                                         KIMITO, EDWARD L
  Also Known AH:                                                           KOMITO, L EDWARD
 O~he!" .Name(s):                                                          ABBY
 BestSSN:                                                                . XXX-XX-1789
 Additional S~l'~_(s):                                                    XXX-XX-1987
 Ad~itional SSNl(s):                                                      XXX-XX-1879
 Date ofBirth:                                                            09/XX/1958
  ¥Jt5TLAW Thornson Reutets. \\lo claiiri to origina1 ll.S. (~ov<)n1rnent lf\!orks.                                                                   14
The data provided to you by WESTI.AW may not be used as a factor in establlshing a consumer's eligibillty for
credit, insurance, tlmployment, or tor any other purpose authorizect under the FCRA.
                      Case 5:19-cv-04679-JLS Document 2 Filed 10/07/19 Page 33 of 111
PeopleMap Report (Premier)                                                                                      09125/2019 14:43:04
EDWARD KOl\llTO



 Gender:                                                                   MALE
 On File Since:                                                            02/23/1999
 Last Known A,ddress Information
 1 Address:                                                                l 326 J)OE TRAIL RD
                                                                           ALLENTOWN, PA 18104-2053

 Addi:_es_s_ First ~~p.ort~d:                                              0111212006
 .Alidf~ L_l!St .Reporte~: ..                                              04/04/2018
 Othe.r Ad<!E~s~. In~~rmation
 2 Previous Address:                                                       577 EDER AVE
                                                                           WYCKOFF, NJ0748l-l 145

 f\.d_~!'~s l!'.i~( R~ported:                                             0713.011996
 Ad~r~s ,;Las,~ }leported:                                                12/03/2008
 3 Previous Address:                                                      38 RIDGEWOOD A VEE
                                                                          RIDGEWOOD, NJ 07450-3808

 ~dd,~.~s..~1'.~~. JRe ported:                                              0310411999
 1.<!~,r,~s,s,_ La:;;t lleported:                                         ''os1i5i2oo3·
                                                                              '-"•"'-•""
'4 Previous Address:                                                        151 PROSPECT AVE
                                                                            MAYWOOD, NJ 07607-1214
       ... _           -
 Add.i:~s;S ~!"ir§~. ll.ep()rte!'.':                                        I l/05/1989
 A_dc!res,:~. ~/'!S,~. ~~~Jl.O.~~d: .                                       07/1812000
 5 Previous Address:                                                      ' 351 ANDERSON ST
                                                                            fIACKENSACK, NJ 07601-2829

 A:4d1'.~.f~rs,t Ftepor!~d:                                               03/~6/1992
.. ::\-dc!~~.§"L,a_s_t _Re_{)or.ted:                                       1012411999
  6 Previous Address:                                                     PO BOX 8376
                                                                          HALEDON, NJ 07538-8376

 A~~ress Fi~t ~epo!ted].                                                  08/04/1996
 AcJ,dres:S Last R'ev.orted:                                             '07/18/1998
 7 Previous Addiress:                                                     35 JOHN ST
                                                                          HALEDON, NJ 07508-1445

 Af:l'.4r~~s_ F!rst ~epol't~d:                                           . 1211611991
 A4~r~~  J,,ast R1!ported:                                                05/13/1997
 8 Previous Address:                                                      POBOX7263
                                                                           ROCHELLE PARK. NJ 07662-7263

  Ad<!!:_~S ,First ~eported:                                              10/13/1992
, Address_ L~t Reported:                                                  10/27/1996 ..
  9 Previous Address:                                                     1326 DOE RD
                                                                          ALLENTOWN, PA 18104

 ~ddress       First Rep()rl:ed:                                          08/07/2006
 Addres-'.l_La_st Re)!)Orted:                                             0812112009
 10 frevi91!11 Add1ress:                                                  1326 DOVE TRI~

 WF!STt,J\W ·rho1nson Reuters. No ;jai1n to origlno\ U.S. Gov0rn1nent VI/or!-;;;;,                                             15
The data provided to ~/ou by WESTLAW may not be used as a factor In establishing a consumer's eliglbillty for
credit, insurance, em11Joyment, 01· for any ottrer purpose autholizedunder the FCRA.
                        Case 5:19-cv-04679-JLS Document 2 Filed 10/07/19 Page 34 of 111
 PeopleMap Reporl (Premier)                                                                                                     09/25/2019 14:43:04
EDWARD KOMITO



                                                                           ALLENTOWN, PA !8104

  Addr!l5s Fi!st Report:e_d:                                               05/16/2006
  ~ddrl:JSS Last Repor~ed:                                                 05/16/2006
  11 Previous Add;ress:                                                    577 ED.J\R AVE
                                                                           NORRISTO\VN, PA 19403
                                                                            ~··


  ~ddrl:JSS __First}~E:port~:                                              04108/2005
  Addre~s L~st ~ep~_rted:       .                                          04/08/2005

 End <lf !Jo<:11n1ent                                                     0 !Oi 9   Tllo•11~on R<'lll<~~   No duin1 ln ''rigina! li.S. Govc'rmut·ru Works.




Experian Cr.,dit Header Real Time(l)
        To Summary



                                                  CREDIT Hli:ADER REAL TIME



Fraud Alert Information                                               Individual Information                      ,•'"-'-"
 SSN Alerts                                                            Best Name:                                  EDWARD KOMITO
·Inquiry SSN Hali Not Been                         No
                                                                       Spous~     Name:                            ABBY
. Issued.
·Inquiry SSN Recorded As                           No
  Deceased                                                             Other Namefs):                              EDWARD L KOMITO
 Inquiry Age Younger than                          No                                                             : ,~ EDW AR:D KOMITO
  SSN Iss_ue Date                                                                                                 , E .E;QMl'.:f._9,_
  High Probability SSN                             No                                                               EDKOMITO
, Belongs_ to AtJOl.h!::l·                                                                                         ,EDWARD KOMITE
  Inquiry SSN Format Is                            No                                                              EDWARD CAMITO
 Invalid                                                                                                           EDWARD ROMITO
 Best Onfile SS.l'f Recorded as                    No                                                              EDWARD KOMIO
  Deceased                                                                                                         EDWARD L KIMITO
. B-~st O~fi-!e SSN Not Issued                     No
  as of:                                                               BestSSN:                                    XXX-XX-1.789
 SSN Reported inore                                No                  Times Reported:                             11
 Freque,ntly for ,.\nother
 Other SSN(s)                             XXX-XX-0000                  Date of Birth:
                                            XXX-.XX-0000
                                                                       Telephone Nuniher(s):                       610-395-7898
 Address Ale.rts                                                                                                 ; Type; Residence
, Inquiry/Online Cun:ent                           No
  Address Conflict
 Inquiry Address IST                               No                                                              201-247-2618
                                                                                                                   Type: Cellular
 Re~orte~ ..<:~0 l)_~ys
 lnqt!i_r_y Current Address. Not                   No
 \/Vl25TtAVli Thomc;on Fleuters. [\lo claln1 to ongina.l U,S, C-:1ov0rnn1ent \;Vorks.                                                                 16
The data provldecl to you by WESTLAW may not be used as a factor in establishing a consumer's el!gibllity for
credlt, Insurance, employment, or for any other purpose authorized under the FCRA.
                   Case 5:19-cv-04679-JLS Document 2 Filed 10/07/19 Page 35 of 111
PeopleMap Report (Premier)
                                                                                                                       09125/2019 14:43:04
EDWARD KOMn-o



. Onfile
  Inquiry Address_: Alert                           No                                                   201-967-4868
  Inquiry Address:                                  No                                                   Type: Residence
 Non-Residential
 Inquiry .f\ddre:.s_s; <;.autlous                   No
 Be~t Address: ALert                                No
 Best Address:                                      Yes             Best Address Information
 Non-Residential
                                                                    Best Address:                        1326 DOE TRAIL RD
 Best Address: Cautious                             No                                                   ALLENTOWN, PA 18104
 Inquiry Telephone Number                           No
Incon.si~tent wit:Ji Address
                                                                                                         R~p_ort~d }5 Times
                                                                    Addres~. ¥irs~ R~p~lied:             01/12/2006
                                                                    Address Last ~epoi:t~d:              04/04/2018
Source Inforn1ation
Current Date:                       0912512019
Source:                             Exp_erian .C~e<l.it l:feader   Other Address Information
                                                                    Other Address:                      l326DOERD
                                                                                                        ALLENTOWN, PA 18104

                                                                                                       ... Reported 0 Times
                                                                    A.c!_dr!!.SS First Rep()r~~!'f:     0810712006
                                                                    Address ~ast ~epor.t~~:            ·. os1iinoo9
                                                                    Other Address:                      577EDERAVE
                                                                                                        WYCKOFF, NJ 0748 I

                                                                                                        R~ported 0 Time:;
                                                                    Add_!ess_¥~i:s_.t,.~efl?J..!.ed~    0713011996
                                                                   ·-~cf dress Fi!!t ~epo~~~~:         . 12/01/1998
                                                                    Address !"ir:st ~~P.()!'~~<J:       01/23/2003
                                                                   Ad~,i:.~s.~.Fi~~.~-Repolied:         0110112012
                                                                   Address ¥irst ,:I~epor:ted:          I ~/30/2008
                                                                   A.ddress First ~epo!ted:             07!3,0!,1996
                                                                   Addres_s Firs_t .R~p-~rf:~<JE.       04/02/199!
                                                                   Add_ress_ ¥~t:5-~ Reported:          OI/01/1993
                                                                   Addi:ess L.l;lst JleEO!t.ed:          1210312008
                                                                   Address L~'.1~~ R!Jp.orted:         ' 1210111998
                                                                   ;4..~dress Lust Repol'.ted:.          01/23/2003
                                                                   Addres,s :Last Reported: ..         , Ol/3l/2012
                                                                   Address Last .g.eP.()li:ed:           11/30/2008
                                                                   A_ddress Last ~~~i:t;ed~.            l~/Q3/2908
                                                                   Ad_dres.s La.st R~porte~:            12/11/2..012
                                                                   Address Last Reported:               12131/1993

                                                                   Other Address:                      1326 DOVE TRL
                                                                                                       ALLENTOWN, PA 18104

                                                                                                       Rep{)r~~.o      !im.es
                                                                   Address .First Reported:            0511612006
                    Case 5:19-cv-04679-JLS Document 2 Filed 10/07/19 Page 36 of 111                                                                '
PeopleMa.p Report (Premier)                                                                                                09/25/2019 14:43:04
EDWARD KOMITO::>



                                                                        Acidres~ .Last R.eported:              05/1612006

                                                                        Other Address:                         38 E RIDGEWOOD AVE
                                                                                                               RIDGEWOOD, NJ 07450

                                                                                                               Reported 0 Times
                                                                                                               -v•   ••        ' '

                                                                       _Address Firs.~ ~~porilJ.d.;          . 12/09/1998
                                                                       Address Las~ Rl)ported:                 05/15/2003                        ....... '

                                                                        Other Address:                         151 PROSPECT AVE
                                                                                                               MAYWOOD, NJ 07607

                                                                                 -    ..                      '. ~~pq·~i~ci 0 Times .
                                                                        Ad~r~s       Fh;st ~epoi:t~<J.:       . l 1105/1989
                                                                        A_ddr~s. I:.:ist Reporte~:.            07/18/2000

                                                                        Other Address:                         35 l ANDERSON ST
                                                                                                               HACKENSACK, NJ 0760 l

                                                                                                              :. ~~ort.~d_ Q..Times
                                                                       .A~dr~~ F~rst Re~o~t~d:                ' 03/1611992
                                                                        Address Last Reported:                   I0/24/l999

                                                                        Other Address:                        . 35 JOHNST
                                                                                                              ·-HALEDON, NJ 07508
                                                                                                                   .
                                                                                                             ,·Reported 0 Times
                                                                       · Addres~ First lleJ:>Otted:___        : 12/~6/1991
                                                                        Address Last.RepoJ:1:ed:               05/1.311997

                                                                        Other Address:                         170WRIDGEWOODAVE
                                                                                                               RIDGEWOOD, NJ 07450

                                                                                                               Repqrlelj, 0 Times
                                                                        Ad~r.ia_ss .F!rst ~eported:            08/27/1996
                                                                        Address Last. R~l,ll!!ied: .           08/27/1996

gno ofDo~unwn1                                                            €,12019 Thmn5on Reuters. Nt> d;ii1n h_> original U.S. Gov\•1111n<'11t W11rh.




Equifax Credit Header Records(l)
       T0Surnma1y



                                                            CREDIT HEADER

Source.. l_!l~':lr.rn_atiop .
 _Inform,atio1_1 C~~·~n.~ T~ro~gh:                                        _08/28/2019
 Database La1ot Updated:                                                   09/09/2019
-·· '" -~··--·~. --~; ·-'----·'·-'·-->·~~--~-~--·~ --"-'--·- ~---~~--""-·-·-~·--·-~·-.:-·C----,., __, '--""""·----"---·'--·,·-~-· ~
 \'\'E~">TL.Alf.f   fhornson    R0~1te1s.   No clai1·n lo otitJin~! U.S. Governinent V\/ofks.                                                      18
The data provldl!d to you by WESTLAW may not be used as a factor in establishing a consumer's e!lgibllity for
credit, insurance-, employment, or for any other purpose authorized under the FCRA.
                      Case 5:19-cv-04679-JLS Document 2 Filed 10/07/19 Page 37 of 111
PeopleMap Report (Premier)                                                                                         09/2512019 14:43:04
EDWARD KOMITCJ



 -~ast Re11o~ed:                   _011~212,0,1?
 Original Service Provider:          VERIZON
                                   · PENNSXJ.-.V ANIA
 Name:                               EDWARD KOMITO
 Telephone Conti'.dence             PRIVATE NUMBER
 Description:                       VALIDA TED WITlllN
                                    PAST 18-28 MONTHS

.End of J)(icunienl




Real Property Transactions(3)


                                                   Real Property Transaction Record




Source Inforn1ation                                                   Transac~i_2~ -~nformation        ._ , ,.,.
· '!.~lings ~uri~µirhr.~ugll::     : 09/04/2019                       T~!1sacti.11n.Date:      - 08/22/2003
 Cou~~-!<a.st _Ue~~~:             -"0?(~9-~~91.9'                     D~d.n'pe:           ,,..   DEE.If QF TRUST
 .F.reque!1CY ~f Update:            WEEKLY.                           Type ofTra.11.sa~.ti(ln:           REFINANCE
 Current Date:                      09!251Wl9                         ~o~tg.ag~ A~11nt: __               $340,000.00
 Source:                            COuNTY CLERK                      Mor:tga,ge,Type:,,                 cO~NTIONAi.""
                                                                       Mo_r!g~e pe~ '.fype:              MORTGAGE DEED
                                                                     , Mf?i:~g;ig.e ~~~e:__              Q_~/~2/20Q~-~. - . - ~
 Owner Infon111ation                                                  Int~rest_~Jt.te:                  '_@~Y~TABLE..               ..
. Ow~_e!(s):                       'EDWARD. KOMJTO                    Lender Name:                      .':MERRILL LYNCH CREDIT
 Additi~_nal _qwtller:             ; KOMITO EDWARD                                                        CGRF
 Property AddrE"ss:                . 577 EDER AVE                     R,e_cordin_g Da~:                  09/30/2003
                                    WYCKOFF, NJ        07481~1145     R~ording_ Bo_ok/I:age:             BOOK 12934, PAGE 2S7
                                                                      Refinance Loan:                    ioAN "To VALUE"is' LESs
 Mailing Address:                  ,577EDERAVE                                                           THA"N 50o/o
                                   'WYCKOFF, NJ 07481-1145




Property J'ilf(]1rmation
<;:_o.~1:1.f:f_:   -                BERGEN
 A~sessor's P.l!rcel Number:      ' 06.4oo~o!Jg~Q.~o!)o64
 Property Type:                     SINGLE FAMILY
                                  , RESIDENCE -
                                    TQY'NJ!91J~E
 Land Use:                          SINGLE FAMILY
                                  ·RESIDENCE

TAX ASSESSOI:l RECORD may be available for this property. The record contains inforn1ation fTom the office of the local

 V'"IESTLAW -rhomson Reuters, f\!o claim to ol"iginal ti.$. (Javern1n0nt Wod,s.                                                   20
the data provided to you by WESTLAW may not be used as a factor ln establlshlng a consumer's e!lglblllty tor
credit, insurarn:e, e:mployment, or for any other purpose authorized under the FCRA.
                             Case 5:19-cv-04679-JLS Document 2 Filed 10/07/19 Page 38 of 111
 PeopleMap Report (Premier)                                                                                                  09/25/2019 14:43:04
 EDWARD KOMITO



 real property fHX assessor office. In addition to identifying the cu1Tent owner, the record may include tax asscss1nent
 information, the legal description, and property characteristics. Additional charges may apply.
 TRANSACTIOi\J" IDSTORY REPORT 1nay be available for this property. The report contains details about all available
 transactions associated with this property. The report may include information about sales, ownership transfers, refinances,
 !?~!:!~~!Ll~~.S.!-~~-~ n1o!~&~es, .2!:~quity lo~[!~~~t:9~'2?~S!~eds:_6q!!.!.t!2!1.~Ls~~f~~~~~-:~p!x.: __ ,_~--~·--~~·~-
 End of' Il11n1nient

        'T'oS11mmary



                                                      R,eal Property Transaction Record




 Source Information                                                    Tr,ansaction Information
                                                                          ··-               -            -·    -·
  J'.!!iJ!gl!l. -~~rrent Thro.1:1g:h:    09/04/2019                     Transaction Date:                           07/2812005
  ~?1!1:1.!Y ~~t t}l~~t~d_:_,            09/19/2019                     Seller Name:~ .. ·-                    .... i{6.MJTQ EDWARD
 .~q~e.~(!Y.. ~f llpd=!_te_:            !WEEKLY                                                                     LA,l'fRENCE
  Current Date:                         '09/25/20l9                     Sale Price:                            " .~?~?J9®:9Q_
 ,Source:_                               'COUNTY CLERK                  ~~~.!,ype:                                  .GRANT DEED
                                                                        '!'Y.P_e. ()f~TF_?nS?c.:ti.()~..'. _         CONSTRUCTION LOAN
                                                                        ~!>~~g.~~OUP:!! .                           •$1.iss,?so:Oo ·· ·
 Owner Infonnation                                            :M~!~~~&~P~~ .'fY.P~:.                                 MORTGA~IlDEiID
        .. ·- ··- " " " '
 ~ Owner(s):                             PRESTIGE DEVELOPERS . ~!!~.~g:.~. Y~~e= ..                            ',,• 07/28/2005
                                          INC                          .~~!~~t-~!lte:                               'FlXED
  Q~1_u~_rsl,ti1;1 ~ig!1~:
                                           '"""

                                        ; CORPORATION
                                                          ,,,

                                                                        LeJ!!I.~~. N"~me:                       ' . Coi:U:l'.ffirA.BK
 ~ C~r~.ra.~~ Qw~~r:..                  ·YES                            ~c!d!~!!_! "· _,,                         ;F.AX~J..Aw~: )-iJ..0741 o
  Additional Own.er:                    . PRESTIGE DEVELOPERS           R~c.?.i:C!!~.g. P~.te:                      07129/2005
                                        ,INC                            ~~t;~~~i-~g, !Jo?Iq.f~ge;..               Y1JS 8856,
                                                                                                                 .BOOK    ... PAGE
                                                                                                                               .   i5il
                                                                                                                                   ..
  Q.wn~rs.~ip -~i.ghts:                  CORPORATION                    t;~.f!~C!i_'?.f! Loan:
  Property Address:                     . . s11.EriER AVE""             C()!'Stf!':cl..!!?!! Type~                  RES.AJA.
                                         WYCKOFF, NJ 0748!~1145        Pur~hase .Paym~.nt:                       . MORTGAGE

  MaiJing Address:                        !05BIRCHRD
                                         FRANKLIN LAKES, NJ
                                         07417-2701



 Property Information
 _Co~Dtri   ... ,. . . . .              •BERGEN
 .A~~..~ssor's, Paree.! ~umber:          70--00400-0000-00004
  Property Type:                        'SINGLE FAMILY
                                        • RESIDENCE .
                                        ·TOWNHOUSE
 Land Use:                               SINGLEFAMil..Y
                                        ·RESIDENCE

TAX ASSESSOR IIBCORD may be available tor this property. The record contains information fro1n the office of the local
real property tax assessor office. In addition to identit)ling the current owner, the record may include tax assessment

 'iVeSTLAW           Tno;~~;;N~~ri~~1a~U.s~~rns7it'VV~----.----~2~
The ?ata  provided to you by WESTLAW may not be used as a factor ln establlshing a consumer's ellgibillty tor
credit, Insurance, employment, or for any other purpose authorized under the FCRA.
                          Case 5:19-cv-04679-JLS Document 2 Filed 10/07/19 Page 39 of 111
PeopleMap Aepo rt (Premier)                                                                                                                  09/25/201914:43:04

EDWARD KOMliO


information, the legal description, and property characteristics. Additional charges may apply.
TRANSACTION HISTORY REPORT may be ri.vailable for this property. The report contains <let.ails about all available
transactions associated with this properly. The report may include information about sales, ownership transfers, refinances,
~.!!.~t!.!!£!-i~llP-~nJ;~~~-J!lorJ:.g!l~3..: .2r_egl!:f!Y_!9_~!ls -~a!i.~1. 2.!1l~o1s!.~d d_::'.~~~:~£lcJi!.~().!l~L~.~~£~Y 3~P.E1Y~.,.-,.~--- --~. --·-" -~ . -~
End of   fµ,.:1n11(~!1t                                                              «) :>.Ol9111orn-;n11 Reuter~. No G\a(J\1 l\1 origimil LT.!-i. Govl';rnm<.'lJ\ \Vr\rks.



       To Sumrnm'Y


                                                        Real Property Transaction Record



Source Infor1nation                                                              Transaction Information
 f<!l_!ngs_ Cnrre_I!~: '.J:'!!<rough:     09/04/2019                             Tr~-USacd~~lDate:                          ... 03/261.1991
, ~oun-tY._ !-~.s~ -~pdat~:             '0911912019                              Seller Name:                                   GAYES KI FRANK S &
 _~requ~~q'__9f U'pdll,te:               ,WEEKLY                                                                                CPU(l!ENAYE
  Current Date:                           0912512019                             Sale Price:                                    $295,000.00
  Source:                                 COUNTY Cl.ERK                          Deed Type:                                  .GRANT DEED
                                                                                 ·Ti~.e:~.f· TransaC~-~~,: · ,                 J'ESALE
                                                                                 Mortgage Amount:                           . H9Q,OQ0,00 ... ·······
 Owner lnfor1rnation
                                                                                 Mo~·~g~~t~e.;·            .......            P!<.I'/A:rE. PARTY LENDER
                                         EDWARD L KOM:~TO                        ~~c~l"!1~i!'g ,~ate:                          04/01/1991
 ..o~y11ei;(s):."'                                                                                                           ·YF.s..
                                                                                                                              BOOK74'.ii;'i;AGE     1si--.
 Property Address:                       351 ANDERSON ST                         ~C<!~.i:ti~1!8..Boo~age: _                          . . .... .. ......
                                         I-IACKENSACK, NJ                        Priva~e ..Paryy_~!J,de~.:
                                        '07601-2829                             '~?_!!S~t_ll:J::ti?:n_TYJ;!e:                  R!lSALE.
                                                                                 Purc:Jlase Pa_yment:                          l\lfORTGAGE
                                          351 ANDERSON ST
                                        ; HACICENSACK, NJ
                                          07601-2829



Pr_?perty Inf•[)rll1:atic:-n
 Coun9'.: .                              BERGEN
 Assessor's Par.eel Number:              2300448000000042
 Property Type:                         'sINGLE FAMILY
                                         RESIDENCE·
                                        _TOWNHOUSE

TAX ASSESSOR RECORD may be available for this properly. The record contains information from the office of the local
real property taio: assessor office. In addition to identifying the current owner, the record may include tax assessment
information, the legal de::cript(on, and property characteristic1>. Additional charges may apply.
TRANSACTIOI'I HISTORY REPORT may be available for this property. The report contains details about al! available
transactions ass<1ciated with this property. The repo1t n1ay i11clucle information about sales, ownership transtbrs, refinances,
~OJ!,,S!!...!:!£!!£!!J<2Rll§i]!l_4_®!1W!i;~2.t-9~" ~u.!.~)2.~!.13 .~~~~d on_I~~.i~::~,~,~. ~Q.,c!!!iQ.1.!l!:t«2Jl~.tg~SJ_f!~Y -~PJl:._... ·-m _ ---~~-_,__,
End of D1H.-un1cnl                                                                   ~) 2019   Th<.>msun Reuters. No cl;1in1 (i) 01igin~l lJ.S. Gov~nun<'lll \York;.




  WESTLAW Thoinson Reuters. t-,lo clain~ to original U.S. Gov0rnri'\0nt \IVorks.                                                                                       22
The data provided to you by WESTI..AW may not be used as a factor in establishing a consumer's eligibility for
credit, insurance, employment, or for any other purpose authorized under the FCRA.
                         Case 5:19-cv-04679-JLS Document 2 Filed 10/07/19 Page 40 of 111
                                                                                                         09/2512019 14;43:04
PeopleMap Re1>ort (Premier)
EDWARD KOMITO



Unclaimed Assets(!)



                                                Unclaimed Property Record




Source Infor.mation                                          Unclaimed
                                                              '-'  - .""" -Property
                                                                                ~----Information
                                                                                     -· .
                                                                                    '"'    - --
 Information Current              02/13/2017                 Asset NumbeJ,":                   3943691
 T,h~ug~_:
 Dat~.~f!:S~ L~t Up~a~:           02/28/2017
 Up~ate I_<:r_';lq~_~ncy:         SEMI-ANNUAL
 Current Date:                    '09/25/2019
 Source:                          NEW JERSEY
                                  . DEPART:MENT OF THE
                                  :TREASURY


Owner Information
 Na~e.:                             KO.MITO EDWARJ)
 Last Kno,vn Address:             . !70ERIDGEWOODAVE
                                  . RIDGEWOOD, NJ


 rwur of llllt\lll\~n1




Criminal & I1nfraction Records(2)



                                                    State Cou11 Record

                                                               The prec~ding record ls fQ; i~form~tional purposes--only and
                                                               is not the official record. This infOrmation is not warranted
Source lnform.ation                                            for accuracy or completeness. For copie.~ of the official
 .            ""
                                                            .. record (of conviction or incarceration), contact the agency or
Current Date:                     09125!2019
                                                               court.
                                                               This information is not to be used for any purpose re£-u!ated
                                                               by the fair credit reporting act including employment
 D~fendf!nt         Information                                screenin~ or in violation of any local or state law.
 Name:                            KOMffO, EDWARD
                                  LAWRENCE
 Last Known Addl'ess:             1326 DO!=! 'fRAIL R.D
                                   ALLENTOWN, PA 18104
                                                             Order Documents
                                                             Call Westlaw CourtExpress at l-877-DOC-RETR
 Driver's License State:          PA                         (l-877-362-7387) for on-site manual retrieval of docun1ents
                                                             related to this _or o~er _matters. Additio!l~I charg~s, apply.
                   Case 5:19-cv-04679-JLS Document 2 Filed 10/07/19 Page 41 of 111
PeopleMap Repo11 (Premier)                                                                        09/25/2019 14:43:04
EDWARD KOMIT!)



 Date of Birth:                09/XX/1958
 Gender:                       MALE
 Race:                         WHITE


Court & Case Information
. Court:                         DISTRICT COURT
  Co!U't ~.0!-1!1!Y:   .       , IREDELL
' Court State:                   NC
 C~~e. Nu~b~ti;r: __ ,           2013CR 714358
 Case-'~)'ee ~!:" C.ntegory:     CRIMINAL
 Case Year:                      2013
 (;h~~es    Filed Date,:        l 1/29/2013
Disposition:                   CASE DISPOSED

End of I)ocument




                                      Administrative Office of the Courts Record



Source Inforn11ation                                       Offense l
 Curre.nt Date:                09/25/2019                  Otfen._se Num_IJer:
                                                           Judge Name(s):                DONNA R. BUTLER

                                                            ~ase N_wnber:                MJ~~._1203-TR-0000445-2012
D~end~.nt        Information
                                                           _Ca~e   Type:                ,TRAFFIC
Offende~ ~~me:                 K_OMl'fO •. EDWARD f.,
 Da~  i;>f!Jirth:              09/XX/1958                   Case Comment:               -CASE CATEGORY:
 Last Kno"!'n Ad.dress:         Al,1}3.N't'OWN,PA 18104                                 'TRAFFIC, STATUTE
 Gender.:                       MALE                                                     '_I'YPE:.ST,ATUTE
'Race:                         •UNKNOWN
                                                           C!targes J!iled D~te:           04/12129}2,_.,
                                                           Case Information:               ORIGINATING
MiS~eli'aO.eous Infol--mai'iOn: Cx:iUNTRY; uNiTED
                               STATES                                                      DOCUMENT#: Tl0805465
                                                           Statute Violated:               7531 lLA
                                                           Offense CbaTged:              , OBEDIENCE TO
                                                                                           TRAFFIC-CONTROL
                                                                                         : DEVICJ?~-
                                                           D_~te_ of 9ffense:           , Q4fl l/20t2
                                                           Case Type or Category:          TRAfFIC O;FfENSE
                                                           DispOSiiiOD.: "          ·    . GUILTY PLEA
                                                           Di~POsiti~n Date:               04123/2012
                                                           Offense L0Cation: ..          ulliioH'CciDNTY
                                                          -COurt:               .        MAGISTERIAL DrsTRICT
                                                                                         COURT
                                                           Jurisdiction Cou~t,y:        .LEHIGH



                                                                                                                 24
                              Case 5:19-cv-04679-JLS Document 2 Filed 10/07/19 Page 42 of 111
PeopleMap Report (Premier)                                                                                                          09/2512019 14:43:04
EDWARD KOMITO




                                                                            Order Documents
                                                                            C'ilii"Westlaw CourtExpress at l-877~DOC-RE'l'R
                                                                            (1-877-362-7387) for on-site manual retrieval of documents
                                                                            r~lat~ to this or othei: mat~~~s_:_~dd~tio_nal charges .appl:)I:


End of IJotruucnl                                                              1t) 21119 Tb(1msu11 R1)Uft';ro. N0 clailll {fl original U.S. Oovernml'.nt \York.~.




Lawsuit Records(lO)
          To Summary

                                                                  Lawsuit Records

Cas~. Informati~n
 Case Number:                                                                  DC-013167-2004
'ifi1:i~i.l~~t;;-                                                              06/1712D04
 _c:.a.se 'J:'.f.P~:                                                           CONTRC-REG
 Ca!:~ ~~ll_!:eg~ry~.                                                          32000
 Status:
 '--- ,.--.            ·-                                                      JUDGMEJ:IT_!ll'ffERED
'.Filing. 9_rfi~e:                                                             . BER,GEN_~()~TY.~?flCif\J.,. CJYIL PART_
Venue:                                                                           B_f.:RGEN, N~ .
Pi:tit,r, 1_':1~~.!.Jt!ati~;~-.-.·
,-P~.~a!1~; -                                                                  •$1:ZJl56.76                               ..
 Pla~!ltiff:                                                                    A~J.Y9AN EXP~~S. .~'§~~fUR,TON
     Att~rJJ:e;r:.                                                             L XONS DOUGHTY & VELD HUlS
                                                                               856:8.0.2-1488
 Lic_i:nse No:                                                                  856~02,148?
'Defendant:                                                                    KOMITO, EDWARD
                                                                               577 EDER AV
                                                                               WYCKOI"F. NJ 0748 !


OrtJ_er l,)_o_cu"!_e.~ti>
Call Westlaw CotrtExpress at l-877~DOC-RETR (1-877-362-7387) for on-site manual retrieval of documents related to
this or other matters. Additional charges apply.
The pre~edi·ng P~i1ii~-reC~~d· dat~ is fu~ info~matiOn purµOSes only and ,is not th~ O'fficial reco;d. The fact that a pa~ty is ....
n!lll)e~ a.~. dt::f~ndant q.oes _!lot necessa_rily imply a claim for money or performance again.st that par.ry.


E.nd of Oocun1cnl                                                              ~)   201? Thom~IJn Reul.er~. N•> dai1n lo Qri1tinuf U.S. (ltwernnwut ~Vurks.




                                                                  Lawsuit Records

Case Informa.tion
Cas~ Nt!mber:                                                                  L 000535 04
Filing _Date:                                                                  OJ/l 312004
     W~STLA\-\1             Thon1son Flouters. !'Jo clairn to original li.S. G6vEn·nn1ent Wor!.;s,                                                            25
The data provltled to you by WESTLAW may not be used as a factor In establishing a consumer's el!gib!tfty for
credit, insurance, employment, or for any-other purpose aulhorlzed under the FCRA.
                       Case 5:19-cv-04679-JLS Document 2 Filed 10/07/19 Page 43 of 111                                                                         '
                                                                                                                                         09/25/201914:43:04
PeopleMap Report (Premier)
EDWARD KOMITO


                                                                                BOOKACCNT
 Ca~~.. !YP!:l: ....
 Case C:a. ~~gory:                                                              32310
 Filing . Q,ffice:                                                              BERGJ:1N CO,UNTY SUPERI9.R COURT
 Venue:                                                                         BERGEN, NJ
~arf:J'..l!lfopnation
'Demand:                                                                        $~~,1,_l 1_:26
 Plaintiff:                                                                     SUNSHINE ATIG];S_MINASSJAN & .
 Atto!'ney:                                                                     SUNSHINE.AIKINS MJNj\SSli\N
                                                                                201-967-5060
'License No:                                                                    2019675060
 Defendant:                                                                     KOMITO, EDWARD
                                                                                577EDERAVE
                                                                                WYCKOFF, NJ 07481



 Ord.er Docum~n~                 _,_,                       .           -· _____ .. _, __          ,_                    .... _,
  Call Westlaw CourtExpress at 1-877-DOC-RETR (1-877-362-7387) for on-site manual retrieval of documents related to
  this or other matters. Additional charges apply.
  ThE: pf~eding pubiic feCord dai~ iS fo~ i~formation purposes only and is not the official record. 'The fact that a party is
' namecJ .!l:S_gefendant does ,not necessarily imply a,_ claim fo.r mon~y or performap.c~ again.st that party... .... ·-         -·

f::ud (If 0(lcuJlrnnl                                                           •) 2019 Thtm1~on Reu1..:rs. No ~!;11111 t<l <.>rig.inn] U.S. G<.>vcrnn1t•nt \Vurks.


        T0St1mmary

                                                                   Lawsuit Records

 Cas.~~1,~ormation.
 Case Number:                                                                   DC-006190-2003
:Fili~g. :Dat;;.                                                                03/l2/2003
 case Type:                                                                     CONTRC-REG
 Csse ..Ci"!t~gory:                                                             32000
  Filing 9mce:                                                                  .BERGEN cotiNTY spEclAL Civ1L PART
  Venue:                                                                         BERGEN, NJ
         ,_            '"'   -·
 Party Inf~rmation..
 Demand:                                                                        $3,688.50
  Pl~i~tiff:                                                                    NOT(),JOSEPH C
  Attorney:                                                                     NOTO JOSEPH C
  I;ice~se NC):                                                                 0017031368
  Defendant:                                                                    KOMITO, EDWARD
                                                                                577EDERAV
                                                                                WYCKOFF, NJ 07481


 Ord~~ D~cumE·~ts
  C~n   west1aw
             -c:OurtEx.press at l-877-00C-RE'iR.(l-877-362-7387) for on-sit~'~anual                            retrieVB.1 of documefits related t 0
 tlus oI,9,t~e~ '!l!lt!ers. _Additi9nal charg~ apply,
 The preceding public record data is ,fo~- iO~ormal:ion ~ufposes o~tY ~nd i~ not the official record. The f;ct that a party· is . . _' ...
 n.amed       ~ slefe~tdant       does not necessarily imply a claim f<:r 01oney or performance against _that party;               -~-                   ..


~~-                               -~------~--------
  WESTLAW Thornson Reuters, No <:lain) to origtn;;i..l lJ,S.                Governn1~nl        w;;;;----------;s
The ~ata provided to you by WESTLAW may not be used as a factor In esteb!lshing a consumer's ellglbility for
credit, insurance, employment, or for any other purpose authorized under the FCRA.
                        Case 5:19-cv-04679-JLS Document 2 Filed 10/07/19 Page 44 of 111
PeopleMap Rep<lrt {Premier)                                                                                                09/25/201914:43:04
EDWARD KOMrro



End of IJ(ltl!!lll'nl

            To Sum111ary

                                                           Lawsuit Records

Case Inform~tio~
 Jil.li.~g. ))a~:_                                                       11/18/1997
 Case Type:                                                              CONTRACT
 Cas,e ~_i_ttegory::                                                     32000.
 St;atus:...                                                             CLOSED
                                                                         SETTLED.
.Disposit~lJn Date:,                                                     06/15/1998        "
 F!~ing.9ffice:                                                          B.~~9~N 90lJNTY SUPERI.OR                    cp:c-rn.r
.Ven'!.!~:                                                               BERGEN, NJ
Party I~forma~on
Status:                                                                  CLOSED
.Pia-in'.dif:                                                            EIFFEL TOWER CO q!?J~C
·. 1.~t()~~Y.:...._                                                     . GREEI'!B~.UivI}-_3:0'YE'. S                                       . ~.
 Defendant:.                                                            . NATIONAL
                                                                             "'•
                                                                                   COMMUNITY BANK OF NEW JERSEY
 P~~'Y-~.ta~s:                                                          •CLOSED
                                                                          SETTLED • 0611511998
                                                                                 -·--" ""'"• --
 Defendant:                                                             . Bf\1'/.K OFNE.V/ YORK
:pa~t;;_-~t~~s: --                                                        CLOSED                ..
              .                                                           SETTLED· 06/l.~1998
 Defendant:                                                              KOMITO, EDWARD
                                                                         577EDERAVE
                                                                         WYCKOFF, NJ 07481


                                                                          CLOSED
                                                                                ·-- ...     -
 ""   "''     .- .         - ..                                          §ETTL!ID- 06115/1998
Order Documents
-Call ·W~stia~'CourtExpress at 1-877-DOC-RETR (1-877-362-7387) for on-site ma~ual retrieval "or.dOcuments fe1ated to
_..th~s o_r,c~Qi:e;r _m~tt~:r~ ... Addition.al charges ~ppir- _.. --- ..           ___ ..           ..- _ ..     . _
   The preceding public record data is for information purposes only and is not the official record. The fact that a pa1ty is
   named as ~efen~lant ~oes no_t !lece~~arily imply _a claim for mone_y or p_e_rfo~~ang.~ ag'.J-inst ~at _party.

lend of nnei.1ment                                                       © 2019 TI1(•msou Hern cm. No cl~im to origi1rn! U.S. f'Ifl~L111m1:11l \Yorki>.

            To Sun1rn~ry

                                                           Lawsuit Records

Case Information
 C~~-e Numb~r:                                                           DC-0162?~-!999
: Fili~g !l~~:..                                                          LYQ~tiJ~9
 .;:.~~~)):.pe_; _                                                       CONTRC-REG
 «:a~~ _Cf!.teg~ry:                                                      32000
 Status:                                                                 JUDG.MENT ENTERED


 WESTLAW Thornson Reuters. f\lo c!airn to original U,S. Goverrirnen'i V<Jo1'\.:s.                                                                   27
The data provided IJ) you byWESTLAW may ruit be used as a factor In estabUshlng a consumer's eligibillty for
credit, insurance, einproyment, or for any other purpose authorized under the FCRA.
                    Case 5:19-cv-04679-JLS Document 2 Filed 10/07/19 Page 45 of 111
  PeopleMap Report (Premier)                                                                                                  091251201914:43:04
  EDWARD KOMITO

                                                                                                                   ---·····--··--
   Filing Office:                                                          BERGEN COUNTY SPEc1AL CIVIL PART
   Venue:                                                                  BERGEN,,NJ
  Part)'.,_lnformation                                                               .
  D~mand:                                                                  $402.00
  Plaintiff:                                                               'MoNfyi9.~II:I_6~_EA;N COLLEC1'ION SVC
  At~orney:                                                                MEISENBACIJER & SONS RAYMOND
                                                                           732-469.8700
  License No:                                                              73246~8700
  Defendant:                                                               KOMITO, EDWARD
                                                                           577 EDF'.RAV
                                                                           WYCKOF"F, NJ 07481


 Order Doc1:!lllent~:_
 Call Westlaw CourtExpress at l-877-DOC-RETR (\-877-362-7387) for on-site manual-retrieval of documents related to
 this or other matters. Additional charges apply.
 The~pr~c~di~g- p~bliC- r~ord data i:S fo~ inf~rmati~n purp.OS~~· only and is not the 0ffici~l·rec~~d. The fttCt that a party is..
 named as de_f~ridant_49es µqt necessarily imp_l_y a claim _for money or perform1!nc,~ .agf1:inst .that party..

                                                                          (\) 2019 Thomson Reut~;s. No cl:tlm lo <>1i11!1m! U.S. Gtivc•rninl'nt \\lurks.




                                                           Lawsuit Records
 Case Information
 Filing_ Date:                                                           "02/16/1994
 Ca:se_Type:                                                               CONTRACT.
 Case Cat.egory.:                                                          32000
 Status:                                                                 . JUDGMENT ENTERllD
 Filin~ <:)ffice:                                                          BERGEN COUNTY SPECIAL CIVIL PART
 Venue:                                                                   BERGEN.NI
Par_ty,,_I11~on_nation
 Demand:                                                                 $45.00
 Plaintiff:                                                              CALLAHAN LAWYERS SERVICE
 Att'!~~.ey: .                                                           MONAGl-IAN AND MONAGI-IAN
 Defendant:                                                              KoMrrO, EDWARD . . ,.-..
                                                                        . 351 ANDERSON ST
                                                                        : HACIIBNSACI<, NJ 0760 t


Order Documents                                                              _ .
 "'Cai·l Westla;,,·coU'rtExpress at t-877-DOC-RETR (1-877-362-7387) for on-site manual retrieval of documents related to
, this or other matters. Additional charges apply.                                   .
'Th-e p~ececting Public recoi-d dat·a is f0f inforfnation purposes only and is not the official record. The fact that a party is
  n~~ed as.defe~dant ~. oes not necessarily imply a claim for money or performance against tha~ party.            ..    , ...... .,.



      ToSmnmary

     ·------·----·----·---------.·-----<--·--------·---~·----·~-
 'l!'Vt'.1STlA\:\' Thomson Reuters. No ciairn to original lLS.       Goverrin;~nt        WorKs.                                                     28
The data provided to you by WESTLAW may not be used as a factor in establishing a consumer's ellglbility for
credit, insurance, umployment~ or for any other purpose authorized under the FORA.
                       Case 5:19-cv-04679-JLS Document 2 Filed 10/07/19 Page 46 of 111
PeopleMap Report (Premier)                                                                                       09/251201914:43:04
EDWARD KOMITO



                                                           Lawsuit Records

Ca.se Informati~:i:11
Filing Dat~:                                                              l2/26/l996
 .Case T3_'.-ee:.. _                                                      CONTRACT
 Cas_e ~~.tell~cy:                                                        32000
 Statu_s:                                                                 CLOSED
                                                                          DISMISSED
 Disl_los~tiop._~~-b~:..                                                  08/27/1997   -'"   ,_
                                                                          BERGEN COUNTY SUPERIOR COURT
 F~~~ng..9ffice:                                                             -~·                "-... ·- -
 Venue:                                                                   BERGEN, NJ
   ·-. -·· -- - "'
Parti}_n~o~ation ..
 Demand:                                                                  $64,21 LOO
 Status:                                                                  CLOSED
 Plaintiff:                                                               BANK 01~ NEW YORK
  ~"    --    '


 At!=~~~~.:_                                                              SI--IALTIAN CAMMARA
 Defendant:                                                              ·Kc5'M1TO, EDWARD·- -
                                                                          351 ANDERSON ST
                                                                          HACKENSACK, NJ 07601


                                                                          CLOSED
                                                                          DISMISSED-08127/1997
Ordet• Documentts
, ca1TWe5i1ilw CourtExpress at 1-877-DOC-RETR (l-877~362-7387) for on-site manual retrieval ot'documents related to
, tl}is pr 9t~t;-r -~a!!er_~· Addition<!-1.. ~Jia~~-~al?J?.lY:                       ._                              ...      ___ ,,
·The preceding pwblic record data is for information purposes only and is not the official record. The fact that a party is
'.1J.arn~d ~- dt;-f~ndant ~oes no~ n!'!:~S~.¥ily _imply~a _claim for mone:r 9r _p_eifo~Ol~!1ce _D;g~.i!l§J ~hat partY..-. _..


 f~nd   o( D1u;umcnt


         TD Summary

                                                           Lawsuit Records
 Case Information
 Fi!_iag..J?ate_: ..                                                      07/24/1992
 C_~st:.TYP~l ,. .. -                                                     CON1RACT
 C,ase Cat~gory:                                                          32000
 Fili_ng Office:                                                          BERGEN.COUNTY SPECIAL CIVIL PART
 Venue:                                                                   BERGEN, NJ
Party Informjtti<J-n
Demand:                                                                   $l,OOO.OO
Plaintiff:                                                               ~ARAMUS       HONDA
 At!~~ey:                                                                PROSE
 Defendant:                                                              KOM!TO, EDWARD
                                                                         l5l PROSPECT AV
                                                                         HACKENSACK, NJ


Order Documents
 V-V!ESTLAW       i·ho~ters.           No ~n1      t~tigi~S~Go:-en~rnent ~y~;;~~---~----~
The ~a~a provided to you by WESTLAW may not be used as a factor In establishing a cpnsumer's eligibility for
cre.d1t, insurance., employment, or tor any other purpose authorized under the FCRA.
                          Case 5:19-cv-04679-JLS Document 2 Filed 10/07/19 Page 47 of 111
PeopleMap Repor:t (Premier)                                                                                                    09/25/201914:43:04
EDWARD KOMITC1



  Call Westlaw CourtExpress at l-877-DOC-RETR (t-877-362-7387) for on-site manual retrieval of documents related to
  this or other matk:rs. Additional charges apply.
 ;The. pr~eding publi~--1:ecord data is fof 'in.forrri~tion purposes only and is not the-official record. The fact that a party is
  !1a1ne_d as defendant does.. not necessa_rily imply a claim for money or performa_nce_ against that porty ..

 End of Dm::11n1ent                                                        Q) ~019111n1nson Rc11t,~r~.   Nii¢ Iaim l<l 0riginal U.S. (i()v,:,mnicnt \VolkS.

        To Sun11na1-y

                                                             Lawsuit Records

 Case,....Information
                    -
 f'!ling P~te:                                                            .06/19/1995'
 Ca.~.~ Tyee:                                                              PIPCOVERG
 Case ~ategory:                                                            42000
 Status:                                                                   CLOSED
                                                                           SETTLED
:.Disposi!~Oll Date: ..                                                    04/ 14/1997   ..
 Fi~i!'_g__Qf!;i~e_: ..                                                    PASSAIC COUNTY SUPERIOR COURT
 Venne:                                                                    PASSAIC, NJ
_Party ~nformation
 Status:                                                                  . CLOSED   ,,,._...                _
 Plaintiff:                                                                 GENERAL ACCIDENT INSURANCE COMPANY
 A_tt~rney;     _                                                          ARTHUR Z, CHARSJ:NSKY"~·
 Plaintiff:                                                               ·PHOENIX DOWN CORPORATION
                                                                              ---     - ·--- ··-
 Attorney:                                                                 ARTHUR Z, CHARSINSKY
·"neie~d~nt:                                                               JA}:y~~.J?. c:~s_,_c9.
 }>ai:_ty Stat~:                                                          'CLOSED
                                                                           SETTLED-
                                                                             _.._,"
                                                                                    04/14/l997
                                                                                       ..           '           -
 Defendant:                                                                TRI TECH ENGINEERING
 Par!Y Status:                                                             •"  -.
                                                                           CLOSED
                                                                           S~TT~J?. - 0~/14/1997
. Defendant:                                                               FALLS- GLASS
                                                                                  "
                                                                                        OF LITI'LE FALLS
                                                                                        ""   ""

  ~a:rtY ..Status:                                                         ~L.OSED
                                                                           SETTJ,.~J?    - 04/14/1997           ,. _
 Defendant:                                                                INDU~T~IAT_            RE.C::llRF ACING
 Pa~1.y __Status:                                                          CLOSED
                                                                           SETTLED - 04/14/1997
 Defendant:                                                                KqMtTQ, EDWARI?.
..l~?rty
      StlltuS:                                                             CLOSED
                                                                           SE.TILED c04114/1997
  Defendant:. .                                                            ALL INDUSTRIAL ROQ.flN.G c9.! INC.
. Party Status:                                                            CLOSEp
                                                                           SE'IJ'L?D -_ Q_4/14/_!997
 Defendant:                                                                HJ:.lJB!JNST09K, ALLAN S.
 Party ~tatus:                                                             CLO§jlD
                                                                           SETTLED- 0~1!.~11997
 Defendant:                                                                BEAM REALTY CO.
                                                                           227 MCKINLEY
                                                                           l<\DGEWOOD, NJ 07450
 WESTLAW l"l!ornson Reuters. No c\ain'l to nriginal U,S. (--:lovan1rnent V'JorJ;:s.                                                                    30
The data provJ(jei1 to you by WESTLAW may not be used as a factor in establishing a consumer's eligibility for
credit, insurance, employment, or for any other purpose authortzed under the FCAA.
                      Case 5:19-cv-04679-JLS Document 2 Filed 10/07/19 Page 48 of 111
PeopleMap Repc•rt {Premier)                                                                                              09/25/2019 14:43:04
EDWARD KOMITO




 J»ar_ty Status: .                                                         CLOSED
                                                                         . SETTLED . 0411411997
 Order Documents
 "Ca1i· W~St1a~·CoUrtExpreS·; ·at l-877-ooc-RETR ct-s77-362-7387) for on-site marluaI retrieval Oi documents related to
 'this s>r o~h~r ..!!l~tt~rs.: Ad~~ti.9n!l~-c~arge~_ ~pply.
·The preceding public record data is for information purposes only and is not the official record. The fact that a party is
 n11:m~   as defendant do~ _not necess.arily)mply a claim for money or per.fQrmance .against that party ..

                                                                          <D 21}l9111ornson R.:uters. No cluin1 !<)original U.S Gov,·rnment Works.

       To S11mu1ary

                                                            Lawsuit Records
 ~.l!s.e .Information
  F.iling_pa~?                                                            04/04/1997
  Ca~e ~yp_e:.                                                            'AlJ'.!'9_
. Ca~~ <;ategory:                                                         56610
:Sta~~~                                                                   CLOSED
                                                                         .DISMISSED
 ~ispo~.i~io,n D~t.e:                                                    0110911998
 Fili~g 9ffice:                                                          : PASSAIC COUNTY SUPERIOR COURT
 Venue:                                                                   PASSAIC:Ni ••            ..   .       .. .     • .
Pa_~ Inf?.rmation
 Status:                                                                  CLOSED
:P18I~tirr:                                                               YARGAS.~~CISCO
 ~~o~-e~:                                                                  PETERSON
 Defendant:                                                              . DOES A DJOHN .
. Party ~~tu~:                                                             CLOSED
                                                                          DIS~~.~~         - 07/09/1998
 Defen~1-1!:                                                              ABC CORPORATIONS
.P~':'~¥. St.ntus:                                                        C1::9.l?§P     ,. .. .. ~.
                                                                          DISMISSED - 07/09/1998
 Defendant:                                                               INDUSTRIAL EQUWMENT LEASING COMPANY
                                                                         .35 JOHN ST
                                                                          HALEDON, NJ 07508


 ~arty S~a!ns:                                                            CLOSED
                                                                          DISMISSED - 07/09/1998
·Defendant:                                                               KOMITO, EDWARD L
                                                                         , https;Lfl.next.we?tlaw.com/PubllcRecords/Search?
                                                                          searchType=Address&PU=473A4D2C443A342CS63A
                                                                          322CS33A31332CS53A69613734346437373930303
                                                                          03030313330653230633661366438323037666238
                                                                          39

 Pai:ty Statu~;                                                           CLOSED
              ---··~,-.~··-,----·~·---~----                                             --~-··----·~---·~-----
 W6SilAW Th,)mson Reuters. No clairn to original U.S. Governnient Works.                                                                      31
The data provided to you by WESTLAW may not be llSed as a factor in establishfng a consumer's eligibility for
credit, Insurance, e~1ployment, or for any other purpose authorized under the FCRA.
                           Case 5:19-cv-04679-JLS Document 2 Filed 10/07/19 Page 49 of 111
PeopleMap Report (Premie,r)                                                                                                     09/25/201914:43:04
EDWARD KOMITO



                                                                          DISMISSED- 07/09/1998
 Order Docu!'lents
 Call Westlaw CourtExpress at l-877-DOC-RETR ( 1-877-362-7387) for on-site manual retrieval of documents related to
·this or other nlatters. Additional charges apply.
 The Preceding pubiiC record da~·is fo~ iilfuntiation purposes only and is not the ·~fficiat record. The fact that a pafty is
 named as defendant d()eS n9t ._necess.arily ,\mply a claim for money or perform11nce a&ainst th.at party,

 End ;1f Oo1:unw.11t                                                     0) ~:oi<1·111omso11 R<~ul~rs.   Nodaim tnorigin:il U.S.      Gov,~rnn1<'ml \Vnrk~.




Liens & Judgments(ll)
        'To Summary

                                                    Civil Judgment Filing Record




Fi.li]lg I.f1fQl'Jtl;i1~on                                            Creditor Information
 Fi.1}!1&._Nu~per:                  L00053504                         Creditor:                                 SUNSHINE ATKlNS
 Fi!i!J_g. T;y_p.e:                 CIVIL NEW FILING                                                            MlNASSIAN AND
 Actio.!1 _J_ype:                   ;CIVIL NEW FrLlNG
 Filing Office:                     BERGEN COUNTY
                                    S1JPERIOR COURT
                                    JO MAIN ST                       Order Documents
                                    HACKENSACK, NJ                    Call Westlaw CourtExpress at 1-877-DOC-RETR
                                                                      (1-877-362~7387) for on-site manual retrieval of documents
                                                                      related t? this or other matters. Additio_na\ c.harg~s apply. __
 l'.'!l.i_I!g. .Q?un.ty:            BERGEN
 Filing Date:                       01/13/2004


Debtor Inforn1ation                    -.           .   "'

 Debtor:                           ; JCOMITO, EDWARD
                                     577EDERAVE
                                     WYCKOFF, NJ 07481


 Debtor T~pl'.:                    . INDIVIDUAL
 Debtor Amouni:                      $25.111.00

li;nd nf l)ntuJ(lent                                                     ~)   2019 Th"m0<.1n Renk rs. Nu dai1'1 to   m-i~inal   U.S. G()V<-'l'l!lllC•li \Vorks.

        'To Su111rnary

                                                   Civil Judgment Filing Record



Filing Inforrr:1ation                                                Creditor Information
 \t'r/ESTLAV'./ 'fl"ornson f{euters. No c\i.::i.i1·0 to origineJ U.S. Go11en11n.O\nt \/Vorks.                                                              32
The data provided lo you by WESTLAW may not be used as a factor In establishing a consumer's eligibility for
credit, insurance, employment, or for any other purpose authorized under the FCRA.
                    Case 5:19-cv-04679-JLS Document 2 Filed 10/07/19 Page 50 of 111
PeopleMap Report (Premier)                                                                                                             09/251201914:43:04
EDWARD KOMIT D          1




 .Fili.~g,_N1:1~ber:                DCOJ6222J999                          Creditor:                                   MONMOlITH OCEAN
 Filing Type:                       . CIVIL JUDGMENT                                                                  COLLECTION SVC
                                      RELEASE
 A~~-~11- Type:_.                     CIVa JUDGMENT
 Filing Office:                       BERGEN COUNTY
                                      SPECIAL CIVIL COURT                Order    Documents
                                                                            --· '                                       .   '   " - "'°"
                                     JO MAIN ST                           Call Westlaw CourtExpress at 1-877-DOC-RETR
                                    HACKENSACK, NJ                        (1-877-362-7387) for on..site nlanual retrieval of documents
                                                                          r~~te~.. l:l?_t!J.is   or ?!he~_mllt!~!S- .Aq~iti~nal ph_!l}"~~ apply.
 Filin_g C::Q.nnty;_,              ·BERGEN
 Orig_i!l~!__F.iling. l~ttt~_:      03/08/2000
:Release Date:                      0612112001
                                      " -- ......




 Debtor Inforn1ation
 Debtor:                             KOMITO, EDWARD
                                     577 EDER AVE
                                     WYCKOFF, NJ 07481


 D.~~toi: Ty~tl:                     INDIVIDUAL
  - ·- Amount~
 Debtor     ,_,.
                                     $402.00

 U:nd ofnocwncnt                                                             if~   20!9 Th0n\~11n Reuters. N(1 cfai111 t(> origiu~I U.S. Ckwcm111cnt \V,1r\.:s.

       To Su1nmury

                                                     Civil Judgment Filing Record



Filing ~~ormt3:!io_n                                                     Creditor Information
 Filing Nl!m.fl.er:                 DC0l6222.l9C?_9                       Creditor:                                  'MONMOUTH OCEAN
 Fili~g   '.fype:                   CIVIL NEW FJLING                                                                  COLLECTION SVC
 Ac.!i~_n_.~yp_~;                   CIVIL NEW FILING
;Filing Office:                     BERGEN COUNTY
                                     SPECIAL CIVIL COURT
                                     IOMAINST                            Order Documents
                                   . HACKENSACK, NJ                        Call Westlaw CourtExpress at 1-877-DOC-RETR
                                                                         . ( 1-877-362-7387) for on-site manual retrieval of documents
                                                                          related to thi.s or ot~_er ~atters. Additiona.1..charges apply.
 F_ili~g-~ounty:                   .BERGEN
 .Fili_Jlg !>a~:                    1210811999


Debtor Inforn1ation
 Debtor:                            KOMITO, EDWARD
                                   . 577 EDER AVE
                                     WYCKO_J;1f1, N~_Q748 I
                                                                                                                                     ----·--~--
 WESTLAW Thomson Reuters_ No clairn to                 origiri~1.I   U.S. GoverninentVVorks.                                                               33
The els.ta provided to you by WESTLAW may not be used as a factor in establlshing a consumer's eliglbility for
credit, insurance, ernployment, or tor any other purpose authorized under the FCRA.
                               Case 5:19-cv-04679-JLS Document 2 Filed 10/07/19 Page 51 of 111
PeopleMap Report (Premier)                                                                                                   09/25/201914:43:04
EDWARD KOMITO




 Debtor"Typ~: . .                         INDIVIDUAL
 Debtor Amount:                         . $402.00



         T0Sum1na1y

                                                         Civil Judginent Filing Record



FilingJ.nform~tion                  .                                  Creditor Information
 Fi~ng .~~)!!l!'_ber:                     DCO 131672004                 Creditor:                               AMERICAN EXPRESS
 Fi.li.1:1J~ 'J:'.YI!_e:. .,              CI~.IL NEW FILING                                                     CENTURION
 Acti~~ . ~ype:                           CIVIL ~1'[~11"G
' Filing Office:                          BERGEN COUNTY
                                          SPECIAL CIVIL COURT
                                        . IOMA!NST                     Order Documents     '"   "'" '"'--
                                        . HACKENSACK, NJ                Call Westlaw CourtExpress at l-877-DOC-RETR
                                                                        ( 1-877-362-7387) for on-site manual retrieval of documents
                                                                        rela.ted _to this or other ma~tt;irs ... t}.~~Jti.onal charg;e.s <!-Pply. __
. Fi!iD:llf.o~u!ltf:__                  BERGEN
 Fili~g_J?:ate:                         '06t11no04



Debtor Inforn1ation
 Debtor:                                -KOMITO, EDWARD
                                          577EDERAVE
                                        , WYCKOFF, NJ 07481


 I>et:..~~ . rr~~:                      INDIVIDUAL
 Debtor Amount:                         ,'t;J2,857.00,

En1l of Docu111eut                                                         <D ~019 Thon1~on gcllt<n's. No dahn Lo origin;il U..S. (iov.;:rmnent Works.

         To S11m111ary

                                                         Civil Judgment Filing Record




F.i~!~~-~~_f()~iatiort                                                 Creditor Information
.:F.iling_ .N.~mbei:·:                  DJ2901372004                    Creditor:                               AMERICAN EXPRESS
 ]!'iling Ty(!e:                        VACATED JUDq-JvIENT                                                   , CENTURION BANK
 Action Type:                           VACATED/APPEALED
                                        JUDGMENT
 Fili~~      Office:                    BER<:fEN COUNTY

 WESTt.AW ·rhomson Reuters. hlo c!airn to original LLS. Governn10nt V'Jorks.                                                                       34
The data provided lo you by WESTLAW may not be used as a feetor in establlshlng a consumer's el!glbillty tor
credit, insurance, timployment, or for any other purpose authorized under the FCRA.
                              Case 5:19-cv-04679-JLS Document 2 Filed 10/07/19 Page 52 of 111
PeopleMap R:epcirt (Premier)                                                                                                       09/25/201914:43:04
EDWARD KOMITO


                                        SUPERIOR COURT
                                        IOMAIN ST
                                        HACKENSACK, NJ                :_Order Documents
                                                                      ·.Cail West!a~ COurtExPr~s at 1-877-DOC-RETR
                                                                        ( J-877-362- 7387) for on-site manual retrieval of documents
 ,Ji'i~ing_ ~01:1-~ty:
                  _ ..                  BERGEN                         related to this or othe_~ !11a~~ers. _Addit_ional            ~har_ges _apply ..
 Original Filing l[)ate:                10/27/2004
'Re1ease. Date: ···            ·        01105/2005


Debtor lnforn1ation
 Debtor:                                 KOMITO, EDWARD
                                       . 577 EDER AVE
                                         WYCKOFF,NJ07481


                                        INDIVIDUAL

E.i1d ofDoc11111t.nt

        ToSummnry

                                                      Civil Judgment ll'lliiig Record



~~ing _l~_f,O!!!l!ltiO_!l;                ,
                                                                      Creditor Information                               '.   --
_Filing Number:                            DCQ 13 J672004                                                        , AMERICAN EXPRESS
'..Fiii~g D~~-:~--"      ..                CIVfL JUJ)GMENT                                                       •CENTURION
 Ac.?:~~    _':('yp_e:                .... _C_IVIL 1UDQ¥J'NT
 Filing Office:                         BERGEN COUNTY
                                        SPECIAL CIVIL COURT
                                        IOMAINST                      Order Documents
                                        HACKENSACK. NJ                 Call West!aw CourtExpress at 1-877-DOC-RETR
                                                                       ( !·877-362-7387) for on~site manual retrieval of documents
                                                                       relate~ to this,, or o~her matters. Adq~tio!J~I char_g~ ~_pply:_ .
 Filin~. C~unty:                       ,BERQEN
 F~ling p~te:                           08/16/2004



Debtor Informiation
Debtor:                                :KOMITO,EDWARD
                                       , 577 EDER AVE
                                        WYCKOFF, NJ 07481


 Deb~r-_'l'y-P.e:                       INDIVIDUAL
 Debtor Amount:                         $12,857.00
  --          ----   -"




EJ1d   or· Tmc111nent                                                    ~)   2019 Th(•n15on Ri::ukfi<. ND cfain1 t(> nriginal l!.S. (ifivcrnn1c11t V/urk~.

 WS-STL.AW Thomson R17ut0rs, No clairn to original U,S, (lovern1rient Workc:i.                                                                           35
The data provided to you by WEST'LAW may not be used as a factor in establlshlng a consumer's eligibility for
credit, Insurance, employment, or for any other purpose authorized under the FCRA.
                    Case 5:19-cv-04679-JLS Document 2 Filed 10/07/19 Page 53 of 111
                                                                                                                          09/25/201914:43:04
PeopleMap Repo11 (Premier)
EDWARD KOMITO




      To Su1nmary

                                                       Civil Judgntent Filing Record




Filing  Information                                                   Credi~or Informa~ion
    .,.  - ·-
            "              ,,
                                                                      Creditor:                               NOTO JOSEPH C
  Fi,,lng N:~mber:                , DC006J902Q03
. Filing Type:                    , CIV~__NE.~ FI_l,!Ff<;J ..
'A~#~!lJYi>~_:                     CIVIL NEWP!LlNG
 Filing Office:                    BERGEN COUNTY
                                  : SPECIAL CIVIL COURT               Order Documents
                                  . !OMA!NST                          can Westl~~-CourtExPr~sS at i-877-DOC-RETR
                                   HACKENSACK, NJ                     ( 1-877-362-7387) for on-site manual retrieval of documents
                                                                      related to this. or other matters. Additional charges apply.
                                                                           ''   '•   '''"     '   •'   '        "   '       '

                                           '~     .-


, ~ling. ~~l!!liJ':                 BERGEN
  Fi1i~g J?ate:.                   03112/2003



Debtor Informati~n
 Debtor:                           : l{OMITO, EDWARD
                                    577EDERAVE
                                   ·WYCKOFF, NJ 07481

                                          .....        " "


 D~.b-~or, Ty1>e;                   INDIVIDU~
 Debt~';"       Amount:.         _, -~3i_68~·..09

End ofllnt11ntcn1                                                        0 lOt 9 ·n1l)11Json Reuter,;. No clai1n U> (lligiua\ U.$. (invermnenl \Vo.r~.


       T0Sumn1ary

                                                       CiVil,Judgment Filing Record



Filing
  .   ~
       Information
          ' .... "
            ''.
                                                                      Creditor Information
 Fi~i!':g Nu_!11hE·r:               SC653.32 l 992SC2                 Creditor:                               PARAMUS HONDA
 F~l_ing. Ty_pe:                    CIVIL .NEW FILING
 Actio~- 'fyEJe:                    CIVIL.NEW FILING
 Fi1ing Office:                      BERGEN COUNTY
                                   , SPECIAL CIVIL COURT              Order Documents
                                     lOMA!N ST                        Call Westlaw CourtExpress at 1-877-DOC-RETR
                                    HACKENSACK, NJ                    (l-877-362-7387) for on-site manual retrieval of documents
                                                                      related to this or other _matter~... Addition_nl charg~s app,ly;_
 Fi,lin8; Co.nn!:r:                 B~RGEN
 Filin.a. Date:                    07/24/1992


 lfl/EST\..AW Thomson Reuter$, No c\z<irn lo original U.S, Goverrnriant VVvr!.;s,                                                                 36
The data provide'(! to you by WESTLAWmay not be used as a factor in estab!!Shlng a consumer's eliglb!Hty for
credit, Insurance•, employment, or for any other purpose authorited under the FCRA.
                         Case 5:19-cv-04679-JLS Document 2 Filed 10/07/19 Page 54 of 111
PeopleMap Report (Premier)                                                                                                      09/25/2019 14;43:04
EDWARD KOMrro




Debtor Information
 Debtor:                             KOMITO,EDWARD
                                   ' 151 PROSPECT AVE
                                   . HACKENSACK, NJ 07601


'Debtor"T~pe:_                     'INDIVIDUAL
 Debtor Amount:                     $1,000,00



        To Summary

                                                    Civil-Judgment Filing Record




Fi~in~!~f!J!'~~a_tion                                                Creditor Information
'~li,n_g ~u'!lhe!:·.                J..L12!0319962                    Creditor:                                  'sANKOFNY.
:.FJli_!J.g .'!°.YP_~:              CIVIL DISMISSAL
 As_ti9!_1_ .'!yp~:.                 CIVIL DISMIS.S,AL
 Filing Office:                      BERGEN COUNTY
                                   . SUPERIOR COURT                  Order Documents
                                   ·IO MAIN ST                       . Call Westlaw CourtExpress at l-877-DOC-RETR
                                   , HACKENSACK, NJ                  · ( l-877-362-7387) for on-site manual retrieval of documents
                                                                     · r~lated to qi is _o.r.2fP:~t.~_3:tters. ~~~.!~o_n_al cha~ges ..ll:Pel:y.
:·Filing County: -                  BERGEN
. -9r.~g_i~~i·-~~-~g:~a~:        " . t:2~6i ~996
 Release Date:                      08/27/19.97


Debtor lnfor1natio11
 Debtor:                              KOMITO, EDWARD
                                   '. 35 l ANDERSON ST
                                    HACKENSACK, NJ 07601


                                  'INDIVIDUAL

End nf Dm:1unenl                                                         rei 2019 Tbn1U>(.•!1 Rcutcf'8. N0 clai111 fl> origin~! l!.S. Gove.rn111~.11t \V,1rk~.

        ToSmnmary

                                                    Civil Judgment Filing Record




 WESTLAW Thomson Reutors. No claini to original lJ.S. Governrnent VVorf\s.
The data provided to you by WESTLAW may not be used as a factor In establlshing a consumer's ellgiblllty for
credit, insurance, en:1ployment, or tor any other purpose authorlled under the FCRA.
                    Case 5:19-cv-04679-JLS Document 2 Filed 10/07/19 Page 55 of 111
PeopleMap Report {Premier)                                                                                                              09/25/201914:43:04
EDWARD KOMITO



 Debtor:                            K011ITO, EDWARD
                                    351 ANDERSON ST
                                    111\CI<ENSACI(, NJ 07601


 p~b!or_JYpe:                       INDIV!Dl)AJ,,
 Debtor Amount:                    '$45.00 -

                                                                             (,) 201 'l Tl1on1~on   Rcut1~·s,   Nn dnin1 to ,,riginal   U.~.   (i•)vernnwnt \Vork$.




Bankruptcy IRecords(l)
         T0Sun1mary
             TO ORDER COPIES OF ANY DOCUMENTS LISTED BELOW, CALL WESTLAW COURTEXPRESS
                                 1-877-DOC-RETR (1-877-362-7387) (Additional Charges Apply)

                                             This docket is current through 12/04/2008

Current Date: 9/'.!5/2019
Source:       U.S. BANKRUPTCY COURT, DISTRICT OF NEW JERSEY (NEWARK)

CASE INFORMATION
                                                                      u·.s. BANKRUPTCY COURr, oisTRrcT oF NEW 1a~sEY <N.EwA.'iiKr,.
 Case Title:                                                           INRE:EDWARD Kbi-:.f'rfo,                 ATKINs MINASSi.\N &rAFUR1"
                                                                      :SUNSHINE
                                                                         ,              ,
 Case:                                                                -2:04-BK-43720

 Date Filed;                                                          10/2112004

 Dale Discharged:                                                     12/02/2008

 Office:                                                              NEWARK

 Case Tfpe I ctliipter::

 CDse ·.n~·iails:                                                     NO ASSET


 Case Number:

 Key Nature of Suit:




CREDITOR INFORMATION


DEBTOR INFORMATION
EDWARD KOMJTO
P(lrtx A~dr~~:                                                        577 EDER_AY~.

  \>VtE'STLAW Tho'nc~on Reuters, No clairn to original \J.S- t:lovernrnent \i<Jorks..                                                                          39
The data proVlded to vou by WE.STLAW may not be used as a factor In establishing a consumer's elfgibl!lty tor
credit, Insurance, em13\oyment, or for any other purpose authorized Under the FCRA.
                    Case 5:19-cv-04679-JLS Document 2 Filed 10/07/19 Page 56 of 111
PeopleMap Report (Premier)                                                                                      09/251201914:43:04
EDWARD KOMITO



                                                                      WYCKOFF, NJ 0748t-i'l45

SSN:                                                                 'Xl(_X-XX-1789
Attorney(s):                                                          WILLIAM C JAEKEL

 Attorney Phone:                                                      20!-785-0l l 1

 FirmN11me:                                                           WILLIAM C JABKEL

· AtW't-.:iey Add~ss:                                                ·410RCHAR05T
                                                                     .STE JOI
                                                                      RAMSEY, NJ 07446-1158


ATKIN§ Ml,NASSIAN & TAFURI SUNSHINE
'Party Address:                                                       577EDERAVE
                                                                      \VYCKOFF, NJ 07481~1145




TRUSTEE INFORMATION
MARIE-ANN GltEENBERG
 P!trty"Addr~s;         ,. ·    ··                                    30 TWO BRirii:i'Es RD
                                                                       STE230
                                                                      .FAIRFIELD, NJ 07004-1550

 Phone:                                                               ''973-227-2840




SCHEDULE: .34.1 (1) .
  Date:                              'Time:
' 12/07(2004


CLAIMS REGISTER INFORMATION

            TO OFDER COPIES OF ANY DOCUMENTS LISTED ABOVE, CALL WESTLAW COURTEXPRESS
                                 l-877~00C-RETR (1-877-362-7387)           (Additional Charges Apply)

 End of Ootnment




Dockets(6)
       To SumrnarJ
            TO ORDER COPIES OF ANY DOCUMENTS LISTED BELOW, CALL WESTLAW COURTEXPRESS
                                 l-877-DOC-RETR {l-877-362-7387) (Additional Charges Apply)

                                This docket is current through 10/2412007
Current Date: 9n5/2019
Source:       SUPERIOR COURT, BERGEN COUNTY, NEW JERSEY
t1ts'¢\1!£liM'EWi•i·7:::·;:·• ..... · · · '"6:;·.v,                ··:·· · ·           '   --   ,; -_:-

  WE.STLAW Thomson Reuiers. l'Jo claltn to origlnB.\ U,$, Gov10irn1nent Wor!{S.                                                40
Ttle data provided to you byWESTl.AW may not be used as a factor In establlshlng a consumer's ellglbility for
credit~ insurance, employment, or for any other purpose authorized under the FCRA.
                     Case 5:19-cv-04679-JLS Document 2 Filed 10/07/19 Page 57 of 111
Peop!eMap Report (Pre111ier)                                                                                                      09/251201914:43:04
EDWARD KOMITO



This Data is provided for informational purposes only and it is not the official record. For copies of the official record (of an
incarceration, conviction or court filing record) contact the source agency or court. In addition to any obligations under your
Subscriber Agreement, your use of this data mav be eoverned bv the Sunn!icr Additional Terms (see Footer).

CASE INFORMATION
               ~       """   ""
CiiseTitle:                                                          .Callahan Lawyers Service v. Edward Komito

Court:                                                              .,SuPER.10R.'COuRT, BERGEN'CoiJNTY
, Case Nun1ber:                                                      sC-6oo9·i 6-94
Case Type:                                                           Civil

 CiiSe-S~biYPe.;

 Key Nature ofSllit1                                                 Contracts (!30)

 Date Filed:                                                         02/!61!994

 Claim/Demand Amount:                                                $45.00

 Case Status:                                                        .Judgment Bntcred




PARTICIPAN'I' INFORMATION
Ca.~l?-~~-n_,..awy1i1-s $crvice"_
 Type:                                                                Plaintiff

 Firm Name:                                                           Monaghan And Monaghan



Ed\vard Komito
 Type:                                                                Defendant

 Address:                                                             35 I Anderson St
                                                                      Hackensack, NJ Q760!



TRUEFALSE
      TO OF:DER COPIB." OF ANY DOCUlvIBNTS LISTED ABOVE, CALL WESTLAW COURTEXPRESS
                      1-877-DOC-RETR (l-877-362-7387) (Additional Charges Apply)

 End of J)ocuua•nt                                                        ~) ~010   Thomson   R•·uu~rs.   No daini ID <•1·igi11a[ li ..S.   (i()\\~fllll\<'Ot   Works.


         ToSummar:r
              TO ORDER COPIES OF ANY DOCUMENTS LISTED BELOW, CALL WESTLAW COURTEXPRESS
                            l-877-DOC-RETR (1-877-362-7387) (Additional Charges Apply)

                                            This docket is current through 1012512007
Current Date: 9/25/2019
 Source;              l)UPERIOR COURT, BERGEN COUNTY, NEW JERSEY
·n·1·"'°
  ' "~-··''A"'
            LJ,Vl-JjlR'''>
                 6
                       . >,•,,      •                   ,, ,' • · ·'
 This Data is provided for informational purposes only and it is not the official record. For copies of the official record (of an
 incarceration, conviction or court filing record) contact the source agency or court. In addition to any obligations under your
 Subscriber A reetnent our use of this data. ma be overned b the Su lier Additional Terms see Footer).

  \11/!E:S.TLAW Thomson Reuters !\lo clairn to orig:n:al Ll.S. Governn1ent \•Vorks.                       ·                                                        41
The data provldecl to you by WESTLAW may not be used as a factor in establishing a consumer's eligibility for
credit. insurance, employment, or for any other purpose authorized under the FCRA.
                     Case 5:19-cv-04679-JLS Document 2 Filed 10/07/19 Page 58 of 111
PeopleMap Report {Premier)                                                                                                09/25;201914:43:04
EDWARD KOMITO



C_A§:tj: _l.~_FQRJYI~'!!Q_~
 Case 11tle:                                                                 MONJvlOUTH OCEAN COLLECTION SVC v~~EDWARr)"KoMITO

 Court;                                                                      S-UPERIOR COURT, BERG&'\l~Coul\TY

 Case Number:                                                                DC-016222-99

 Case Type:                                                                  CIVIL

 Case Subtypt:                                                              .CONTRACT-REG

 Key Nature of Suit:                                                         Cont1acto (130)

_Date l<'iled:                                                               12/0'6/1999

 aiiim!Dcmand AffiOulit:                                                     $4!fl.OO

 Case Status:                                                               -JUDGMENT ENTERED




PARTICIPANT INFORMATION
M_()Nl\'IOUT!_-l <;)£'.~AN COLI,,~£TI9~-~y~:
 l)·pe:                                                                     'PLAlNTIFJ-'

, Firm Name:                                                                , MBISENBACHER & SONS RAYMOND


ED_~ARD          KOMrro
Type:                                                                        DEFENDANT

 Addre5s:                                                                   -577 EDER AV
                                                                            \VYCKOFF, NJ Oi48!



TRUEFALSE
      TO ORDER COPIES OF ANY DOCUMENTS LISTED ABOVE, CALL V.'ESTLA W COURTEXPRESS
                    l-877-DOC-RETR (l-877-362-7387) (Additional Charges Apply)



          To Slinunary
              TO ORDER COPIES OF Ai.'l"Y DOCUMENTS LISTED BELOW, CALL WESTLA W COURTEJiPRESS
                            1-877-DOC-RETR (l-877-362-7387) (Additional Charges Apply)

                                                '1'hls docket is current through 10/24/2007



This Data is provided for informational purposes only and it is not the official record, For copies of the otiicial recl'rd (of an
incar<.,"eration, convivtion or court tiling record) contact the source agency or court. In addition to any oblig:Ltions under your
Subscriber A eement, our use of this data ma be overned b the Su lier Additionul ·rernu; (see Footer),

CASE INFORMATION                                                                           __ ,_, - -··
Case Tide:                                                                  _BANK OF NEVI YORK v. EDWARD KOMlTO

                                                                            :·SUPERIOR CQUR1', BERGE.I\/ CO!J_l'J"J'I,.

 WC$1'LA\ili Trio:nson fif:::Uh'rS. t·JO ri0.i;"' 1D ,..<:<::::-;a, L1. S_ •::\0v0-·,.,r:·2:1i   \.A/Oti\:~.
The data provided to you by WESTLAW may not be used a1> a tact.or in estal;lllshing a consumer's ellgibiltty for
credit, insurarrce, employment, or for any other purpose authorized under the FCRA.
                      Case 5:19-cv-04679-JLS Document 2 Filed 10/07/19 Page 59 of 111
Peoplel\1ap Report (Premier)                                                                                    09/:t:S/2019 14:43:04
EDWARD KOM!TO




    Ca!ie Number:                                                      L-(J I 2103-96

J Case Type:                                                           CIVIL

1
    Case Subtype:                                                      CONTRACT

!Key Nature uf Suit:                                                  -Conlrnc!s (130)

    Date Filed:                                                        l'll26/J996

-Claim/Demand Amouut:                                                 ;$642 l LOO

    Case Status:                                                       CLOS BO
    Disposition Date:                                                  0'6!2111997

'Dfapositlon:                                                          DlSil-11SSED




PARTICIPANT INFORMA'fION
J.J.-\NK OF NE\V Y(JR'K
r:ryp;;~-----      _.,._ -   ----~-




. Attorney:                                                           SHALJIAN CAMt.1ARA



ED\V~¥.Q.K().!~_!I_Q
'TYP~:                                                                DEFEND A.NT
,.~~----

; Addl"ess:                                                           -351 ANDERSON ST
                                                                      HACKENSACK, NJ 07601



TRUEFALSE
              TO ORDER COPIES OF ANY DOCUMENI'S LISTED ABOVE, CALL WESILA W COUR1'EX-.iRESS
                            1-877-DOC-RETR ( 1-877--362-7387) (Additional Charges Apply)




         To Surnn1my
              TO ORDER COPIES OF ANY DOCUMENTS LISTED BELOW. CALL \VESTLAW COURTEX'?RESS
                            1-877-DOC-RETR (1-877-3-62-7387) (Additional Charges Apply)

                                             This docket is current through 10/24/2007




CA_~~!~~~ORMA1:10N
Case Title:                                                          'Fraiieisco Vargu~ v. John Does AD




  WESTLA1t-V r nu 113,; , he :-~·1 s. i'~D ciairn to O'.'if'.J'hBi U.S. Govee'tr:8r:t \'\lorks.                                  <3
The data provided to you by WESTLAW may not be used as a factor In establishln!J a consumer's ellgibility for
credit, insurance, employment, or for any other pufpose authorized under the FORA.
                          Case 5:19-cv-04679-JLS Document 2 Filed 10/07/19 Page 60 of 111
PeopleMap R~port (Premier)                                                                                      0911:512019 14:43:04
EDWARD KOl\i11TO




 Case 1''umber:

 Case Type:                                                                 Civil

- Case Subtype:                                                              Allto

 Key Nature of Suit:                                                         Motor Vehicle~ (300)

: Daie Filed:                                                               ()410411997

 Case Status:                                                               Clo~ed


 Di~position    Date:                                                       07109/1998

 Oi~position:                                                               DISMlSSED




PARTICIPANT INFORMATION
ic!:afl(',is_~,?- v_l!rli~.!
 Type:                                                                      Plaintiff

,- Attor~cy:



Jo_~.!l_.Jl'?~S   f\ D
 Type:                                                                      Defendani



A~~ -~7?!J>Ot:i~tio_n~
 Type:                                                                      _Defern.lant


Jnd_tl!>trial I<~qu}_p_!f,1£~! l_,_t-1;'\SJng_ Con1pany
 Type:                                                                      Defendm:tt

                                                                            35 John Si
                                                                            Haledou. NJ 07508



,!!:dw_a,r~- L Kol!l~.to _
 Type:                                                                      D~fendmu


 Address:                                                                   tndushial Equip1nen! Leasintg;


'fRUEFALSE
       'fO ORDER COPIES OF ANY DOCUlVIENTS LIS"fED ABOVE, CALL WESTLAW COURTEXPJIBSS
                      1-877-DOC-RETR (1-877-362-7387) (Additional Charges Apply)



         To Sun1m,uy
               TO ORDER COPIES OF ANY DOCUMEN1'S LIS1'ED BELOW, CALL WES"fLA W COORTEXPJ{ESS
                             1-877-DOC-RE"fR (1·877-362-7387) (Additional Charges Apply)

                                                   This docket is current thl'ough 10/24/2007
  WESTLA\fl : !'.om:3on _14:,,_,:2rs i\u c!aim '.;:;, 'fr:q:na'    LJ,(:~   C;C\<,:-'1i'1Cnt ¥V0rks,
The data provided to you by WESTLAW may not be used as a factor in establi$.hing a consumer's eligibility for
credit, insurance, employment, or for any other purpose auttiorized under the- FCFIA.
                    Case 5:19-cv-04679-JLS Document 2 Filed 10/07/19 Page 61 of 111

 PeopleMap Report {Premier)                                                                                      09/2!)i2019 14:43:04
 EDWARD K0Mt1"0




    This Dat.a is provided for informational purposes only and it is not the official record. For copies of the officlal record (of an
    incarceration, co·aviction or coLut filing record) contact the source agency or court. In addition to any obligations under your
    Subscriber A eement, your use of this data may be governed by the Sup£1ier AddihPnal Ternis (see Footer)_




    Court:                                                                 Sl1PE!i'10R couRT~BERGEN COUNTY
    Case Number:                                                           L-010783-97

    Case Type:                                                             Civil

'.'(:~se Subtype: - -                                                      Contract

    Key Nature of Suit:                                                    Contracts (130)
'
l-
- Date Filed:                                                             ~i lf\8/]997
    --
-Case Status:
               --

    Disposition Date:                                                      0611511998
                                                                                                                                       J
; Di~Imsition:




PARTICIPAN1~INFORMATION
~Jffel ~rO\\"{'f    C<) _Op In!'.
-Type:                    -                                               .Plaintiff

j Attorney:                                                                Greenbaum Rowe 3--~



 Nationa_~ Co1nn1unity Bank 9f~i';~ Je~~ey
;Type:                                                                     DetWdant


Bank ()f New )'ork
    Type:                                                                 :Defendant


Ed,vard Komito
    Type:                                                                  Defendant

    Address:                                                               577 Eder Ave
                                                                           Wyckoff, NJ 0748!



TRUEFALSE
      TO OltDER COPIES OF ANY DOCUMENTS LISTED ABOVE, CALL WESTLA\V COURTEXPRESS
                                    1-877-DOC-RETR (1-877-362-7387) (Additional Charges Apply)

End of Jh11~wnent

    V'fESfLA\-V firor,sz»; HE.,,..ltE,is. No <:-!a>·n to Oi·g:;~;;, ;_J_'::; CJoverrnnont '/Von',''.                              45
The ~~a provided to you by WESTLAW may not be used as a factor In establishin'f:i a consumer's eligibility tor
credit, insurance, employment, or for any other purpose authorized under the f'CRA.
                      Case 5:19-cv-04679-JLS Document 2 Filed 10/07/19 Page 62 of 111
Peop!eMap Report (Premier)                                                                                       01112e:12019 14:43:04
ED\rVARD K0!\1!TO




        To Sumruaiy
              TO ORDER COPIES OF ANY DOCU1\1ENTS LlScfED BELOW, CALL WESTLAW COUl'tTEXF'8.ESS
                                 1-877-DOC-RETR (1-877-362-7387) (Additional Charges Apply)

                                             This dQcket is current through 10/23/2007



This Data is provided tor fut'ormational purposes only and- it is not the official record. Fol' copies of the offk:hJ record (of an
incarceration, conviction or court filing record) conttiCt the source agency or court. In addition to any obligatiQns under your
Subscriber A reement, our use of this data ma be governed b the Su Jlier Additional 'fenn~ (~ee Footer).

CASE INFORMATION
Case 1'itl"t:                                                             Ptunm1.1s Honda v. E<lwanl Komito

Court:                                                                ' SUPBRlOR COURT, BERGEN COUNTY
                                                                      '
Case Number:                                                              sc.06§332.92
C::iseType:                                                               Civil

Cme SubtyPiJ:                                                             Conua~t


Key Natureol"Suit:                                                        Contracts ( l 30)
                                                                  ---<·
Date l<'iled:                                                             07/"24/1992

                                                                      '$1000.00




PARTICIPANT INFOR.\1ATION
Paramus Honda
IT;:p;;--·-" -'                                                           Plaintiff

 Attorney:                                                                Pru·iuru1<; Honda

Attorney Statu5:


~:dw~rd       Kon1ito.
Type:                                                                     D<lfcndaut

 A<ldI•ess:                                                               I Sl Prosp!X! Av
                                                                      · Ha~kensack, NJ



TRUEFALSE
      1'0 ORDER COPIES OF ANY DOCUMEN"fS LISTED ABOVE, CALL WES'fLAVv' COURTEXPRESS
                     1-877-DOC-RETR ( l-877-362-7387) (Additional Charges Apply)




                 T'hv:r.sun Roui.crs. 1\1:.; claim to o.-ig,;1a\ lJS L1overnr>Sn1 \·'VDr!\~,.
The data provided to you by WESTLAW may not be Y!>ed as a factor in establishln.9 a consumer's eligibility for
credit, insurance, employment, or for any other purpose authorized under the FCRA,
                     Case 5:19-cv-04679-JLS Document 2 Filed 10/07/19 Page 63 of 111

PeopleMap Repo11 (Premier)                                                                                                                  09/25.'20'19 14:43:04
EDWARD KOMITI)



Professional 1Licenses(3)
         T{) Sun1mary


                                                                 Professional Lic¢ns.e Reco-rd



Source Inforr:natio11                                                                   L~ce~~in_g Inf9r_mation
 Information Current                      ; 05! l 8/2007                                 Licensing Agency:                        PA INSURAI\'CE
~Throu_gh:_                                                                                                                       DEP ARTr-.ffi~:/T
 -~?-tab~se La!'t-~Je.~ated~­              9!_1] 21?QO_l ___ _                          -~:_,i~eilse!G~!!!t:!-f~ti!.>.n T_y_pe:--- :·:REs:rp_ENT ·p·Roouc~ffi:
  Upd~-~ Frequency_:                       SUSPENDED                                    License Number:                              446293
, Current Date:                            09/25/20 l.?.. ~--- .                        Issue Date:                                  1_2/07~;?005
1 S~u~«:           ----                    PA INSURANCE                                --~xpire·D"ate:.                              1210112001
                                           DEPAR_1:~!'JT                                License Status:                            . x?-C'U\'..§ _____ _
                                                                                       )~Specialty:          ---                     LIFE AND FIXED
                                                                                                                                  ANNUITIES
Name & Professional Information                                                              Specialty:                           VARIABLE l.IFE
                                                                                                                                  AUTHORIT"'i'
1_~!1-,!l!e_:                               bp}'I'j\~l?_ KOMl'l'O                      ---   -          ---
,Address:                                   1326DCJE'fR.i\IJ .• RD                           Liceu~!l   State:                    PA
                                          . AI~I.EN'l'O\VN, l)A
                                            13104-2053

                                           LEHIGH




         To SttnlUJary



                                                                 Professional License Recqrd



Source Information                                                                      Licensing
                                                                                          -- ,____ Information
                                                                                                   __     ----                                            ----
. Information Current                       12/20/2018                                       Licensing Agency:                I   NJ DEPARTMENT OF
-~~~?~1!_:                --       -                                                                                              BANKING /\ND
' J?l!!abase__Last !!~!'-~ed:              01/04/2019                                                                                 INSURANCE
 C J?<!l!t~ _F.n:.9.~'ency:                SEMI-ANNUAL                                       L:iE~n~l'.f--~~!1ific<t.ti~_ ';{'ype: __ PRODUCER
 Current Date:                            .09!~?Z~Q!_9                                       Licen~e. ~umber:                     ll03431
 Source:                                  , NJ DEPARTMENT OF                                 Issue Date:                          10/01/2009
                                            BANKING AND                                      Expi_rj! Date:                       09/30/2011
                                          ,INSURANCE                                         License Class:                       PRO
                                                                                               ---     -- .
                                                                                             License State:                       NJ

Name & Pr<)fessional Information
 -~~!lle:_                                 J?D_WARD KOMI'f()
 Add_~~;                                    J 326 D()E TJ{1\U, )~D-


  V".fESTl ;,,'if'/ i horn :;or;   ·-~-->:'ors. l'~o   <::!9} 1 V> i':"''Q<na' L, .S
                                                            0
                                                                                       --~--;;-,vern:r1cr1t   '/-J orf.12.
The data providecl to you by WESTLAW may not be used aS a f~ctor in establishing a consumer's eligibility for
credit, insurance, eJTiployment, or for any other purpose authoril!:ed under the FCRA.
                          Case 5:19-cv-04679-JLS Document 2 Filed 10/07/19 Page 64 of 111

PeopleMap Report (Premier)                                                                                        C-9/25/2019 14;43;04
ED'1VARD KOM!TO



                                          ALLENTOWN, PA
                                          18104-2053

 (o.~!nty:                                LEHIGH
, Ph<?n.~-­                                610-395-7898
 Email:                                    BKOMITO@INVBSTORSC
                                         . APITAL.COM



Employer
   ""
    •'
         Information
            ··-· '
              '      ' - ·-                  '

,.Or,g_!_t~_~zation:                     'PERSON




                                                                       ~ice~~!~g__!~~!~a!inJ!
 Information Current
'_!,!tro'-!~1!= , ...
                                          01/0212019                    f,icensiug Agency:
                                                                                                         :.~~~~~ii-VIENT          OF
i l?!.t?;~~!,l'.._~a~t_ UllJ!.!lt~c!:       O?J.0,1~919 _               License/Certification Type:       1 NON-RESIDIIN1"
~ Upd~,!¥.f~qu_e~c;y:                   ___ SEMl-:~lJ~·                                                    INSURANCI~   AGENT
                                                                                                         'OH                 -~   ...- .•
1. Q!ill!!!. !>.at~2-                     ..Q.'t.f~_5(2Q !2:
_Source:                                 : OH DEPAR'fl\1ENT OF
                                          li'l'SU.~~~



Name & Professional Information
iJ~·a!!!~!~.           .1:1)~1-B:I? _!'; oMrrc)
·Address:                                 1326 DOF. TRAIL RD
                                         'AJ,LEN'l'OWN, PA 18104




Empl~yt!r I~~~~~~.n _.
 Qi:-g_a.~i.i:.a_tion:_                   P:§.g.~OJ'i




Work Affiliations(!)
         Tu S1J1nnrnry




  \VESTlAV',.t ·r t,0rns0n 1~~0010rs. No z.:1a:1;·1 to          lJ.S. 0over•1r:H:lrlt \fif;;; :.~,.
The data provided to you by WES.TLAW may not be y_s&d as a factor in establisiling a consumer's e!iglbUlty for
credit, Insurance, employment, or for any other purpose authorized under the FCRA.
                    Case 5:19-cv-04679-JLS Document 2 Filed 10/07/19 Page 65 of 111

People!\.1ap RePQrt (Premier)                                                                                                            09/2tJ2019 14:43:04
EDWARD KOMITO




Source In.formation                                                                Work Affiliation Information
 information Current               . 09/13/2019                                    Name:                                      EDWARD K<JMITO
 Th_i:ou,gp:                                                                       Business Name:                             CHIE'J-lAINS SENIOR
 ~:;itabase ~a§it Qp~_!~j.,..:~-·--· 09(1.912019                                                            "   """""-~-<
                                                                                                                            : D!~UM BUGI~~ 5:~QI3PS IN.C'.
 U~t~J'l"!!~cx.:                    M.QNJ~HLY                                      Date:                                      03/03/2010
 C~-~rent Date:                    . 0912512.Q_l 9
 Souree:                             OCCUPAcfION FINDER
                                                                                  Individttal Information
                                                                                   Home Address:                            . 1326DOE'fF.,\ILRD
                                                                                                                              /\Ll~l:1Nl'OW'\f, PA
                                                                                                                              18104-2053
                                                                                                                                         --       ·--'""
                                                                                   E~Mail:                                  ekomito@lati1~mail.com




Corporate Records & Business Registrations(l)
       ToSumnrury




Source Information                                                                .r-~!~~ip_~ ~l_f!f9.rll!~!.ion
 Information Current                09/21/2019                                     Name:                                    . l.3_PW A@. K~Q_[VIITO--·
 T!ir~~tg)1_:_                                                                    ~!i~e:                                    OWNER
                                                                                                                            ·--·    "'

 Dat?.b!:l~e. I:ast. :l!Pc!~te~:    09125120.1,2                                  .Address:                                  l 336 DC}E 'fH.:\lL ROAD
 Up~~t~l'r~qu!'~~                   WEEKLY                                                                                  ALLEN1"0Wl'i, PA 18104
 Current Date:                      091_,2,5/~_QJ.2.
 Source:                            AS REPORTED BY THE
                                    SECRETARY OF STA'fE
                                    OR OTHER OFFICIAL                             Amendment
                                                                                      ...... Information
                                                                                                     __ .,.           ,,
                                    SOURCE                                         Amendments:                              '02/12/2016
                                                                                                                             MISCELLAi'\Jf':OUS
                                                                                                                             APPLICATI0l'~ FOR

Co_ll!Pani_I!!.!:QE~tion                                                                                                    REGISTRATl<)N OF
 Name:                              l~LK    CAP11'AL Al}VISORS                                                              FIC'flTIOUS I'--fA~.
                                    l~l~C
 Address:                           1326 [)QB '!'RA.II, ROAD
                                    AI...J. J~NTOWN,PA 18104                      Additianal Detail      lnfonnation
                                                                                               "" ... .,  --         _,


                                   +-.. --- ~--· - ---·~-                         · Additional Details:                     PURPOSE: REGIS1"ERED
                                   ' 07-86.9:_§520                                                                          IN..YESTMEN1' ADV_~~QR

 WES.TLtlAY 1' nurnson Re:Jtsr.;;, >Jo ciai;·r;        <.(,1   ,,ngin~t!   l: .·S. !Jc ;e.>'1i11GJ: 1t V'l01 ko;,
The data provided to you by WESTLAW may not be used as a factor rn establishing a consumer's eligibility fur
credit, insurance, employment, or for any other purpose authorl;c;ed under the FCRA.
                   Case 5:19-cv-04679-JLS Document 2 Filed 10/07/19 Page 66 of 111
PeopleMap Report (Premi""r)                                                                                                       09/2512019 i4:43:04
EDWARD KOMITO



                                                                            , "'fhe preceding public record data is for inforraation purposes
                                                                              only and is not the official record_ Certified copies can only
Filing Information                                                            b~.s:btained fro.tnJlte offi~!~_l ~ource.
:. ~~i:~tification
   .               ·N"~be~;·~·            635875 l                        -· The public record items reported above 1nay :1ave been paid,
   FiliJi,g. ~~te:                        02/12/2016                       "tenpi~~_te_d~   V'.!'2a!aj..2r rel!'.as~_ct.rrio!i? toc!iLx's -~~t_e.
  Status:                               , AC,:}}}'J;
. B~~~~·s }'yp~:                         f19.IITIOUS.}:{N':~~
 ~t!,~!_'!SS Type:                      . f\'.!.l\11:.!NG                   Order Documents
  Where Filed:                          , SECRETARY OF              Call Westlaw CourtExpress at l-877-DOC-11ET1<:.
                                          STATEJCORPORA'flONS       ( l-877-362-7387) for on-site manual retrieva ! of documents
                                          DIVISION                  related to th!~ 2E. .o!_h.-er .!l:Iatt~r!'._~dditio_J!~l cl!!~!!~. appl:y,. _
                                          203 NOI{'fll OFFIC:E BLDG
                                          I-IARRISBORO, PA 17!20




DMl(l)
        To Summmy




Source ··---·
"'•-"
       Information                                                         Sales Information:
..1?8.r~S.o~_pl,i:.,ted_Anal;rs!s..:     08/25/2019                         _l\.nnual Sales Revision                 06/01/2019
  Cu~rent Date:                          09/25/2019                         Date:
                                                                             ·- ~-    -
                                                                            Ai:i~~!I Sales (U§'):                    $1 }Qz.420 -ESTTh:!A"fED
                                                                            1~Yr:A_g_o:                              $ N9'f AV ~ILABLJ?
CompanY, ~nf~~~~~!~~-,.                                                     3-Yr~Ago.:                               $ N.OT AV,A!.~&81E..
 DU~§'._                                 07-860-6520
                                               .               .
""Name:                                · El.K CAPI1'AL ADVISOH.S.
                                         LL~                      ~-~_ployee Inf~rmation
 Address:                                1126 DC)E 'l'lU\IL RD    -~m.J:tl.~ye-.;s Tot~J:
                                       ! A.LLENTOWN, I>f\          !·.~r-~,g~:             NOT AVAIL,\BLE
                                         18104-2053                ~-Yr~~!i~:          __ -~~QT_ AV AIL,\!31:~
                                                                   Emp!o_y~§_-~e}"e:       2 -ESTIMATJ~D
 C~un~)'._:                              LEHIGH
                                        --·-·   "-·-~·

 T~lephone:                             · 610-395-789R
                                       ·f· .       . ·~·
- Year Started:                         '2012                              Company History/Operations/Relationships &
                                                                           Other Information
  W£::S1l.AW fr;orr,1;,:;;r·   '1eu10r~-      No c:a1ri·, '·                Gov0r;·1n~e01    \\tcwks»
The data provided to you by WESTI.AW may not be used as a factor in establh;h[nf,1 a consumer's e!lglbiHty for
credit, Insurance, employment, or for any other purpose authorized under the FORA.
                   Case 5:19-cv-04679-JLS Document 2 Filed 10/07/19 Page 67 of 111
 PeopleMap Report (Premier}                                                                                          ~/~:5/201914:43:04
 EDWARD KOM!TC



                                                                        "fhis <;:!'_l!lPllllY:s Speci!ics:
                                                                        DUNS;                                07-860-6520
 ~-~~cutive~)         Informa_tio:n                                     J\!;sA Cot!~:                        0240
  1.                     _Executive Name:       EDW1-\RD                MSAName:                             FALLEN1'0\VN-BETHLEHE
                                                KOMI1'0                                                       l\1_~EA_~_1"01'l, PA
                          Executive Title:      MEMBER                  Business ls A:                       SINGLE LOCATION
  2.                      Executive Name:       ED\\' ARD                                                    'SMALL BUSINESS
                                                K()M'ff()                                                    ; CORPORA]IQN
                          Executive Title:      M;~AGER
                                                                       Establishment Is:                     USOWNE[I
                                                                                                ..
 Busin~~~ ~e~_c}':iption:                                              L~J!~!__l,Jp~~-~~ !o~~~£~!'~'.__      08/25/2019
                                       .
 -~ine (,l~~~~iness:                INVESTOR
 Industry Group:
                                    ---·---- -
                                    FINANCE, INSURANCE,
                                    .AND REAL EST A'fE
_Primary SIC:                        6799 INVESTORS, NEC
                                   . 6799 0000 IJ'.,'VESTORS,
                                   .NEC, NSK


End (;f VtH1nnvnt




Business Profile(2)
        To St1mmary




Source Information                                                    B~i~I!~'.'s _ Q~s~!!_,e~J_?~:
_Information Current                0912112019                         Pr}l!l!,l)' _SIC: _~yd~.:---~         6799 INVEST ORS, NEC
 Tl!roug_h:                                                            Primary NAICS Code:                   523910 MISC:ELLANEOUS
 !?.~ta_~aF:'~ ~ast l}p~~~c.I:      09/25/2019                                                               IN'[_§~DI.'\TIOl'f
 lJpd,afy Frequ_en_cy:              MONIJILY                           Secondary NAICS Code 2:               523930 INVEST.MENT
 Cu1Tent Date:                      09/25/2019                                                               ADVICE



Business Information
_Business Name:                     ELI<- C:APITAL ADVISOl:ZS
                                    LLC
 Primary Address:                  , 1326 DOE 1'RAIL H.D
                                    _l\LLENTO\VN, PA
                                    18104-2053

 County:                            LEHIGH
 c_;:_~l!,D!!°l:                    USA
  WtSTUW rromson <it;F:':ers. l'Ji) c!0irn to 0'1g:ndl U.S. Co-,.-orn;-nont Vv·c~;,,_;_
The data provided to you by WESTLAW may not be used as a factor in establishing; a consumer's e!lgibflity 1or
credit, lnsurance, employment, or tor any other purpose authorized under the FCRA.
                        Case 5:19-cv-04679-JLS Document 2 Filed 10/07/19 Page 68 of 111
PeopleMap Report (Premier)                                                                                         09/25i2019 14:43:04
EDWARD KOMITO



- Bus~~~s- !'_hone:                :_ 0_!_9:395-7898
  E-Mail:                              eko112i_t_o ~-yah~()_._C(;'lf!l_
  Web Address:                     ~   www.elk<:apitaladvisorsllc.co
                                       m
    Ye_~!-~stablished:
    Employees at Location
    cy~ar):
    ~~les from_LocaJ:io1!,i~ea~-~ l} 7 ,OQ_Q,,QQ1_8)



Executive Information
    Contact:                           EDWARD KOMITO
                                   _MAN~Q~R


    End of Ouc\Ullenl




                                                               Business P.rqrtle tlecol;"d



Source Information                                                          Business D~scrip_~ion:
'1.;.r-;.rmati~~C;:;ent -~_.           09121/2019                            Primary SIC Code:              1761 ROOFil~G. SIDING,
!   ~!:!!'~@:_ -~~---                                                                                     , AND SHEET METAL
  Data ha~~ _Last ~J!dat_~c!= OJ!l.?!20 l 9                                                                WORK
  ~J!d?-te F!'eq!-le_!l.__EY! MONTHLY                                                                     ,238160ROOFING
                                                                                                          , CONTRACTORS
' ~~~~~!>,!~~~--- ~-~ -~ Q91_?:5!20 !~---
                                                                                                          ! CORPORATlON

Business Information
    Business Name:                     ALT~ INDUSTRIAL
                                       ROOFING & SHEE1'
                                       tvIE"fAL
    Legal Business Name:               ALL lNl)USTRIAL
                                       ROOFING & SHEET
                                       ME'fAL
    Primary Address:                   38 E RIDGEWOOJ) AVE
                                       S'fii 200
                                       RIDGEWOOD, NJ
                                       07450-3808

    County: _                          BERGEN
    C::!>untry:                        USA
    Business Phone:                    201-791-7300
    B~i!1ess"¥!!!!-.~~----­            201-848-5047
    Year Established:                  1992
    Employees at Location              9
    (Ye.!l_r)_:

  Wl.!SILAW ·rriornson Reuters. ~lo claim to                    U.S. Govornrnent \AJod-~s.                                           52
The data provided to you by WESTLAW may not be used as a factor in establishing,1;1. consumer's eligibility for
credit, insurance, employment, or for any other purpose authorized under the FCRA.
                       Case 5:19-cv-04679-JLS Document 2 Filed 10/07/19 Page 69 of 111
PeopleMap Report {Premier)                                                                                                               09/2512019 14:43:04
EDWARD KOMITO


 Sales fron.i Locati•1n (Year): $1 .•qoo,ooo (20Ql)


Executive Information
 Contact:                             '
                                          EDWARD
                                          -.          KOMITO
                                             ""'' ... - '
                                           ,.,_,

 Contact's Title:                     'MANAGER

End of Do~umenl                                                            (\,) 2019 TI1<'111s011 Reuters.. N(l d:iiin t<o origi1rn! U.S. Governnrnnt Work~.




Household Records(l)
       To Summary


                                                   People Finder Housebttld-Centric Record



Source lnforn1ation                                                    Household Information:
                                                                                  "'"'w"   '   •          '" "                             ...
 Information Current                  -06/25/2019                       Address:                                            1326 DOE TRAfL RD
._Thr~l!g,_:                                                                                                              . ALLENTOWN, PA
  Database Last llpdated:                0211712019                                                                       ; 18104-2053
; U-PdRte-FreQ~~ncY:· ---              ' MON'J'llLy
. curreni·oate: - ·- ·                   0912Sf29~~ ---......           ·Go~~-·               ~­                          :LEHIOH
                                         Data by Infogroup, Copyright -~ati~def!.._9ngitu<!_l:l:                          ·;·_75_5·5443-3/4o.6os472 ·
                                     . '~- ?Q~ 9.· All Rights R~~~ve9'- Residence Type:                                   .s1NGLEFAMiLY _ ,
                                                                           ·~              '   ~.   _.,
                                                                                                                           DWELLlNG
                                                                        ~-~,dr:e8§ ;F~~~ ~e_p~J.'.!ed.~. _                 2004
Head of Hou,.hold      Information                                      ~~po~ed Occup~t!on~ .. _                           SALES!MARI<ETING
              .......,    ... "' """
                                 "

 Rea<! .'?.f Household_:.                 MR_~!Y:'.}.RD L I<.OMITO
 G:~":d~e_r:                         ,MALE
  Date of Birth:              09/,1958                                .. A!Iditional Individuals IJ! This H~u~e~h~~d
  Na~ef Address Confirmed:_ , .10/2018                                 -Name:                                              M~_   RAC!TEL KOMITO
. l\.'.(arital.~.~tus:      , MARRIED                                  . Gender:                .. ~-~NB
                                                                      --:·n;te. or·B~!-~:          091!.?89
                                                                        Name/Address Confirmed: , 09/2018

End of Dtn:un1ent                                                          c[)   2010 'll1om~on      Reul•~i"S-   N<l duim to originn! U.S. Cov.:.,,11n1tnt \l.-'01ks.




No Documents Found
~o ·00:.::i•n:!~11ts   .Were Found In These Sources
 Aircraft Records                                                       Arrest Records
BusFindCanada                                                           BusFindUS
~ C.o~~~~-~ _Carry ~'.1E?P.!·~~l~-~-·"""'''-'·-"'----_<,~j3.' V{o~ld~:__.~~""~~.~~~- ~~..,-.--,...~-"---'
 WESTLAW Thomson Reuters. No claini to original U.S. Government VVorks.                                                                                            53
The data provided to you by WESTLAW may not be used as a mi::tor in estab!lshing a consumer's eligiblllty for
credit, insurance, employment, or for any other purpose authorii:ed under the FCRA,
                    Case 5:19-cv-04679-JLS Document 2 Filed 10/07/19 Page 70 of 111
PeopleMap Report {Premier)                                                                                             09/2512019 14:43:04
EDWARD KOMl1"0



 Dea!h Reco_r~s                                                        Divorce
                                                                       .      . Records
 Drivers Li9.ef)ses                                                    .      . Affiliations
                                                                       Executive
 ~ecutive Bios                                                        .FBN/DBA
.FEIN                                                                  J!.ealthcare Licen_ses
 ~~lthcare ~an.ct~o.ns                                                 I:I11nting: _& !"\s!ling_ ~i~~Jl.Ses. __
 International ~us.l!le:ss PJ;~f!lt!.                                  ~rJJIJ!J._na RelateQ__:ey_):IS,!_1]._~~~- ···-.
 _Jv1arriagf! __Reco~ds                                                Mota:~ Ve!licle ~er.vice &_Wl!:rra~ty :R,ecords
- N!J-tlon~l-~ovider Iden~ifier_ .                                     New Movers Records
 OFAC                                                                  P~ple ~a_n!ldtJ. Il~.9E9_s___    . __
,. Pol_i!}<:~.1 Donors  -~-                                            _Rea_l _Pr_operty ?_re-Forec_!osu_r!? R~~rds.
   R~al ?r.~perty Tax Assessor ~ecords                                 Stock
· ucc Records                                                          Vehi~IC?_Re~§.trations
· yoter Registr_aticins                                                W,a~rcr~ft   Records
 World-Check




Permissible Uses and FCRA Disclaimer
Permissible Uses
DPPA- For use in connection with a civil, criminal, or arbitral legal proceeding or legal research.
GLB - Interna1 - System Test, Programming and Support.
VOTERS - Use in connection with an election-related putpose.
Skip Tracing for Consumer Collections Declaration - Are you using this product for skip tracing related to consumer debt
collection?~ No
  Th0ffi~Q;; Reuter:; Legal is not a colli~mer reporting agency and none of its services or the ·d:i.ta contained ther~in.~nstitute
. a 'consumer report' ·IJ.S such term is defined in the Federal Fair Credit Reporting Act (FCRA), 15 U.S.C. sec. 1681 et seq.
  The data provided to you may not be used as a factor in consumer debt collection decisioning, establishing a consumer's
  eligibility for credit, insurance, employment, government benefits, or housing, or for any other purpose authorized under the ~
, FCRA. By accesr.ing one of our services, you agree not to use the service or data for any purpose authorized under the
· J'.C.RA or in relati_on _to !aking.!!TI adverse _acti_9n relatit)g .t<? a _con~umer .application~




  VVfi'.STLAW Thomson Reu!'ers. No clai1I) to original U.S. Governn1ent \lliorks.                                                      54
The data provided t<:· you by WE.STLAW may not be used as a tactot In establishing a consumer's eltgib!llty for
crectlt. Insurance, employment, or for any other purpose authorized under the FCRA.
Case 5:19-cv-04679-JLS Document 2 Filed 10/07/19 Page 71 of 111




                     Exhibit
                      ''C''
.   Individual Report/
            Case       KOM/TO, EDWARD I 09/Z5119
                  5:19-cv-04679-JLS     Document 02:542 PM I Reference:
                                                         Filed  10/07/19NIA Page 72 of 111


     Subject

     KOMITO, EDWARD
     SSN:         XXX-X:X-1789 - issued in NJ between AKA5:
                  1966-1967                           1) KOMITO, EDWARD Lawsuits, TransUnlon, Historic::
     Gender.      MALE                                 L                     Credit Bureau, Household Listing,
                                                                             Experian
                                                       2) KOMITO, EDWARD TransUnion, Historic Credit
                                                       l{XXX-XX-1789 ;       Bureau, Experian
                                                       DOB: 09/XX/1958)
                                                       3) EDWARD, KOMITO Dockets
                                                       (XXX-XX-1789 )
                                                       4) KOMITO, EDWARD Address Compilation
                                                       l (DOB: 09/XX/1958)
                                                       5) KOMITO, EDWARD Criminal & Court
                                                       lAWRENCE (DOB:
                                                       09/XX/1958)
                                                       6) KOMITO, EDWARD Household listing
                                                       L (DOB: 09/XX/1958)
                                                       7) KOMITO, L        Experian
                                                       EDWARD
                                                       8) KIMITO, EDWARD Experian
                                                       l
                                                       9) KOMITO, EDWARD Criminal & Court
                                                       l (DOB: 09/XX/1958)
                                                       10) KOMITO,         EquifaK. Experian Gateway
                                                       EDWARD l (XXX-XX-
                                                       1789)
                                                       11) KOMITO,           TransUnion Gateway
                                                       EDWARD (XXX-XX-
                                                       1789 )
                                                       12) KOMITO, L         Experian Gateway
                                                       l:OWARD (XXX-XX-
                                                       1789)
                                                       13) KOMITO, E (XXX-   Experian Gateway
                                                       XX-1789 )
                                                       14) KOMITO, ED        Experian Gateway
                                                       (XXX-XX-1789 )
                                                       15) KOMITE,           Experian Gateway
                                                       EDWARD (XXX-XX-
                                                       1789 I
                                                       16) CAMITO,           Experian Gateway
                                                       EDWARD (XXX-XX-
                                                       1789)
                                                       17) ROMITO,           Experian Gateway
                                                       EDWARD (XXX-XX-
                                                       1789 )
                                                       18) KOMIO, EDWARD Experian Gateway
                                                       (XXX-XX-1789 )
                                                       19) KIMITO, EDWARDExperian Gateway
                                                       L (XXX-XX-1789 )
     DOB !Age):
lndi,idna/
       CaseReport I KOMITO, EDWARD IDocument
              5:19-cv-04679-JLS     09125119 02:54
                                                2 PM  IReference:
                                                   Filed 10/07/19 NIA Page 73 of 111                            ~   I


 Spouse Nume:        ABBY
 Drivers lkense?               NO

 Marriage(s)7                  YES                        DiVof("e{s)?               NO

 Professio11al Uc-cnse{s)?     YES                        R1n:reatlonal Ucense{s)?   NO
 1.) RESIDENT PRODUCER (PA) 2.) PRODUCER (NJ) 3.)
 NON-RESIDENT INSURANCE AGENT (OH)

 Healthcare Licl!nse(s)?       NO


 Work AffiJlatio11(s)?         YES
 l) Email: EKOMITO@INVESTORSCAPITAL.COM
 2.) Business; ELK CAPITAL ADVISORS, UC; Title : MANAGER
 3) Business: CHIEFTAINS SENIOR DRUM BUGLE CORPS INC; Email; ekomito@!atinmai!.com
 4J Business: ELK CAPITAL ADVISORS LLC; Email: ekomito@yahoo.com
 5.) Business: ALL INDUSTRIAL ROOFING & SHEET METAL
 6,)   Busin~s   : ELK CAPITAL ADVISORS LLC
  Possible Addresses A~soci_ated with Subj(3ct
   Address                             Sourc:e{s)                        Reported Date(s)
   1)   1326 DOE TRAIL RD              Utility Listing Household Listing 11/30/2008 - 11/01/2018 01/01/2004 -
        ALLENTOWN, PA 18104-           Experian Experian Gateway         10/31/2018 01/12/2006 - 04/04/2018
        2053 LEHIGH COUNTY             TransUnion Gateway TransUnionOl/12/2006 - 04/04/2018 02/23/2018 -
        Phone: (201) 967-4868          Phone Record Equifax              02/23/2018 09/01/2013 - 10/29/2013
          Line Type: Residence         Professional licenses Address 07/15/2008 - 07/15/2008 08/01/2006-
          Phone: (610) 395-7898        Compilation                       08/31/2006 Not Available Not
          Phone:     (201) 247-2618                                      Available
          Phone:     (201) 848-5046




   2)     577 EDER AVE WYCKOFF,        Utility Listing Equifax Experian 04/02/1991 - 12/11/2012 01/01/2012 -
          NJ 07481-1145 BERGEN         Experian Gateway TransUnion 0113112012 oiJ30/1996 -12/03/2008
          COUNTY                       Historic Credit Bureau Deed      07/30/1996 - 12/03/2008 12/01/1998 -
          Phone: 488-7663                                               01/23/2003 01/01/1993 - 12/31/1993
                                                                        Not Available




                                                      2
Individual Repon J KOMITO, EDWARD J 09125119 02;54 PM I Reference: NIA
         Case 5:19-cv-04679-JLS Document 2 Filed 10/07/19 Page 74 of 111


   3)    38 E RIDGEWOOD AVE STE   Equifax Experian Experian      01/01/2012 - 01/31/2012 12/09/1998 -
         200 RIDGEWOOD, NJ        Gateway                        05/15/2003 12/09/1998 - 05/15/2003
         07450-3808 BERGEN
         COUNTY

   4)    1326 DOE RD              Experian Experian Gateway      08/07/2006 - 08/2l/2009 OB/07/2006 -
         ALLENTOWN, PA 18104                                     08/21/2009

   5)    1326 DOVE TRL            Experian                       05/16/2006 - 05/16/2006
         ALLENTOWN, PA 18104

   6)    sn EDARAVE               Experian                       04/08/2005 - 04/08/2005
         NORRISTOWN, PA 19403
         MONTGOMERY COUNTY

   7)    38 RIDGEWOOD AV 200      Trans Union                    01/23/2003 - 01/23/2003
         RIDGEWOOD, NJ 07450-
         3808 BERGEN COUNTY

   8)    35 JOHN ST HALEDON, NJ   TransUnion Experian Experian 07/18/2001- 01/23/2003 12/16/1991-
         07508-1445 PASSAIC       Gateway Historic Credit Bureau 05/13/1997 12/16/1991 - 05/13/1997
         COUNTY                                                  01/01/1996 -12/31/1996

   9)    351 ANDERSON ST          TransUnion Experian Experian 07/18/2001- 01/23/2003 03/16/1992 -
         HACKENSACK, NJ 07601-    Gateway Historic Cre~it Bureau 10/24/1999 03/16/1992 - 10/24/1999
         2829 BERGEN COUNTY       Deed                           01/01/1993 - 12/31/1996 Not Available

   10)   PO BOX 8376 HALEDON,     TransUnion Experian Historic   11/13/2000 - 01/23/2003 08/04/1996 -
         NJ 07538-8376 PASSAIC    Credit Bureau                  07/18/1998 01/01/1996 - 12/31/1996
         COUNTY
         Phone: 791-7300

   11)   151 PROSPECT AVE         Experian Experian Gateway      11/05/1989 - 07/18/2000 11/05/1989 -
         MAYWOOD, NJ 07607-                                      07/18/2000
         1214 BERGEN COUNTY

   12)   8376 HALEDON, NJ         Experian                       08/04/1996 - 07/18/1998
         07538-8376 PASSAIC
         COUNTY

   13)   38 E RIDGEWOOD AV 200    TransUnion                     07/01/1998 - 07/01/1998
         RIDGEWOOD, NJ 07450-
         3808 BERGEN COUNTY

   14)   PO BOX 7263 ROCHELLE     Experian                       10/13/1992 - 10/27/1996
         PARK, NJ 07662-7263
         BERGEN COUNTY

   15)   7263 ROCHELLE PARK, NJ   Experian                       10/13/1992 - 10/27/1996
         07662-7263 BERGEN
         COUNTY




                                                 3
IndividualCase    I KOMrfO, EDWARD I 09125119
           Report5:19-cv-04679-JLS    Document         I Reference;
                                              02:542PMFiled         NIA Page 75 of 111
                                                             10/07/19


   County:              LEHIGH COUNTY
   UCENSING INFORMATION
   Licensing Agenty:          NJ DEPARTMENT OF
                              BANKING AND
                              INSURANCE




   UCENSES AND CERTIFICATIONS
   license Type:              PRODUCER
   License Numbe~             1103431
   License st<1tl!;           NJ                        tl~nse   Description:
   license Ageni;y:           NJ DEPARTMENT OF          Certifii;atlon Board:
                              BANKING AND
                              INSURANCE
   EMPLOYER INFORMATION
   Business Affillatiort:                               Organi:c:ation:         PERSON
   BUSINESS AFAUATION:
   Name:                      KOMITO, EDWARD
   Address:                   1326 DOE TRAIL RD         Phone:
                              ALLENTOWN, PA 18104
   County:
   UCENSING INFORMATION
   licensl11g Agency:   OH DEPARTMENT OF
                        INSURANCE




    UCENSES AND CERTIFICATIONS
    Uceme Type:               NON~RESlDENT

                              INSURANCE AGENT
    License Nu1nber:
    License State:            OH                        Lkense o ..scriptfon:
    Lkense Agency;            OH DEPARTMENT OF          Certification Board:
                              INSURANCE
    EMPLOYER INFORMATION
    Business Affillat!on:                               Organi:i:ation;         PERSON
    BUSINESS AFFIUATION:      ALL INDUSTRIAL ROOFING
                              & SHEET METAL

      Na1ne:                   KOMITO, EDWARO·       Title;                     MANAGER
      Business Affiliation:    ALL INDUSTRIAL        legal Business N;;me:      All INDUSTRIAL
                               ROOFING & SHEET METAL                            ROOFING & SHEET METAL
      Year E~tablished:        1992

      Bllsiness Address:       38 E RIDGEWOOD AVE        Report!Hf Dat~         11/04/2016
                               STE 200 RIDGEWOOD,
                               NJ 07450-3808 USA
                               Phone: {201) 791-
                               7300
      County:                  BERGEN




                                                    5
fnllividual Report J KOM!TO, EDWARD J 09125119 02:54 PM I Reference: NIA
      Case 5:19-cv-04679-JLS Document 2 Filed 10/07/19 Page 76 of 111

     Phone:                       (201) 791-7300           Fillf;                     (201) 848-5047
   BUSINESS AFFIUATION:         ELK CAPITAL ADVISORS
                                LLC

     Na1ne:                      KOMITO, EDWARD            Title:                     MANAGER
     Busit1ass Affiliation:      ELK CAPITAL ADVISORS      logal Rusfness N;unn:
                                 LLC
     Ye.1r Established:          2012
     !!1nail:                                              Bosine5S Web Address:      www.elkcapitaladvisorsllc.
                                                                                      com

     Business Address:           1326 DOE TRAIL RD         Report<!d Date:            08/21/2019
                                 ALLENTOWN, PA
                                 18104-2053 USA
                                 Phone: (610) 395-
                                 7898
     County:                     LEHIGH

     Phone:                       (610) 395-7898           Fax:
   BUSINESS AFFIUATION:         ELK CAPITAL ADVISORS
                                LLC

   Officer Name:                EDWARD KOMITO          TI tie;                       OWNER
   Address:                     1336 DOE TRAIL ROAD ALLENTOWN, PA 18104



   Business Affiliations:       ELK CAPITAL ADVISORS LLC
   Business Address:            1326 DOE TRAIL ROAD ALLENTOWN, PA 18104
   BUSINESS AFFIUATION:         ELK CAPITAL ADVISORS,
                                LLC

     Na1ne:                      EDWARD KOMJTO             Title:                     MEMBER

     Ntune:                      EDWARD KOMITO             Title;                     MANAGER

     Business Affiliation:       ELK CAPITAL ADVISORS,     Related Na1ne(s):
                                 LLC

     Business Addre~s:           1326 DOE TRAIL RD         Phone:                     (610) 395-7898
                                 ALLENTOWN, PA 18104
     County:                     LEHIGH
  Utility Services
   Na1ne:                     KOMITO, EDWARD           Driver's license (State &
                                                       Ntunber):
   SSN(s)~                    XXX-XX-1789              Partjal SSN(s):             xxx-xx-xxxx
   Service Address;           1326 DOE TRAIL RD        Billing Address:
                              ALLENTOWN, PA 18104·
                              2053
   Service Address Phone:     (610) 395-7898           Work Phone:
   Service CQnnect Date:      11/01/2018               Reported Date:              08/02/2011
   Utility Service(s):        CONVENIENCE
   N1une:                     KOMITO, EDWARD           Driver's License (State &
                                                       Number}:




                                                       6
lnd;vidual
        Case      I KOMITO, EDWARD I 09125119
           Report5:19-cv-04679-JLS    Document         I Reference:
                                              02:542PMFiled         NIA Page 77 of 111
                                                             10/07/19

   SSN{S):                   XXX-XX-1789                Partial SSN{s):
   service Address:          1326 DOE TRAIL RD          a;rung Address:
                             ALLENTOWN, PA 18104-
                             2053
   Service Address Ph on~    (201) 848-5046             Work Phone:
   Sm11ice Connect Date:     05/31/2012                 Reported Date:                05/31/2012
   Utility service($):       CONVENIENCE
   Niune:                    KOMITO, EDWARD             Driwrs License (Sti:ite &
                                                        Number};
   SSN(s}:                   XXX-XX-1789                Pi!rtlal SSN(s):              XXX-XX-XXXX
   Sl!r11lce Address:        577 EDER AVE               Billing Addre~s:              1326 DOE TRAIL RD
                             WYCKOFF, NJ 07481-                                       ALLENTOWN, PA 18104-
                             1145                                                     2053
   Service Address Phone:    (201) 247-2618             Work Phone:
   Service Connect Date:     11/30/2008                 Reported       Date~          11/30/2008
    Utility Seruice{s):      CONVENIENCE
    Name:                    KOMITO, EDWARD             Driver's license {State 81:
                                                        Number):
    SSN{s):                  XXX-XX-1789                Partial SSN{s):               XXX-XX-XXXX
   Service AddreSs:          577 EDER AVE               BiJll11g Address:             577 EDER AVE WYCKOFF,
                             WYCKOFF, NJ 07481-                                       NJ 07481-1145
                             1145
    Service Address Phone:   (201) 848-5046             Wo:JrkPhone:
    Service Conruict Date:   04/02/1991                 Reported Date:                12/11/2012
    Utility Service(s):      LONG DISTANCE
   Phone Nlrlnbers Assoda~eq with. Subject
  Phone Number                Source


  (610) 395-7898              Phone Record, Utility Listing, TransUnion, Dun & Bradstreet, Experian Gateway
  (201)247-2618               Utirrty Listing, Experian Gateway
  (201) 967-4868              Experian Gateway
  488-7663                    TransUnlon, Historic Credit Bureau
  (201) 848-5046              Utility Listing
  791~7300                    Historic Credit Bureau


   Other ~SNs Assoclpted with ·subj~ct ·
  N111ne                      SSN                           DOB           Ag•           Source
  1) KOMITO, EDWARD L        XXX-XX-1879 - issued ln 09/XX/195861                       Historic Credit
                             NJ between 1966-1967                                       Bureau
  2) KOMITO, EDWARD          XXX-XX-1879 - issued in 09/XX/1958 61                      Historic Credit
                             NJ between 1934-1951                                       Bureau
  3) KOMITO, EDWARD          xxx-xx-0000 - issued in 09/XX/1958 61                      Experian
                             NJ between 1966-1967                                       Gateway
  4) KOMITO, EDWARD          XXX-XX-0000- issued in 09/XX/195861                        Experian
                             NJ between 1934-1951                                       Gateway
   Phone Listings f0r Subject's Addresses"                        -~
    1326 DOE TRAIL RD ALLENTOWN, PA 18104 LEHIGH COUNTY
    Phone II                           Name
    {610) 395-7898                     KOMITO, EDWARD




                                                        7
Individual Report I KOM!TO, EDWARD I 09125![9 02:54 PM J Reference: NIA
       Case 5:19-cv-04679-JLS Document 2 Filed 10/07/19 Page 78 of 111


  Email Addresses
  En1ail

  EKOMITO@INVESTORSCAPITALC Professional Licenses
  OM
  ekomito@latrnmail.com             Work Affiliations
  ekomito@yahoo.com                 Business Profile
  EKOMITO@YAHOO.COM                 Email Records
  EDKOMITO@AOL.COM                  Emafl Records
  Pr0fessi0.na!· ~ Recreational Licenses
 PROFESSIONAL LICENSES
   PA RESIDENT PRODUCER
   Name:             KOMITO, EDWARD
   Address:          1326 DOE TRAIL RD                      Country(s):
                       ALLENTOWN, PA 18104
  County:              LEHIGH COUNTY                        RegitJn:
  LICENSING INFORMATION
  Licensi11g Ag~tcy:   PA INSURANCE DEPARTMENT              lkense ld:
  LICENSES ANO CERTIFICATIONS
  license Type:         RESIDENT PRODUCER                   License Nun1bcr:          446293
  license lssue Date:   12/07/2005                          License Ell:plre D;ite:   12./07/2007
  License CotUficatlon:                                     Lli:onse Status:          ACTIVE
  Specialty:           LIFE AND FIXED ANNUITTES
  Specialty:           VARIABLE LIFE AUTHORITY

  NJ PRODUCER
  Name:                KOMITO,
                       EDWARD
  Address:             1326      Country(s):
                       DOE
                       TRAIL
                       RD
                       ALLENT
                       OWN,
                       PA
                       18104
  County:              LEHIGH Region:
                       COUNTY
  Phone:               {610)    Website:
                       395-7898
   Fax:                          Email:                     EKDMITO@I
                                                            NVESTORSC
                                                            APITAl.COM
  LICENSING INFORMATION
  tkenslng Agency: NJ            Lict1nse Id:
                       DEPARTM
                       ENT OF
                       BANKlNG
                       AND
                       INSURAN
                       CE
  LICENSES AND CERTIFICATIONS




                                                        8
IndMdnal
     CaseRepart I KOM!TO, EDWARD IDocument
            5:19-cv-04679-JLS     09125119 02:54
                                              2 PM  I Reference:
                                                 Filed  10/07/19 NIA Page 79 of 111


   lke11se Type:              PRODUCE Lkense Nutnber:             1103431
                              R
   license Issue Date:        10/01/20 License Expire Date;       09/30/2011
                              09
   LICENSE ClASS INFORMATION
   Licen5e Class:             PRO
   Class Status:                        Licensed In Othllr
                                        State(s):
   Lkense State:              NJ        Secondary Pr<i.ctke
                                        State;
   EMPLOYER INFORMATION
   Organization:   PERSON Ecnpfoyer OBA:

   OH NON-RESIDENT INSURANCE AGENT
   Name:                      KOMITO, EDWARD
   Address:                   1326 DOE TRAIL RD                   Country(s}:
                              ALLENTOWN, PA 18104
   County:                                                        Region:
   LICENSING INFORMATION
   Licensing Agency:          OH DEPARTMENT OF                    License Id:
                              INSURANCE
   LICENSES AND CERTIFICATIONS
   EMPLOYER INFORMATION
   Organi:;i:ation:PERSON                                         Employer OBA:


   Crin1inal Records,.Wah'ants,
                .,        '   . and
                               '  . -Traffic.
                                      .       Citations
                                               .

   N;une:                                                          Name Type:
   DOB:                             ~o                             Gender:                    M

   SSN:                                                           SSN Fragment:



   Race:                            UNKNOWN                Ethnicity:
   Misc: Information:               COUNTRY: UNITTD STATES

   Address:                         AllENTOWN, PA 18104
   County:                                                         Last Verified:

   ARREST&. SAIL INFO~MATION

   Offooder SeqtU!l'l~e N111tiber: 1                              Citation Number:

   Case Nun1!Jer:                   MJ-31203-TR-0000445-          Docket Number:              MJ-31203-TR-0000445-
                                    2012                                                      2012
   Case Title:                                                    Charges Filing Date:        04/12/2012
   Case i11formation:               ORIGINATING DOCUMENT-Case Type:                           TRAFFIC
                                    #: Tl0805465
                                                                  Case C;itegory;             TRAFFIC OFFENSE
   Case Comn1e11ts:                 CASE CATEGORY: TRAFFIC, STATUTE TYPE: STATUTE

   Statute Violated:                75.3111.A                     Initial Criminal Offense:   OBEDIENCE TO TRAFFIC-
                                                                                              CONTROL DEVICES



                                                              9
Individual Report J KOMITO. EDWARD I 09/25119 02:54 PM! Reference: NIA
          Case 5:19-cv-04679-JLS Document 2 Filed 10/07/19 Page 80 of 111

   Cl11ss/Severfty of Crlo1a:                                 Date of Criin~               04/11/2012
   Offo;inse Location:            LEHIGH COUNTY
   Disposition of Findings:       GUILTY PLEA                 Disposition/Judoma11t Date: 04/23/2012

   COURT & TIDAL JNFORMATION

   Court Narne:                   MAGISTERIAL DISTRICT        CoulrtyJurisd1ctlon:         LEHIGH
                                  COURT

   CRIMINAL COURT, NC
                     KOMITO, EDWARD, LAWRENCE Name Type:
                          ~                                   Gender:                 M


   Race:                    WHITE                             Ethnicity:



   SSN~


   Driver State:            PA

   Address:                 1326 DOE TRAIL RD ALLENTOWN, PA 18104
   Verified Dute:


   COURT & TRIAL INFORMATION

   Ch.irges Filed:         11/29/2013                         Court County;        IREDELL
   Court Name:             DISTRICT COURT                     Original Court Name:
   Division & Judicial                                        Court State:            NC
   District/Circuit:
   Case Title:                                                Court File Nun1ber.


   Case Nun1ber:            2013CR 714358
   C<1$e Type:              CRIMINAL                          Atnended case Type:
   Arraignment Dnte:                                          Prehearing Held:
   Trial Type:                                                Final Pleadlng:
   Disposition of           CASE DISPOSED                     Dffipo~/tloo Judgment
   Findings:                                                  Oate:
   verdict:                                                   Verdict Date:
   Disposition
   Coinments\

   A'fTORNEV INFORMATION


   Prosetuting Attorney:                                      Defendant's Attorney:




  D&B.·.Market Identifier Records.
   1326 OOE TRAIL RD, ALLENTOWN, PA 18104 LEHlGH COUNTV
   Business Na111e:             ELK CAPITAL         Related N.!UlH!{S):
                                ADVISORS, LLC




                                                         JO
Individual Report
        Case      I KOM!TO, EDWARD IDocument
              5:19-cv-04679-JLS     09125119 02:54
                                                 2 PM I Reference:
                                                    Filed  10/07/19NIA Page 81 of 111


   Dal(! of Incorporation:                          StatE of Incorporation:
   Year St<irted:            2012
   Business Acidres~:         1326 DOE TRAIL RD        Phone:                        (610) 395-7898
                              ALLENTOWN, PA
                              18104
   County:                    LEHIGH COUNTY
   Eliecutive Nanie:           EDWARD KOMITO            Executive Title:             MEMBER
   Executive Naine:            EDWARD KOMITO            Executive Title:             MANAGER
   Line of Business:           INVESTOR                 Industry Group:              FINANCE, INSURANCE,
                                                                                     AND REAL ESTATE
   Prin1ary SIC;               6799                     SIC Description:             INVESTORS, NEC
   Prln1ary SIC:               6799 0000                SIC D<1si:tiption:           INVESTORS, NEC, NSK
   Annual Sale$:               $130,420-ESTIMATED       Annual Sales Revision        06/01/2019
                                                        Data:
   1-Yr-Ago:                   $NOT AVAILABLE
   3-Yr-Ago:                   $NOT AVAILABLE
   Sales Growth:                                        Sahu Territory:
   Nu•nber of Accounts:                                 Net Worth:
   Employees Total:            2                        En1ployees Here:             2-ESTIMATED
   1-Yr-Ago:                   NOT AVAILABLE            E111p!Qymenl Growth:
   3~Yr-Ago:                   NOT AVAILABLE
   MSACode:                  0240                 MSAN11me:                 AllENTOWN-BETHLEHEM-
                                                                              EASTON, PA
   Square Footage:                                Occupancy Type:
   Bank Nan1e:                                    Bank DUNS Numlxtr:
   Accounting flm1:
   Business Is A:            SINGLE LOCATION      E!itabHsh1nent ts:          US OWNED
                             SMALL BUSINESS
   DUNS:                     07-860-6520
   Parent Cotnpany Name:                          Parent C.:.unpany DUNS
                                                  Number:
   Ulthnate Company                               Ulthnate Co1upany
   Name:                                          DUNS Nutnber:
   Headquarters Co1np11ny                         Headquarters Campany
   Name:                                          DUNS Number:
   last Uprlat0 to Record: 08/25/2019
   Bi.1sinesses Registered at Subject's Addresses
   ALLENTOWN, PA 18104
   1326 DOE TRAIL RD, AlLENTOWN, PA 18104 lEHfGH COUNTY
   Business Name:            ELK CAPITAL            Related Nen1e(s}:
                             ADVISORS, LLC
   Date of Incorporgitlon;                          State of Incorporation:
   Year Started:             2012
   Business Address:          1326 DOE TRAIL RD        Phone:                        (610) 395-7898
                              ALLENTOWN. PA
                              18104
   County:                    LEHIGH COUNTY
   Executive Name~             EDWARD KOMlTO            Executive Title;            MEMBER
   Eioii:utlve N11me:          EDWARD KOMITO            Executive Title:            MANAGER
   Line of Business:          INVESTOR                  Industry Group:             FINANCE, INSURANCE,
                                                                                    AND REAL ESTATE
   Pri1nary src:               6799                     SIC Description:            INVESTORS, NEC
   Primary SlC:                6799 0000                SIC OC11cription:           INVESTORS, NEC, NSK




                                                       11
Individual Report J KOMITO, EDWARD j 09/25119 02:54 PM I Reference: NIA
       Case   5:19-cv-04679-JLS     Document 2 Filed 10/07/19 Page 82 of 111


   Annual Sal1es:             $130,420-ESTIMATED        Annual sales Revisio11   06/01/2019
                                                        Oate:
   1-Yr-Ago:                  $NOT AVAILABLE
   l-Vr-Ago:                  $NOT AVAILABLE
   Sales Growth;                                        Sales Territory:
   Number of Accounts:                                  N1,1t Worth:
   l:mp!O)'!!t'S Totill:      2                         Employees Here:          2-ESTIMATED
   1-Yr-Ago:                  NOT AVAILABLE             E1nployment Gro~vth:
   3-Yr-Ago;                  NOT AVAILABLE
   MSACode:                 0240                  MSA Na1ne:               ALLENTOWN-BETHLEHEM-
                                                                           EASTON, PA
  Square Footage:                                 Occupa11ty Type:
   Bank Name:                                     Bank DUNS Ntimber:
  Accounting Finn:
   Business ls A:           SINGLE LOCATION       Estilblishment Is:       US OWNED
                            SMALL BUSINESS
   DUNS:                    07-860-6520
   Parent Con1pany Name:                          Parent Co1npany DUNS
                                                  Ntnnbsr;
   Ultin1ate Co1npany                             Ultimate Co1npany
   Na1ne:                                         DUNS Number:
   Headquart.irs Company                          Headquarters Company
   Name:                                          DUNS Number:
   Last Update to Record: 08/25/2019
   1326 DOE TRAIL RD, ALLENTOWN, PA 18104 LEHIGH COUNTY
   Business Nanll'l:         ELK MBS INCOME &       Related Nan1e{s):
                             PERFORMANCE FUND,
                             LP
   Date of lncorporation:                           State of Incorporation:
  Vear Started:              2012
   Business Addruss:          1326 DOE TRAIL RD        Phone:                     (610) 395-7898
                              ALLENTOWN, PA
                              18104
   County:                    LEHIGH COUNTY
   tine of Business;          OPEN-END                  Industry Group:          FINANCE, INSURANCE,
                               MANAGEMENT                                        AND REAL ESTATE
                              INVESTMENT
   Prin1ary SIC:              6722                      SIC Description:          MANAGEMENT
                                                                                 INVESTMENT, OPEN-END,
                                                                                  NSK
   PTiniarySIC:               6722 0000                 SIC Description;          MANAGEMENT
                                                                                 INVESTMENT, OPEN-END,
                                                                                  NSK
  Annual Sales:               $130,000-ESTIMATED        Annual Sales Revision    06/01/2019
                                                        Date:
   1-Yr-Ago:                  $NOT AVAILABLE
   3-Yr-Ago:                  $NOT AVAILABLE
  Sales Growll1:                                        Sales Territory:
   Nuniber of Accounts:                                 Net Worth:
  E1nploye~     Total:        2                         Employees Here:          2-ESTIMATED
   1-Yr-Ago:                  NOT AVAILABLE             E1nploy1nent Growth:
  3-Yr-Ago:                    NOT AVAILABLE
  MSACode:                  0240                  MSA Name:                AUENTOWN-BETHLEHEM-
                                                                           EASTON, PA



                                                       12
Individual Report I KOM!TO, EDWARD J 09125119 02:54 PM I Reference: NIA
        Case 5:19-cv-04679-JLS Document 2 Filed 10/07/19 Page 83 of 111

   Square    Foot11911-~                        Occupancy Type:
   Bank N;une:                                  Bank DUNS Nun1ber:
   Accouuting Firm:
   Busi11ess ls k             SINGLE LOCATION   Establishment Is:       US OWNED
                              SMALL BUSINESS
   DUNS:                      07-860-8216
   P<1rent Company Ni!ma:                       Parent Compa11y DUNS
                                                Number.
   Ultimate Co1npany                            Ultimate C-0tnpany
   Name:                                        DUNS Nu111ber.
   Headquarters Company                         Headquarter.; Company
   Name:                                        DUNS Number:
   Last Update to Rncord: 03/31/2019
   IJe_ns_&-judgrOe'nts
   VACATED JUDGMENT • 10/27/2004

   Piling Nuinber.                                   DJ2901372004
   Hidden filing Number:                             2901372004
   Original Filing Nun1ber:
   Certificate Nu1nber:
   Votu1na Number.
   Page Nu1nbt'r:
   Original Boo II:
   Origln<1! Pnge:
   IRS Serial Nuinber:
   Filing Typo:                                      VACATED JUDGMENT
   Actlon Type:                                      VACATED/APPEALED JUDGMENT
   Unlawful Det11/ner:
   fU!ng Date:                                       10/27/2004
   Release Di!te:                                    01/05/2005
   Fl!ing Office:                                    BERGEN COUNTY SUPERIOR COURT
   Court ID:                                         NJBERLl
   Venue:
                                                     10 MAIN ST HACKENSACK, NJ 7601
   County:                                           BERGEN


   Debtor:
                                                     KOMITO, EDWARD
   Debtor Address:                                    577 EDER AVE WYCKOFF, NJ 07481
   Debtor Type:                                      INDIVIDUAL
   DobtorSSN:
   Debtor Amount:


   Creditor:
                                                    AMERICAN EXPRESS ·CENTURION BANK

   CIVILJUDGMENT - 08/16/2004

   Filing N111nber:
                                                    DC0131672004
   Hidden Filing Number:                            0131672004
  Original Filing Number:
  Certificate Number:
   Volume Nu1nber.
   Page Number:




                                                   13
Individual Report/ KOMITO, EDWARD/ 09125119 02:54 PM/ Reference: NIA
       Case 5:19-cv-04679-JLS Document 2 Filed 10/07/19 Page 84 of 111

  Originnl S<iolc
  Original Page:
  IllS Serial Number:
  Filing Type:                     CML JUDGMENT
  Action Type:                     CIVIL JUDGMENT
  Unlawful Detainer:
  Filing D1.1t&:                   08/16/2004
  Ri!lease Date:
  Fillng Offlcn:                   BERGEN COUNTY SPECIAL OVIl COURT
  Court IP..                       NJBERMl
  Venue:                           10 MAIN ST HACKENSACK, NJ 7601
  County:                          BERGEN



  Debtor:                          KOMITO, EDWARD
   O!!btor Address:                 577 EDER AVE WYCKOFF, NJ 07481
  Debtor Type;                     INDMDUAL
   OebtorSSN;
  Debtor Amount:                   $12,S57.00

  Creditor;                        AMERICAN EXPRESS CENlURION

   CML NEW FIUNG - 06/17/2004

   Filing Nu1nber:                 DC0131672004
   Hidden Filing Nuinb>lr:         0131672004
   Original Filing Nu111bc:r:
   Certifiaite Nu1nber:
   Vo!u•ne Nuniher:
   P119e Number.
   Original Booti:
   Original Page:
   IRS Serial Numb,r:
   Filing Type;                    CML NEW FILING
   Action Type:                    CML NEW FILING
   Unlawful Detainer:
   Filing Date:                    06/17/2004
   Rell?ilSe Date:
   Fiiing Office:                  BERGEN COUNTY SPECIAL CNJL COURT
   Court IO:                       NJBERMl
   Venue:                          10 MAIN ST HACKENSACK, NJ 7601
   County:                         BERGEN



   Debtor:                         KOMITO, EDWARD
   Debtor Address:                  577 EDER AVE WYCKOFF, NJ 07481
   Debtor J'Ype:                   lNDMDUAL
   DabtorSSN:
   Debtor An1ount:                 $12,857.00

   Creditor:                       AMERICAN EXPRESS CENTIJRION




                                   14
Individual Report I KOM/TO, EDWARD I 09/25/19 02:54 PM I Reference: NIA
        Case 5:19-cv-04679-JLS Document 2 Filed 10/07/19 Page 85 of 111

   CIVIL NEW F1UNG - 01/13/2004

   Filing Number:                            L00053504
   Hidden     ~Jllng   Nun1ber:              00053504
   Original Filing Nun1ber:
   Certificilte Nu1nber:
   Volu1ne Nuniber:
   Pag!! Nu1nber:
   Original Book:
   Original Pa~:
   IRS Serial Nuinbl!r:
   Fi!1ng Type:                              CML NEW FillNG
   Acti011 Type:                             CIVIL NEW FILING
   Unlawful Detainer:
   Fil!ng Date:                              01/13/2004
   Release Date;
   Filing Office:                            BERGEN COUNTY SUPERIOR COURT
   Court ID:                                 NJBERLl
   Venull:                                   10 MAIN ST HACKENSACK, NJ 7601
   County:                                   BERGEN



    Debtor:                                  KOMITO, EDWARD
    Dell.tor Address:                         577 EDER AVE WYCKOFF, NJ 07481
   Debtor Type:                              INDMD UAL
   OebtorSSN:
    Debtor Amou11t:                           $25,111.00

   Creditor;                                 SUNSHINE ATKINS MINASSIAN AND

   CIVIL NEW FILING - 03/12/2003

    Filing Number:                           DC0061902003
    Hidden Filing Nu1nber:                   0061902003
   Original Filing Nt1tnbll!t:
   Certificate Number.
   Vohune Nun1ber:
   Page Nun1ber:
   Original Bool1:
   Original Page:
   IRS Seri<ll Number:
   Fiiing Typa:                              CIVIL NEW FIUNG
   Action Type:                              C1VIL NEW FIUNG
   Unkt\Yful Detainer:
   F!Hng Date:                               03/12/2003
   Rele~se    Dato:
   Filing Offioo:                            BERGEN COUNTY SPECIAL OV!l COURT
   Coott ID:                                 NJ8ERM1
   Vanua:                                    10 MAIN ST HACKENSACK, NJ 7601
   County:                                   BERGEN




                                             15
Individual
       CaseReport I KOMITO, EDWARD jDocument
              5:19-cv-04679-JLS      09125119 02:54
                                                 2 PM  j Reference:
                                                    Filed  10/07/19 NIA Page 86 of 111


   Debtor:                                 KOMITO, EDWARD
   Debtor Address:                         577 EDER AVE WYCKOFF, NJ 07481
   Debtor Type:                            INDIVIDUAL
   DebtorSSN:
   Debtor A111ount:                        $3,689.00

   Creditor:                               NOTO JOSEPH C

   CIVIL JUDGMENT RELEASE • 03/08/2000

   Fiiing Number:                          0(0162221999
   Hidden Fillng Nu1nber:                  0162221999
   Origl11al Filing Number.
   Certificate Nu1nber:
   Volume Number:
   Page Number:
   Original Book:
   Original Page:
   IRS Serial Ntunber:
   Filing Type:                            OVIL JUDGMENT RELEASE
   Action Type:                            OVIL JUDGMENT
   Unlawful Detainer:
   Filing Date:                            03/0B/2000
   Release Date:                           06/21/2001
   Filing Office:                          BERGEN COUNTY SPECIAL CML COURT
   Court ID:                               NJBERMl
   Venue:                                  10 MAIN ST HACKENSACK, NJ 7601
   County:                                 BERGEN


   Debtor:                                 KOMITO, EDWARD
   Debtor Arldross:                         577 EDER AVE WYCKOFF, NJ 07481
   DebtorTypa:                             INDIVIDUAL
   OebforSSN:
   Debtor Aniount:                         $402..00

   Creditor:                               MONMOUTH OCEAN COLLECTION SVC

   CIVIL NEW FIUNG • 12/08/1999

   Filing Number:                          0(0162221999
   H!ddE!n Filing Ntnnbar:                 0162221999
   Original Filing Nu1nber:
   Certificate Numlwr:
   Volume Nuinber:
   Page Number:
   Original Book:
   Origi11al Page:
   IRS Serial Nu111bar:
  Filing Type;                             OVIL NEW FILING
  Action Type:                             OVJL NEW FILING
   Unlawful Do1ainer:




                                          16
tndMdualCase   I KOM!TO, EDWARD I 09125119
         Repon5:19-cv-04679-JLS    Document         I Reference:
                                           02:542PMFiled         NIA Page 87 of 111
                                                           10/07/19


   Fllhig Date:                           12/08/1999
   Relea5e     Oa~

   Filing Offl<c:                         BERGEN COUNTY SPECIAL CIVIL COURT
   Court ID;                              NJBERMl
   Venue:                                 10 MAIN ST HACKENSACK, NJ 7601
   County:                                BERGEN



   Debtor:                                KOMITO, EDWARD
   Debtor AdclMss:                        577 EDER AVE WYCKOFF. NJ 07481
   Debtor Type;                           INDMOUAL
   DebtorSSN:
   Debtor Amou11t:                        $402.00

                                          MONMOUTH OCEAN COLLECTION SVC


   CIVIL DISMISSAL - 12/26/1996

   Filing Ntunber:                        Ll1210319962
   Hidden Filing Ntnnbcr:                 1210319962
   Original Filing Nuinber:
   Certificate Number:
   Volume Number:
   Page Number.
   Original Book:
   Original Page:
   IRS Serial Number:
   F[llng Type:                           CIVIL DISMISSAL
   Action Type:                           CIVIL DISMISSAL
    unla~vful   Detainer.
    fi/i11g Dale:                         12/26/1996
    Rele;ise Date:                        08/27/1997
    Filing Office:                        BERGEN COUNTY SUPERIOR COURT
   Court ID:                              NJBERLl
    Veuu ..:                               10 MAIN ST HACKENSACK, NJ 7601
   county:                                BERGEN



    Debtor:                               KOMITO, EDWARD
    Debtor Address:                        351 ANDERSON ST HACKENSACK, NJ 07601
    Debtor Typo:                          INDIVIDUAL
    DebtorSSN:
    Debtor Amount:


   CTedftor:                              BANK OF NY

    CIVIL JUDGMENT RELEASE • 03/14/1994

    Filing Number.                        JC9161994SC2
    Hidden Filing Nun1ber:                91619942
    Original Filing Nun1b11c
    Certificate Nun1bac·




                                          17
Individual
        Case        I KOMITO, EDWARD I 09125119
                5:19-cv-04679-JLS
           Re[J<Jrt                    Document          I Reference:
                                                02:542PMFiled         NIA Page 88 of 111
                                                               10/07/19


   Creditor:                                      CALLAHAN LAWYERS SERVICE

   CIVIL NEW FIUNG - 07/24/1992

   Filing Number.                                  5(6533219925(2
   Hidden Filing Nu1nber;                          6533219922
   Original Filing Nurnber;
   Certificate Number:
   Volume Number:
    Page Numllllr:
    Original B:uok:
   Orighlal Page:
    !RS Serial Number:
    Fifing Type;                                   CIVIL NEW FILING
    Action Type:                                   CML NEW FILING
    U1lla1111ful Detainer.
    Fillng Date:                                   07/24/1992
    Release Data:
    Fiiing Offl~e:                                 BERGEN COUNTY SPECIAL CML COURT
    CQUrt ID:                                      NJBERMl
    Venue:                                         10 MAIN ST HACKENSACK,   NJ 7601
    County;                                        BERGEN



    Debtor:                                        KOMITO, EDWARD
    Debtor Address;                                 151 PROSPECT AVE HACKENSACK. NJ 07601
    Debtor fype:                                   INDMDUAL
    DebtorSSN:
    Debtor Amount:                                 $1,000.00

    Creditor:                                      PARAMUS HONDA

    Bankruptcy..Records·
CASE NUMBER: 2:04-BK-43720 FILING TYPE: BANKRUPTCY AUNG DATE: 10/21/2004
  CASE INfQRMATION



  ciise Title:                IN RE: EDWARD KOMITO, ATKINS MINASSIAN & TAFURI SUNSHINE
  ooc!ret N1.onber:           2:04-BK-43720           FiUng Date:           10/21/2004
  Court;                      U.S. BANKRUPTCY COURT, Filing Office:         NEWARK
                              DISTRICT OF NEW JERSEY
                              (NEWARK)
  Judge:                                              Filing State:         NJ
  Case Type:                  BANKRUPTCY
  FHlng Chapter;              CHAPTER13              Case Details:           NO ASSET
  Case Status:                                       Statut Set By:
  Case Status Date:                                  Case Status Tl!ne:
  case Status Flag:                                  Dii;1nissed O<ite:
  Discharge Date:             12/02/2008             Terminated Date:
  Reopened Date:                                     Retem1inated Date:
  Other Docl,ets:                                    Final Decree Date:
  Other Dockets Tith!:



                                                   19
Individual Report I KOMITO, EDWARD I 09/25119 02:54 PM I Reference: NIA
          Case 5:19-cv-04679-JLS Document 2 Filed 10/07/19 Page 89 of 111

 Pr~vious    Chapter;


 Nature of Suit:
 t<ey Nature of Suit          BANKRUPTCY CHAPTER 13
 Key Nature of Suit Code:     060.30
 Demilnd Arnouot:


 Scheduled 341 Description:                            Scheduled 341 l.Qcation:
 ScheduhuJ 341 Date:          12/07/2004               Scheduled 341 Time:



 DEBTOR INFORMATION



 Debtor Name:                 KOMITO EDWARD            Date Added:
 Al(A;
 SSN:                         XXX-XX-1789
 FEIN:

 Address:                     577 EDER AVE WYCKOFF,
                              NJ 07481-1145
 Reported Date:
 Additional Info:
 Phone:                                                Web Address:


 Dl!btor Attomey:             WILUAM C JAEKEL          Attorney Ema!I:
 Attorney Status:                                      Attorney Tenninate Date:


 Atton1ey Firm Name:          WILLIAM C JAEKEL
 Address:                     41 ORCHARD ST STE 101
                              RAMSEY, NJ 07446-1158
  Reported Dato:
 Additional Info:
 Pho11e:
 Fllx:


  Debtor Ninne:               ATKINS MINASSIAN &       Date Added:
                              TAFURI SUNSHINE
 AKA:
 SSN:
  FEIN:


  Address:                    577 EDER AVE WYCKOFF,
                              NJ 07481-1145
 Reported Date:
 Addltioual Info:
 Phone:                                                Web Addti!SS;



 TRUSTEE INFORMATION




                                                      20
Individual Repon
        Case     I KOMTTO, EDWARD I 09125119
               5:19-cv-04679-JLS     Document         I Reference:
                                             02:542PMFiled         NIA Page 90 of 111
                                                            10/07/19

 fnJstee N11me;                GREENBERG MARJE ANN                Date Added:
 AKA;


 Address:                      30 lWO BRIDGES RD STE
                               230 FAIRFIELD, NJ 07004-
                               1550
 Reported Date:
 Additional Info:
 Phone:                        (973} 227-2840                     Web Address:



  Lawsuit Records
   Case Number:        DC-013167-     Case Title:                                Date filed; 06/17/200
                       2004                                                                4

   PLAINTIFF INFORMATION
   Plaintiff Na1ne:    AMERICAN EXPRESS CENTURION
   DOB;                               Gender.
   Business Oun(s);                   Headqllilrters·
                                      Dun(s):
   SSN(s):


   PLAINTIFF ATI'ORNEY
   N;ime:          LYONS              Type:
                       DOUGHTY &
                       VELD HUIS
   Firm;                              Bar Number..           8568021488
   Foroi911
   Registration:


   SUPERIOR COURT JUDGEMENT
   An1ount:     $12,856.76            Case Status:
   Disposition                        Disposition O<ite:
   Status:
   Debt Description;


   DEFENDANT INFORMATION
   Defendant Na1ne: KOMITO, EDWARD
   Role:                         Foreign
                                      Registriltion:
   DOB:                               Gender:
   Business Oun{~):                   Headquarters'
                                      Oun{s):
   SSN(s):                            Driver's license;
   Address:            577 EDER AV    Reported Date:         06/17/2004
                       WYCKOFF, NJ
                       07481

   COURT & CASE INFORMATION
   Case Title:                        Case Nurnber:          DC-013167-
                                                             2004
   Case- Status:       JUDGMENT       Status Date:
                       ENTERED
   Estate Status:                     Case   Da:s~ription:




                                                             21
lndMdnal
     CaseReport I KOMITO, EDWARD IDocument
            5:19-cv-04679-JLS      09/25119 02:54
                                               2 PM  I Reference:
                                                  Filed  10/07/19 NIA Page 91 of 111


   Judge:                              Court locaiion:
   Court Name:         BERGEN          Court Phone:

                       COUNTY
                       SUPERIOR
                       COURT
   Trial Type;                         Trial Length;
   Tti<1I Date:
   Cil511 Numb&:       DC-006190-      Case Title:                          Dilte Filed: 03/12/200
                       2003                                                            3

   PLAINTIFF INFORMATION
   Plaintiff Name: NOTO, JOSEPH C
   DOB:                                Gender:
   Business oun(s):                    Headquarters'
                                       Dun(s}:
   SSN{s):


   PLAINTIFF ATTORNEY
   N<ime:         NOTO JOSEPH (Type:
   Firn1:                              Bar Niunber:            0017031368
   Foreign
   R.egfatl'<ltion:

   SUPERIOR COURT JUDGEMENT
   Amount:      $3,688.50              Case Status:
   Disr>osition                        Di~position     Date:
   Status:
   Debt Description:


   DEFENDANT INFORMATION
   Defendant Name: KOMITO, EDWARD
   Role:                               Foreign
                                       R11gistration:
   DOB:                                Gender;
   Business Dun(!;):                   He11dquarters'
                                       Dun(s):
  SSN{sJ:                              Driver's Lkense:
   Address:            577 EDER AV     Reportod Date:          03/12/2003
                       WYCKOFF, NJ
                       07481

  COURT & CASE INFORMATION
  Case 11tl<~:                         Case Nu1nber;           DC-006190-
                                                               2003
  Case Status:                         Stattss Date:
  Estate Status:                       Case Description:
  Case Type:           32000-CONTRC-REG
  Date Filed:          03/12/2003   lotation Filed:            BERGEN
  Flllng Type:                      State Filed:               NJ
  Judge:                            Court Loc01tion:
  Court Narne:         BERGEN       Court PhonG:
                       COUNTY
                       SPECIAL CIVIL
                       PART


                                                               23
Individual Report/
        Case       KOMITO, EDWARD/ Document
              5:19-cv-04679-JLS    09125119 02:54
                                                2 PM  J Reference:
                                                   Filed   10/07/19NIA Page 92 of 111


   Trial Type;                         Trilli Length:
   Tri<tl Date:
   Case Nu1nber:       DC-016222-      Case Title:                       Date Filed: 12/08/199
                       1999                                                        9

   PLAINTIFF INFORMATION
                  MONMOUTH OCEAN COLLECTION SVC
   Plaintiff Nan1e:
   DOB:                                Gender:
   Susincss Ouri{s};                   He.1tlquarters'
                                       Dun(s):
   SSN(s):


   PLAINTIFF AITORNEY
   Nan1e:         MEISENBACHER Type;
                  &SONS
                  RAYMOND
   Firm:                       Bar Nun1ber:                 7324698700
   Foreign
   Registration:


   SUPERIOR COURT JUDGEMENT
   A111ount:    $402.00                Case St11tus:
   Disposition                         Disposition Date:
   Status:
   Debt Description:


   DEFENDANT INFORMATION
   Defendant Name: KOMITO, EDWARD
   Role:                               Foreign
                                       Registration:
   DOB:                                Gender:
   Business Dun(s):                    Headqtrarters'
                                       Oun(s):
   SSN{s}:                             Driver's Licans11:
   Address:            '577 EDER AV    Reported Datil:      12/08/1999
                       WYCKOFF, NJ
                       07481

   COURT & CASE INFORMATION
   Casi! Title:                        Case Nurnber:        DC-016222-
                                                            1999
   Case Status:        JUDGMENT        5tiltus Date:
                       ENTERED
   Estate St11tus:                     Case Description:
   Case Type:          32000 - CONTRC-REG
   Date Filed:         12/08/1999    Location Flied:        BERGEN
   Fifing Type:                      Stato Filed:           NJ
   Judge:                              Court Loi:ation;
   Court Naine:        BERGEN          Court Phone:
                       COUNTY
                       SPECIALCML
                       PART
   Trial Ty1le:                        Trial Length:
   Trial Date:



                                                            24
Individual
       CaseReport I KOMITO, EOWARD IDocument
              5:19-cv-04679-JLS     09125/19 02:54
                                                 2 PM  I Reference:
                                                    Filed   10/07/19NIA Page 93 of 111


   Case Nun1ber:                         Case Title:                      Data Filed: 11/18/199
                                                                                    7

   PLAINTIFF INFORMATION
   Plaintiff N<ime: EIFFEL TOWER CO OP INC
   DOB:                           Gender.
   Business oun(s):                      He<1dqu11rters'
                                         Dun(s}:
   SSN(s):


   PLAINTIFF AlTORNEY
   Na1ne:                 GREENBAUM      Type:
                          ROWES
   Finn:                                 Bar Number:
   Foreign
   Re9istrattorn


   SUPERIOR COURT JUDGEMENT
   A1nount:                              Case Status:        CLOSED
    Disposition                          Disposition Date:
    Status:
    Debt Description:


    DEFENDANT INFORMATION
    Defendant Nan1e: NATIONAL COMMUNflY BANK OF NEW JERSEY
    Role:                        Foreign
                                 Registration:
    DOB:                                 Gender:
    Business 01111(1;}:                  Headquarters'
                                         Dun(s):
    SSN{s)!                              Driver's License:
    Defendant Na1ne: BANK OF NEW YORK
    Role:                         Foreign
                                  Registratlo11:
    DOB:                                 Gender.
    Business Dun(~):                     He11dquarters'
                                         Oun(s):
    SSN(s):                              Driver's Ui:ensa:
    Defendant Na111e:KQMITO, EDWARD
    Role:                         F<>relgn
                                  Registration:
    DOB:                          Gender:
    Business Dun(~);                     li~mdq11art~rs'
                                         Dun{!;):
    SSN(s}:                              Driver's License:
    Address:              577 EDER AVE   Reported Date:      11/18/1997
                          WYCKOFF, NJ
                          07481

    COURT & CASE INFORMATION
    Case Title:                          Case Number.
    Case Status:          CLOSED         Status Date:
   Estate Status:                        Case Description:
   Case Type:             32000 ·CONTRACT
    Date Flied:           11/18/1997     location FU&!:      BERGEN



                                                             25
lndividuaJ
       CaseReport J KOM!TO, EDWARD I 09125119 02:54 PM j Reference: NIA
              5:19-cv-04679-JLS    Document 2 Filed 10/07/19 Page 94 of 111                .
  Fllin9 Type:                     State Filed:          NJ
  Judge:                           Court LOC<Jtion:
  Court Name;          BERGEN      Court Plione:
                       COUNTY
                       SUPERIOR
                       COURT
  Trial Typ'1:                     Trlal Length:
  Trial Date:


  DISPOSITION
   Disposition Date: 06/15/1998    Disposition:          SEffiED
  Case Number:                     C;ise Title:                    Date Filed: 04/04/199
                                                                             7

  PLAINTIFF INFORMATION
  Plaintiff Narnc: VARGAS, FRANCISCO
   DOB:                            Gender.
  Busine51i Dun(s):                Headquarters'
                                   Oun(s):
  SSN(s):


   PLAINTIFF ATfORNEY
  Na1ne:          PETERSON         Type:
   Fir1n:                          Bar Number:
  Foreign
  Re9trtration:

  SUPERIOR COURT JUDGEMENT
  Atnount:                         case Status:          CLOSED
  Disposition                     · Disposition Datw.
  Status:
  Debt Description:


  DEFENDANT INFORMATION
  Defendant Name: DOES A 0, JOHN
  Role;                          Foreign
                                   Registration:
  DOB:                             Gender:
  Business Dun{s):                 Headquarters'
                                   Dun(s}:
  SSN(s):                          Driver's License:
  Defendant Name: ABC CORPORATIONS
  Role:                            Foreign
                                   Regl~tratlon:
  DOS·.                            Gender:
  Business   Oun{~):               He11dqt1arters'
                                   Dun{s):
  SSN(s}:                          Driver's License:
  Defendant Na1ne;INDUSTRIAL EQUIPMENT LEASING COMPANY
  Role:                         Foreign
                                   Registration:
  DOB:                             Gender:
  Business Dun{s):                 Headq1111rters'
                                   Dun!si:
  SSN(s):                          Driv~r·s   License:



                                                         26
lndi,idual Repo" I ROMITO, EDWARD I 09125119 02:54 PM I Reference: NIA
       Case 5:19-cv-04679-JLS Document 2 Filed 10/07/19 Page 95 of 111

   Address:         35JOHN ST    Reported Date:           04/04/1997
                    HALEDON, NJ
                    07508
   Defc11da11t Mame:KQMITO, EDWARD l
   Role:                         Foreign
                                     Registration:
   DOB:                              Gende~

   Business Dun{s}:                  Headquarters'
                                     Dun/s):
   SSN{s}:                           Driver's License:
                                     Reported Date:       04/04/1997

   COURT & CASE INFORMATION
   Case Title:                       Case Number:
   C;:ise Status:     CLOSED         Status Date:
   Estate Statu!l:                   Case Description:
   C<1se Type:        56610 ·AUTO
   Date flied;        04/04/1997     Lo.:ation Filed:     PASSAIC
   Filing Type:                      State Flied:         NJ
   Judge:                            Court l<:11:ation:
   Court Name:        PASSAIC        Court Phone:
                      COUNlY
                      SUPERIOR
                      COURT
   Trial Type:                       Tri;il Length:
   Trial Date!:


   DISPOSITION
   Disposition Date: 07/09/1998     Disposition:          DISMISSED
   Case Number~                     C11se Title:                       Date filed: 12/26/199
                                                                                 6

   PLAINTIFF INFORMATION
   Plaintiff Name:    BANK OF NEW YORK
   DOB:                            Gender:
   auslness Dun(s):                 Headquarters'
                                    Dun{s):
  SSN{s):


  PLAINTIFF AITORNEY
  Nanie:         SHAUIAN            Type:
                      CAM MARA
  Firm:                             Bar Nun1ber:
  Foreign
  Registration:

  SUPERIOR COURT JUDGEMENT
  A1nount:     $64,211.00           Ci'lse Slntus;        CLOSED
                                    Dl~posltion   Date:
  Status:
  Debt De$cription:


  DEFENDANT INFORMATION




                                                          27
lndMdual Repon
      Case     I KOMfTO, EDWARD IDocument
            5:19-cv-04679-JLS                 2 PM/
                                 09125119 02:54     Reference:
                                                 Filed 10/07/19NIA Page 96 of 111


   Defendant Nt1r11e: KOMITO, EDWARD
                                   Foreign
                                       Regittration:
   DOB:                                Gender.
   Business Dun{s):                    Headquarter'$'
                                       Oun{sf.
   5SN(s):                             Drivl!r's License:
   Address;            351 ANDERSON Reported Date:          12/26/1996
                       ST
                       HACKENSACK,
                       NJ 07601

   COURT & CASE INFORMATION
   Case Title:                         Case Number:
   C<1se Status:       CLOSED         Status Date:
   Estate Status:                     Case Oesaiptlon:
   Case Type:          32000 - CONTRACT
   Date Filf!d:        12/26/1996    Location filed:        BERGEN
   filh1g Type:                        State Filed:         NJ
   Judge:                              Court Lo.::11tion:
   Court Nanie:        BERGEN         Court Phone:
                       COUNTY
                       SUPERIOR
                       COURT
   Trilli Type:                       Trial Length:
   Trial Date:


   DISPOSfnON
   Disposition Date: 08/27/1997        Disposition:         DlSM!SSED
   Case Nu1nber:                      Case nue:                          Date Filed; 06/19/199
                                                                                   s
   PLAINTIFF !NFORMATION
   Plaintiff Naine:    GENERAL ACCIDENT INSURANCE COMPANY
   DOB:                               Gender.
   Business Oun(s}:                    Headq11<1rters'
                                       Dun{s):
   SSN(s)!


   PLAINTIFF ATTORNEY
   Name:          ARTHUR Z.           Type:
                  CHARSINSKV
   Firm;
   Forei91t
   Registration:


   PLAINTIFF INFORMATION
   Plaintiff Name: PHOENIX DOWN CORPORATION
   DOB:                               Gender:
   Business D11nfs):                  Helldquarters·
                                      Dun{s):
   SSN(s):




                                                            28
Individual Reporl
        Case      I KOMITO, EDWARD I 09125119
               5:19-cv-04679-JLS      Document         I Reference:
                                              02:542PMFiled         NIA Page 97 of 111
                                                             10/07/19


   PLAINTIFF AITORNEY
   Name:                ARTHUR Z.    Type;
                        CHARSINSKY
   Firm:                             611r Nun1ber:
   Fo1'ei9n
   Reglstr;:ition:

   SUPERIOR COURT JUDGEMENT
   A1nount:                          Case St;itm;;       CLOSED
   Disposition                       Disposition Data:
   Status:
   oebt Dascriptfon:


   DEFENDANT INFORMATION
   Oefenda1rt N<1rne:JAMES D. CUMMINS, CO.
   Role:                             Foreign
                                     Registration:
   DOB:                              Gender:
   Business Oun(s);                  Headq1,mrters·
                                     Dun(sJ;
   SSN(s):                           Driver's License:
   Defundant Naitu:i:TJU TECH ENGINEERING
   Role;                            Foreign
                                     kegistratlon~
   DOB:                              Gender.
   Business Duu{s):                  Headquarters'
                                     Dun{s):
   SSN{s):                           Driver's License:
   Defendant Name: FALLS GLASS OF UTILE FALLS
   Role;                          Foreign
                                     Registration:
   DOB:                              Gender.
   Business Dun(s):                  Headquarters'
                                     Dun(s):
   SSN(s);                           Or/ver's License:
   Defendant Naine:JNDUSTRIAL RESURFACING
   Rolo:                             ForeJgn
                                     Rcglsb<ltion:
   DOB:                              Gender:
   Business Dun(s):                  Headquarters'
                                     Oun{s):
   SSN(s}:                           Driver's License:
   Defendant Narne:KOMITO, EDWARD
   Role:                        Foroign
                                     Registration:
   DOB:                              Gender.
   Busb111ss Dun(s):                 Headquarters'
                                     Oun(s}:
   SSN(s):                           Driver's License:
   Defendant Na1ne:ALL INDUSTRIAL ROOFING CO., INC.
   Role:                             Foreign
                                     Regl~tration:
   DOB;                              Gender;
   Busines~   Dun{s):                Headquarter.I'
                                     Dun(s):
   SSN(s);                           Dtlvet's L!""nse:




                                                         29
Individual
       CaseReport I KOM!TO, EDWARD JDocument
              5:19-cv-04679-JLS     09125119 02:54
                                                2 PM  I Reference:
                                                   Filed  10/07/19 NIA Page 98 of 111


   Defendant N;ime: HAUBENSTOCK, ALLAN S.
   Role:                         Foreign
                                 Registration:
   DOil:                         Gender.
   Busin!!SS Dun(s):             Headqu,1rters'
                                 Dun(s):
   SSN(~);                       Driver's license:
   Defe11dant Ninnt!: BEAM REALTY CO.
   Role;                            Foreign
                                    Registration:
   DOB:                             Gender:
   Busi11<!SS Dun{s):               Hea.dquarters'
                                      Oun(s):
   SSN(sJ:                            Driver's License:
   Address:           227 MCKINLEY Reported Dilte!         06/19/1995
                      RIDGEWOOD,
                      NJ 07450

   COURT & CASE INFORMATION
   Case Title:                        Case Nuinber:
   Case Status:   CLOSED              Status Date:
   E$tate Status:                     Case Oescripticin:
   C<1seTy~           42000 ·PIP COVERG
   Date Flied;        06/19/1995     Location Filed:       PASSAIC
   Filing Type:                      State Filed:          NJ
   Judge:                            Court Location:
   Court Name:        PASSAIC         Court Phone:
                      COUNTY
                      SUPERIOR
                      COURT
   Trial Type:                        Trial Length:
   Tria.1 Date:


   DISPOSITTON
   Dispo~ition Date: 04/14/1997       Disposition:         SITTLED
   Case Number:                       CaseTitle:                        Di.It<> l'il<>d: 02/16/199
                                                                                         4

   PLAINTIFF INFORMATION
   Plaintiff Name: CALLAHAN LAWYERS SERVICE
   DOB:                               Gender:
   Business Oun(s}:                   Headqunrtern'
                                      Dun(s):
   5SN(s}:


   PLAINTIFF ATTORNEY
   Na1ne:.        MONAGHAN           Type:
                      AND
                      MONAGHAN
   Firm:                              Sar Ntunber:
   Foreign·
   Reg!~rat!on:



   SUPERIOR COURT JUDGEMENT



                                                           30
Individual Report
        Case      I KOMITO, EDWARD I Document
               5:19-cv-04679-JLS     09125119 02:54
                                                  2 PM I Reference:
                                                     Filed  10/07/19NIA Page 99 of 111


   An1ount:                $45.00           Case Status:
   Disposition                              Disposition Date:
   Status:
   Dl!"bt Descri1ltl<Jn:


   DEFENDANT INFORMATION
   Defendant Na1ne:KQMITO, EDWARD
   Role:                        Foreign
                                Registration:
   DOB:                         Gender:
   Business Dun{s}:             Headquarters'
                                            Dun{s);
   SSN(s):                                  Driver's Ucense;
   Address:                351 ANDERSON Reported Date:          02/16/1994
                           ST
                           HACKENSACK,
                           NJ 07601

   COURT & CASE INFORMATION
   Case Title:                             Case Nu1nber:
   case Status:  JUDGMENT                  Status Date:
                           ENTERED
   Estate Status:                          Case Description:
   Case Type:              32000 ·CONTRACT
   Date Filed:             02/16/1994      Location Filed;      BERGEN
   Filing Type:                            State Flied:         NJ
   Judge:                                  Court location:
   Court Na1ne:            BERGEN          court Phone:
                           COUN1Y
                           SPECIAL CIVIL
                           PART
   Ttial Type:                             Trial Length:
   Trial Date:
   Case Nun1ber.                           Cilse Title:                      Date ~lied: 07/24/199
                                                                                       2

   PLAINTIFF INFORMATION
   Plaintiff Naine:    PARAMUS HONDA
  DOB:                                     Gender:
  Business D11n{sJ;                        Headquarter.;:·
                                           Dun{s):
  SSN(s):


  PLAINTIFF ATIORNEY
  Name-:         PROSE                     Type:
  Firm:                                    Gar Nun1ber:
  Foreign
  Registration:


  SUPERIOR COURT JUDGEMENT
  A1nount:            $1,000.00            Case Status;
  Disposition                              Olspo5it!on Date:
  Statw;:
  Debt Desc;:rlpt!on:




                                                               31
Individual
       CaseReport/ KOM/TO, EDWARD/Document
              5:19-cv-04679-JLS    09125119 02:54
                                               2 PM/  Reference:
                                                  Filed 10/07/19 NIA Page 100 of 111



   DEFENDANT INFORMATION
   Defendant Nanie-: KOMITO, EDWARD
   Role:                              foroign
                                      Registration:
   DOB:                               Gender:
   Business Oun(s):                   Headquarters'
                                      Dun(s):
   SSN{sJ:                            Driver's License:
   Addreu:            151 PROSPECT Reported Di'lte;        07/24/1992
                      AV
                      HACKENSACK,
                      NJ

   COURT & CASE INFORMATION
   Case Title;                        Case Number:
   Case Status:                       Status Date:
   E~tate St11tus:                    Case Oesaiptfon;
   Case Type:         32000 *CONTRACT
   Date Filed:        07/24/1992   LQcation Fil<1d:        BERGEN
   Filing Type:                       State Filed:         NJ
   Judge:                             Court l1;1catio'1:
   Court Name:        BERGEN          Court Phone:
                      COUNTY
                      SPECIAL CIVIL
                      PART
   Trial Type:                        Trial J.ength:
   Trinl Date:

  Docket.Records
   FIUNG DATE: 12/08/1999 CASE NUMBER: DC-016222~99 CASE mLE: MONMOUTH
  OCEAN COLLECTION SVC v. EDWARD KOMITO
  CASE INFORMATION
  Case Titfu:                                       MONMOUTH OCEAN COLLECTION SVC v. EDWARD KOMITO
   Fi/fng State:               NEW JERSEY                Filing c;:ounty:      BERGEN
   Fi/Ing Date:                12/08/1999                       Division:
   Case Nu1nber:               DC-016222-99                     Case Nvmber OC:              002-DC-016222-99
                                                                Case Subdivision DC:
  Case Type/Subtype;           QVIL CONTRACT-REG
  Key Nature of Suit:          Contracts                        l{ey N<?tUre of Suit Code;   130



  Court:                       SUPERIOR COURT

  Jury Dema11d:                                                 Clalrn/OemandA1nount:        $402.00

  Judge or Authori:zer:

  Case Status:                 JUDGMENT ENTERED




  DISCLAIMER: This Data is provided for informational purposes only and it is not the official record. For
  copies of official record {of an incarceration, convlct'1on or court filing record) contact the agency or court. In



                                                           32
Individual
     CaseReport I KOM/TO, EDWARDDocument
           5:19-cv-04679-JLS     I 09125119 02:54 PM I Refem1ce:
                                             2 Filed    10/07/19NIAPage 101 of 111


   addition to any obligations under your Subscriber Agreement, your use of this data may be governed by the
   Supplier Additional Terms (see Footer).


   PARTY INFORMATION
   Party N11mber:                                        Participant Id:
   Name:                                                 Party Type:
   AIU\ Type:                                           AICA:
   DOB:                                                  Date of Oe;1th:
   OL Nun11Jer;                                          Miscellaneous:
   Party Status:                                         Other lD Numbers:




   AITORNEY INFORMATION
   Attorney;                                             Attorney Status;
   Role:                                                 Bar Nwnber;
   Fax:
   E1naU;

   Fir1n Name:                MEISENBACHER & SONS RAYMOND
   Finll Status:


   PARTY INFORMATION
   Party Nu1nber:                                        Participant Jd:
   Name:                                                 Party Type:
   AKA Type:                                            AKA:
   0013:                                                Date of Death:
   OL N1nnber:                                          Miscellaneous:
   Party Status:                                        OtherlD Nu111bers:




   FILING DATE: 11/18/1997 CASE NUMBER; l-010783-97 CASE TITLE: Eiffel Tower CO Op
   Inc v. National Community Bank Of New Jersey
   CASE INFORMATION
   Case 1itlct
                                               Eiffel Tower CO Op Inc v. National Community Bank Of New
                                               Jersey
   Filing State:              NEW JERSEY                Filing County:              BERGEN
   Filing Date:               11!18/1997                Division:
  Case Number:                l-010783-97               Case Number DC:             002·L-010783-97
                                                        Case Subdivi~ion DC:
  Case Type/Subtype:          Civil Contract
  Key Nature of Suit:         Contracts                 Key N11ture of Suit Code:   130


  Court:                     SUPERIOR COURT

  Jury Oen1and:                                         Claim/Derna11d Ainount:

  Dispo5ltio11:              SETTLED                    Disp1:1sitlon Date:         06/15/1998
  Judge or Authorizer:




                                                   33
     CaseReport
Individual 5:19-cv-04679-JLS
                I KOMITO, EDWARDDocument     2 Filed
                                 I 09125119 02:54      10/07/19NIAPage
                                                  PM I Reference:                                  102 of 111


                                Closed




   DISCLAIMER: This Data is provided for informational purposes only and it is not the official record. For
   copies of official record (of an incarceration, conviction or court filing record) contact the agency or couit. In
   addition to any obligations under your Subscriber Agreement. your use of this data may be governed by the
   Supplier Additional Terms (see Footer).


   PARTY INFORMATION
   Party N\nnber:                                             Partit:iµarit id:
   Narnw:                                                     Party fype:
   AKA Type'.                                                 Ail A:
   DOB:                                                       Dote cf O¢nth:
   01. Number:                                                !Vliscolleneous:
   l';;rty Status:                                            Other !O   Nt.111~rs:




   A TIORNEY INFORMATION
   Attorney:                   Greenbaum Rowe S               Attorney Statirn;
   R!Jlo:                                                     Bar NMmber;
   Fax:
   !:1nal!:


   Finn Narno:
   firm Stitus:


   PARTY INFORMATION
   Party Nuniber:                                             Partidp<1nt 1<l:
   Nao1e:                                                     P'1rty Type;
   AKA Type:                                                  AKA;
   DOS;                                                       Oilte of Death:
   OL Numbor:                                                 r.-1'~odlaneous:

   P:irty St,;tus:                                            Oth;:r IO NumW:irs:




   PARTY INFORMATION
   Party Nuinbar:                                             ?;;;rtidµunt Id;
   Natne:                                                     Party Type:
   AKATypn:                                                   AKA:
   DOS:                                                       D1HC of u.,..1t!J;
   DL Number;                                                 1"11st$!li!n'10\ls:
   Party St;i\us:                                             Other !D   l~urn!Nrn:




   PARTY INFORMATION
   Party Number:                                              Partidpant Id;
   Name:                                                      ?1'lrty Ty[W;

   AKA Tyµe:                                                  AKA:




                                                         34
    Case 5:19-cv-04679-JLS Document 2 Filed 10/07/19 Page 103 of 111
Individual Report I KOMITO, EDWARD\ 09125119 02:54 PM I Reference: 1V!A


   DOil:                                                      DatB of Death:
   Dt Nt1n1b2r:                                               i\1h~eH.ineDl!f;
   Party S1nt11s:                                             Oth~-r   ro Num!wn;:




   FILING DATE: 04/04/1997 CASE NUMBER: L-002595"97 CASE IDLE: Francisco Vargas v.
   John Does AD
   CASE INFORMATION
   C;oisu Tit!\!:                                  Francisco Vargas v. John Does AD
   Filing State;                NEW JERSEY                    f.ll!n9 County;             PASSAIC
   Filing Oats;                 04/04/1997                    Division:
   Case Nu1nh.cr.               L-002595-97                   Cato Nun1b1:u OC:           016-L-002595-97
                                                              Case Sub<livhlon DC:
   Case Type/'\'.i;btyp;:,:     Civil Auto
   Key Nature of Suit:          Motor Vehicles                                            300



                                SUPERIOR COURT




   Disposition:                 DISMISSED                                                 07/09/1998
   Judge er Authorizer:


   Case Status;                 Closed




   DISCLAIMER: This Data is provided for informational purposes only and it 1s not the official record. For
   copies of official record (of an incarceration, conviction or court filing record} contact the agency or court. In
   addition to any obligations under your Subscriber Agreement, your use of this data may be governed i:iy the
   Supplier Additional Terms (see Footer).


   PARTY JNFORMATION
   Party Nuuibur:
   Name:                                                      f'a,ty Type:
   AXA Typ!.l:                                                AKA:
   DOB:                                                       Date of D11atil:
   DL Number:                                                 f.flis<::eUanecos:
   P;irty Status:                                             Other !fJ NU!!\h~t$;




   ATTORNEY INFORMATION
   Attorney:                    Peterson                      AttGm?y Statu5:
   Ro!e:                                                      Bar Number.
   Fax:
   !'.mail:


   Finn Narne:
   firn;   S~atus:




                                                         35
     CaseReport
Individual      I KOMITO, EDWARDDocument
           5:19-cv-04679-JLS     I 09125119 02:54 PM I Reference:
                                             2 Filed   10/07/19 NIAPage                104 of 111



   PARTY INFORMATION
   ?arty Number:                                    Part:idµ;;tJi: id:
   Na•~eo                                           ?,>rty Ty;:rw
   AK.'\ Tjlp'1:                                    AKA;
   DOB:                                             Dat0 of 0&11th;
   OL Nvr0b0r:                                      Misc1:11fun;?0\1!;;"
   ?any SL1tus:                                     Other to N1.Hnkrt;




   PARTY INFORMATION
   ?arty Number:                                    Pari:kipant Id:
   Nain•r                                           Party Ty[R:
   AKA Type:                                        AKA:
   DOB:                                             tl;>t<l of Dcc.!h:
   DL Number:                                       Mi5t01!0naous:
   P;1rty Status:                                   DthBr ID Number%:




   PARTY INFORMATION
   Party N1.1t11bR!':                               Partkip;n'lt ltl:
   Name:                                            Porty Typ0:
   AKA Type:                                        AKA:
   DOB:                                             Date of D0?th:
   OL Nu1nber:                                      Mi~te!!a nrous.·

   Party St0t:m:                                    Other ID N;.i1nb0rs:




   PARTY INFORMATION
   P;;rt:y NtFnbsr.                                 Partkipent :!d:
   NiHlllL                                          Party Type:
   AKA Type:                                        AKA:
   DOB:                                             Cate cf D01.ith:
   Dl Number:                                       !\1(~c11l!aneo(•S:

   Party Status:                                    Ottrnr 10 Nurn!:wrs:




   FIUNG DATE: 12/26/1996 CASE NUMBER: L-012103-96 CASE IDLE: BANK OF NEW
   YORK v. EDWARD KOMITO
   CASE INFORMATION
   Case Thie;                             BANK OF NEW YORK v. EDWARD KOMITO
   FiH•1g $~ate:           NEW JERSEY              Filing County:         BERGEN
   fiHng Date:             12/26/1996              l)ivision:
   Case Ntnnber:           L-012103-96             Ca~e N1Hnber PC:       002-L-012103-96
                                                  CJSC Svhcliv1slon DC:
   C.1sc 'fyp-0/Suhtyµe:   CIVIL CONTRACT
   ){ey Nature of Suit:    Contracts                Key No:tur., of Suit Code:   130




                                               36
    CaseReport!
Individual 5:19-cv-04679-JLS  Document
                 KOM!TO, EDWARD            2 Filed
                                I 09125119 02:54 Plvl I10/07/19    Page
                                                       Reference: NIA                               105 of 111


                                                              (,,5G Nvinh<jrQC;           002-SC-000916-94
                                                              Cuse $uh:i!vfoion DC:
   Ca$v Typ&/Subtype:            Civil Contract
   Key    N<rtur~   of 51.1it:   Contracts                                                130


                                 SUPERIOR COURT

   Jury o~mand:                                                                           $45.00


   Judge or Authorizer:


                                 Judgment Entered




   DISCLAIMER: This Data is provided for informational purposes only and it is not the official record. For
   copies of official record {of an incarceration, conviction or court filing record) contact the   agency or COL.rt. In
   addition to any obligations under your Subscriber Agreement, your use of this data may be governed by the
   Supplier Additional Terms {see Footer).


   PARTY INFORMATION
   P;>rty Nun1ber:                                            Partidpant l<l;
   Nerne;                                                     f\\rty Ty;m:
   AKA Type:                                                  AKA:
   POB:                                                       Date of De<lth:
   01,. Nu1nbor:                                              'Vlis(e!!aneous,
   ?arty Stat10:                                              Other 10     Nu<~bers:




   ATTORNEY INFORMATION
   Atturney:                                                  AtttWl1'1Y   Statv~:

   Role;                                                      Sar Ni1fnbt>r:
   Fax:
   £in11il:


   Flm1 Name:                    Monaghan And Monaghan
   Flnn Statwo:


   PARTY INFORMATION
   Party Nu1nber:                                             P;;rtkipant !cl:
   Niirne:                                                    Party Type:
   AKA Type:                                                  A1CA:
   DOS:                                                       Oiite of Di;ath:
   Ol NUOlbfaf;                                               l\.1isr1t!!aneou:;;
   ?arty StattJS:                                             Other 10 Numbers:




   FIUNG DATE: 07/24/1992 CASE NUMBER: SC-065332-92 CASE ffiLE: Paramus Honda v.
   Edward Komito




                                                         38
      Case 5:19-cv-04679-JLS Document 2 Filed 10/07/19 Page 106 of 111
Individual Report I KOMITO, EDWARD I 09125119 02:54 PM I Reference: NIA


   CASE INFORMATION
   ,;,,,sc Tit1e:                                  Paramus Honda v. Edward Komito
   HH11g State;                 NEW JERSEY                 t!ilog County;                 BERGEN
   ~Hi"D      Dat<>:            07/24/1992
   Ci!SB Numb1:1r;              SC-06S332-92                  Casi:> i'>h1rnber DC:       002-SC-065332-92
                                                              Ca5e Subdivbinn DC:
   C'-'i5e Tyµa/Subtyp-e:       Civil Contract
   Key Nature of Suit:          Contracts                                                 130


   Court:                       SUPERIOR COURT

                                                              Claim/Demand A,:nount:      $1,000.00




   DISCLAIMER: This Data is provided for informational purposes only and it is not the official record. For
   copies of official record (of an incarceration, conviction or court filing record) contact the agency or court. In
   addition to any obligations under your Subscriber Agreement, your use of this data may be governed b~1 the
   Supplier Additional Terms {see Footer).


   PARTY INFORMATION
   P.irty Nunil;mr:                                           Purtidp<1ITT: l!l:
   Narne:                                                     P<irty Typa;
   AKA Typa:                                                  AKA:
   DOB:                                                       Data of Death:
   DL Nun1bar:                                                Mli\,e!la0tD11t:
   i'arty Status:                                             Othiir !D N11n1bers:




   ATTORNEY INFORMA llON
   Att:crrmy:                   Paramus Honda                 A1ton10y Statut:            Pro Se
   Ro!0:                                                      Sur Nun1ber:
   fax:
   ;:1nail:


   Hrin Name:
   Finn    Stntu~:



   PARTY INFORMATION
   f>nrty No1nb0t:                                            P;;;rt\dp111tt id;
   Name:                                                      ~arty   Tyim:
   AKA Type:                                                  AKA:
   DOS:
   DL Nuniber:
   Party Status:




                                                         39
     Case 5:19-cv-04679-JLS Document 2 Filed 10/07/19 Page 107 of 111
Individual Report I KOMITO, EDWARD I 09125119 02:54 PM j Rej"erence: NIA




  ~~en-at< Fili~~c~>2"J;"
           , '"*~\,; _, --
  i'0\l&!J'ff»W,,
    ELK CAPITAL ADVISORS LLC
                                 1326 DOE TRAIL ROAD ALLENTOWN, PA 18104


    Vi!ing Datu:                 02/12/2016              Original Filing Oute;
    Fil!ng State:                                        Original Filing
                                                         CnuITTy:
    Original Filing Nu1nbvr:                             Filing Number:


    Corporation Numb;,r:         6358751                 Status Date:
    Duration:                                            D:irztion Date:


    St<JtUS~                     ACTIVE                  D;,t11 Effective:        10/13/2017
    Ouns!D:                      07-860-6520             filing Office Durw       36-195-5891
                                                         lO:
    Corporation Type;                                    U.C Budn;;ss Type;
    Business fyp<":              FICTITIOUS NAMES        Corpon1ti1:1n   Clas~:

    St&te TeX/Federal ID:
    Nutvs:


    Nan1e:                                               Stat\;$;
    Cmu.el!atio01 Date:                                  Renewal Datv:
    Cn:;iltian Date:


    Offke Where Filed:           SECRETARY OF STATE/CORPORATIONS DMSION
                                 203 NORTH OFFICE BLDG HARRISBURG, PA 17120

    Entity Name:                                         Entity F!ih!g OaNi:
    EiH!ty Filing Nun:bsr.                               Entity Jurisdiction
                                                         Stahl:

    OffiCfRS AND Ri;Gi5TEREO AGENTS


    Name:                        EDWARD KOMITO
    Title:                       OWNER
    Addreu:


                                 1336 DOE TRAIL ROAD ALLENTOWN, PA 18104




    Registered Agent:
    A;klr0ss:


    Authorized Capitz:i:                                 Actuil! AnltJUHt
                                                         Invested:
    Pa!ti on Cri!dlt Arnount;


   Stock Par Vz.lue lnt!kator:                           Sto;;k ?;;r Vah:;;,;
   Stodr iJru~d:                                         Stock A1.1thori:i:i!d
                                                         Sitar-es Qty:




                                                    40
     Case 5:19-cv-04679-JLS Document 2 Filed 10/07/19 Page 108 of 111
Individual Report j KOM/TO, EDiVARD I 09125119 02:54 PM I Reference: 1V/A


   Stork Dollar Value:                                            Stock Typ0:
   '.Stock Class:                                                 Vodnu
   Conv;!ttlblo:


   Ti!xlO:
   Frnni.:hisc A1nount;
   fn1nthite Stat!Js;


   f11x Factor;                                                   Tnx Pak! Amc11nt:
   T<:ital Tai( Capita!:                                          Tax Sniancc
   Ann;;;il R<fµott Hk0 Date:


   Effective Onto:                02/12/2016
   Hbtcry Code;                   MISCELLANEOUS                                        APPUCA TION FOR
                                                                                       REGISTRATION OF
                                                                                       FICT1TIOUS NAME


  "~ea1''Pfop~fzy & p_~§illj"t~-~@f~;>~-~~:;;'~il!ii::w~
 577 EDER AVE WYCKOFF, NJ 07481-1145
   DEED TRANSFER - BERGEN County 07/28/2005
   Situ~ Addtekl:          S77 EDER AVE                    Mailing Address:              105 BIRCH RD
                                WYCKOFF, NJ 07481-                                       FRANKLIN LAKES, NJ
                                1145                                                     07417-2701
   Owner:                       PRESTIGE DEVELOPERS        Co"Owner N.11m0;
                                INC
   Oc·n1er Rights:                                         Owner Re!;itionsh!p:          CORPORATION
   Absentee O~V!ler:                                       Corponite Owner:              YES
                                                           Partial Interest:
   Additional Owner l:          PRESTIGE DEVELOPERS        Arlditior.~! ·(h;;n;;r 2:

                                INC
   Owner l Ra!atlonship:                                   Otv110r 2 Rt!at1onthlp:
   Dwnenhip 1 Rights:           CORPORATION                Ownership 2
   Property Ty~:                SINGLE FAMILY              Land Use:                     SINGLE FAMILY
                                RESIDENCE -                                              RESIDENCE
                                TOWNHOUSE
   Budding Square f0<0t:                                   APN 5cquent1i Nuniher:        001
   Unformatted A?N:             7000400000000004           For111atted APN:              70-00400-0000-00004
   Original APN:                7000400000000004           Form.11tted APN - lR!S;
   FM'S Code;                   BERGEN                     F!PS State Code:              NEW JERSEY
   Courlty:                     BERGEN                     $tat0:
   1ransacticn Date:            07/28/2005                 Seller Nan10:                 KOMITO EDWARD
                                                                                         LAWRENCE
   Re.::or<ling Date:           0712912005                 Sale Prki:':                  $789,000.00
   Doo.i•n.snt Number:                                     T'"1pe of Ttamili..i:ion;     CONSTRUCTION LO.ll.N
   Soo!!/Pilge;                 8856/150                   D!i'i!d Type:                 GRANT DEED

   Mortg;ige Amo11rit:          $1,285,7SO.OO              Mortgag? Type:
   f;1ortgage Tcn11:                                       Mortgage Door.:! Type:        MORTGAGE DEED
   fvlcrtgage Da1e:             07/28/2005                 !\ilottga9e 011!) Oat<o:
   Mortgage A5s1Jmpti011                                   lr.terest n..-·ite:           FIXED
   An1cvnt:
   2~1d   Mortgage Amow11L                                 2nd Mcrtgtge Type:




                                                      41
     Case 5:19-cv-04679-JLS Document 2 Filed 10/07/19 Page 109 of 111
Individual Report J KOM!TO, EDWARD I 09125119 02:54 PM! Rej"erence: 1'/!A


   2nd Mcrtgagl! De;e<l Type:
   lender Nil1n0:                  COLUMBIA BK                                           FAIR LAWN, NJ 07411)
   Cnnstn.iction Type:             RESALE                    ."!i«Jnse P;;yn1i=r.i::     MORTGAGE
   Tit!~ Ccmpanyo                                            '>&lhn Ciirrybm:J<::
   ?rl11@te P<irty L.,,nJer.                                 f'<o10dosure Si'!!e:
   Constru,tiori L:J<;n;           YES                       Refinan~e     u.1an:
   lnterFUfilily TrilflSilCtk1n:                             Eqvity L<::Hn;
   Multiple P<:rc#l Sale;                                    Nu;nl:::i!Y of PJn;eis:
   DEED TRANSFER - BERGEN County 08/22/2003
   Situs Address:        S77 EDER AVE                        Mailing Address:            577 EDER AVE
                                   WYCKOFF, NJ 07481-                                    WYCKOFF, NJ 07481··
                                   1145                                                  1145
   Owner:                          KOMITO EDWARD             Co-0\.'lncr Name:
   Owner Rights:                                             Otvnor Relationship;
   Aclditlcnal Owner 1;            KOMITO EDWARD             Additlot!al Ov,ner 2:
   Owrtt-t 1 Reiat1wnship:                                   Ow1l1!r 2   Re!ation~hip:

   Ov:nership 1 Rights:                                      Cwnerstilp 2 Rights;
   Proµerty Type:                  SINGLE FAMILY             Land Use:                   SINGLE FAMILY
                                   RESIDENCE -                                           RESIDENCE
                                   TOWNHOUSE
   Building 5qtmre Fest:                                     APN iuque!'l<:e Ntimher:    001
   Unfunnatted APN:                7000400000000004          F-0rm~tted     APN:         00400-0000-00004
   Original A.PM:                  7000400000000004          Fornvrtted A?N I!US:
   FJPS Code;                      BERGEN                    FIPS State Code:            NEW JERSEY
   County:                         BERGEN                    St<1te:
   Traosacth;;11 Oat<?:            08/22/2003                SclJG( Niimi!:
   Recording Date:                 09/30/2003                $P.!e Prke:
   DotllmiHlt Nurnber:                                       Type uf Tra11~;u:tion;      REFINANCE
   aock;r,~ge:                     12934/257                 Oeetl Typ<i:                DEED OF TRUST

   Mortfjage A1nou11t;             $340,000.00               l\.1ortgagc Type:           CONVENTIONAL
   Mortgage Tenn:                                            MortgG!J0 DtHd Tjptl:       MORT_GAGE DEED
   ;\1ortgage Date:                08/22/2003                Mortgage Due Date:
   Mortgi!ge ASS.!lllptk::n                                  lnicrt$t R<itc:             ADJUSTABLE
   Amovnt:
   2nd Mortg.:;g;i Arnount:
   2nd Mortgage Dood Type:
   Lender Name:                    MERRILL LYNCH CREDIT      Lendnr Addrn~s:
                                   CORP
   Constrvctil.:Jn Type:                                     Pur,::hnse ?ayrnent:
   Tit!e Con1µany:                                           Seller Carrybadt:
   ?rlvat<i! Party L'i'J\der:                                foredosure Sale:
   Construction loan:                                        Refinm1ce Loar.;            LOAN TO VALUE IS LESS
                                                                                         THAN 50%
   lnterFan;i!y Trwnszct!on:                                 Equity lciln:
   M\l!tip!e ?arud Sale:                                     N11n:1br!r of ?an:e!s:
 351 ANDERSON ST HACKENSACK, NJ 07601-2829
   DEED TRANSFER - BERGEN County 03/26/1991
   Sit115 Add~ess:       351 ANDERSON ST                                                 351 ANDERSON ST
                                   HACKENSACK, NJ                                        HACKENSACK, NJ
                                   07601-2829                                            07601-2829
                                   KOMITO EDWARD L           Co-01.,,.ner Nmne:
                                                             Owner Re!iith:n::;hip;




                                                        42
Case 5:19-cv-04679-JLS Document 2 Filed 10/07/19 Page 110 of 111




                     Exhibit
                          ''D''
                         Case 5:19-cv-04679-JLS Document 2 Filed 10/07/19 Page 111 of 111
         Bt8W (Form 18W) (08/07)
                                             UNITED STATES BANKRUPTCY COURT


         District of New Jersey
         MLK Jr Federal Building
         50 Walnut Street
         Newark, NJ 07102

                                               Case No.: 04-43720-MS
                                               Chapter: 13
                                               Judge: Morris Stem

         In Re: Debtor(s) (name(s) used by the debtor(s) in the last 8 years, including married, maiden, trade, and address):
            Edward Komiro
            577 Eder Av".
           Wyckoff, NJ 07481
         Social Security ~~o.:
            xxx-xx-178~t

         Employer's Tax lD. No.:




                                   DISCHARGE OF DEBTOR AFTER COMPLETION
                                            OF CHAPTER 13 PLAN

         It appearing that the debtor is entitled to a discharge,
         IT IS ORDERED:
         The debtor is granted a discharge under section 1328(a) of title 11, United States Code, (the Bankruptcy Code).




                                                                     BY TIIE COURT

         Dated: December 2. 2008                                     MQtrisStem
                                                                     Up\rect States Bankntptcy Judge



                            SEE THE BACK OFTHIS ORDER FOR IMPORTANT INFORMATION.




031253
